Exhibit 10.1

EXECUTION VERSION

 

AMENDED AND RESTATED

FIVE YEAR CREDIT AGREEMENT

dated as of

September 29, 2006

among

EDWARDS LIFESCIENCES CORPORATION

as Borrower

The Lenders Party Hereto

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

J.P. MORGAN EUROPE LIMITED

as London Agent

MIZUHO CORPORATE BANK, LTD.

as Tokyo Agent

BANK OF AMERICA, N.A.

as Syndication Agent

and

THE BANK OF TOKYO – MITSUBISHI UFJ, LTD.
MIZUHO CORPORATE BANK, LTD.
SUNTRUST BANK
WACHOVIA BANK, N.A.

as Documentation Agents

--------------------------------------------------------------------------------

J.P.MORGAN SECURITIES INC. and BANC OF AMERICA SECURITIES LLC
as Joint Lead Arrangers and Joint Bookrunners

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

Page

 

 

 

 

ARTICLE I

 

 

 

 

 

 

Definitions

 

 

 

 

 

 

SECTION 1.01.

Defined Terms

 

2

SECTION 1.02.

Classification of Loans and Borrowings

 

21

SECTION 1.03.

Terms Generally

 

21

SECTION 1.04.

Accounting Terms; GAAP

 

21

SECTION 1.05.

Exchange Rates

 

21

SECTION 1.06.

Redenomination of Certain Foreign Currencies

 

22

 

 

 

 

ARTICLE II

 

 

 

 

 

 

The Credits

 

 

 

 

 

 

SECTION 2.01.

Commitments

 

22

SECTION 2.02.

Loans and Borrowings

 

23

SECTION 2.03.

Requests for Revolving Borrowings

 

24

SECTION 2.04.

Competitive Bid Procedure

 

25

SECTION 2.05.

Letters of Credit

 

28

SECTION 2.06.

Funding of Borrowings

 

32

SECTION 2.07.

Repayment of Borrowings; Evidence of Debt

 

33

SECTION 2.08.

Interest Elections

 

33

SECTION 2.09.

Termination and Reduction of Commitments

 

35

SECTION 2.10.

Increase in Commitments

 

36

SECTION 2.11.

Prepayment of Loans

 

38

SECTION 2.12.

Fees

 

39

SECTION 2.13.

Interest

 

40

SECTION 2.14.

Alternate Rate of Interest

 

41

SECTION 2.15.

Increased Costs

 

42

SECTION 2.16.

Break Funding Payments

 

43

SECTION 2.17.

Taxes

 

44

SECTION 2.18.

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

 

45

SECTION 2.19.

Mitigation Obligations; Replacement of Lenders

 

47

SECTION 2.20.

Designation of US Borrowers, Swiss Borrowers and Japanese Borrowers

 

47

 

ii


--------------------------------------------------------------------------------




 

ARTICLE III

 

 

 

 

 

 

Representations and Warranties

 

 

 

 

 

 

SECTION 3.01.

Corporate Existence and Standing

 

48

SECTION 3.02.

Authorization; No Violation

 

48

SECTION 3.03.

Governmental Consents

 

48

SECTION 3.04.

Validity

 

48

SECTION 3.05.

Litigation

 

49

SECTION 3.06.

Financial Statements; No Material Adverse Change

 

49

SECTION 3.07.

Investment Company Act

 

49

SECTION 3.08.

Regulation U

 

49

SECTION 3.09.

Environmental Matters

 

49

SECTION 3.10.

Disclosure

 

49

SECTION 3.11.

Subsidiary Guarantors

 

50

SECTION 3.12.

Solvency

 

50

SECTION 3.13.

Limitation of Debt from Lenders that are not Qualifying Banks

 

50

 

 

 

 

ARTICLE IV

 

 

 

 

 

 

Conditions

 

 

 

 

 

 

SECTION 4.01.

Effective Date

 

50

SECTION 4.02.

Each Credit Event

 

52

SECTION 4.03.

Initial Credit Event in Respect of each Borrower that is not a Borrower on the
Effective Date

 

52

 

 

 

 

ARTICLE V

 

 

 

 

 

 

Affirmative Covenants

 

 

 

 

 

 

SECTION 5.01.

Payment of Taxes, Etc

 

53

SECTION 5.02.

Maintenance of Insurance

 

53

SECTION 5.03.

Preservation of Existence, Etc

 

53

SECTION 5.04.

Compliance with Laws, Etc

 

53

SECTION 5.05.

Keeping of Books

 

53

SECTION 5.06.

Inspection

 

53

SECTION 5.07.

Reporting Requirements

 

54

SECTION 5.08.

Use of Proceeds and Letters of Credit

 

55

SECTION 5.09.

Guarantee Requirement

 

55

SECTION 5.10.

Limitation of Debt From Lenders That Are Not Qualifying Banks

 

55

 

 

 

 

ARTICLE VI

 

 

 

 

 

 

Negative Covenants

 

 

 

 

 

 

SECTION 6.01.

Subsidiary Debt

 

56

 

iii


--------------------------------------------------------------------------------




 

SECTION 6.02.

Liens, Etc

 

56

SECTION 6.03.

Sale and Leaseback Transactions

 

59

SECTION 6.04.

Merger, Etc

 

59

SECTION 6.05.

Change in Business

 

60

SECTION 6.06.

Certain Restrictive Agreements

 

60

SECTION 6.07.

Leverage Ratio

 

60

SECTION 6.08.

Interest Coverage Ratio

 

60

 

 

 

 

ARTICLE VII

 

 

 

 

 

 

Events of Default

 

 

 

 

 

 

ARTICLE VIII

 

 

 

 

 

 

The Agents

 

 

 

 

 

 

ARTICLE IX

 

 

 

 

 

 

Collection Allocation Mechanism

 

 

 

 

 

 

ARTICLE X

 

 

 

 

 

 

Guarantee

 

 

 

 

 

 

ARTICLE XI

 

 

 

 

 

 

Miscellaneous

 

 

 

 

 

 

SECTION 11.01.

Notices

 

68

SECTION 11.02.

Waivers; Amendments

 

69

SECTION 11.03.

Expenses; Indemnity; Damage Waiver

 

70

SECTION 11.04.

Successors and Assigns

 

71

SECTION 11.05.

Survival

 

74

SECTION 11.06.

Counterparts; Integration; Effectiveness

 

74

SECTION 11.07.

Severability

 

74

SECTION 11.08.

Right of Setoff

 

75

SECTION 11.09.

Governing Law; Jurisdiction; Consent to Service of Process

 

75

SECTION 11.10.

WAIVER OF JURY TRIAL

 

76

SECTION 11.11.

Headings

 

76

SECTION 11.12.

Confidentiality

 

76

SECTION 11.13.

Conversion of Currencies

 

77

 

iv


--------------------------------------------------------------------------------




 

SECTION 11.14.

Termination of Covenants

 

78

SECTION 11.15.

Release of Guarantors

 

78

SECTION 11.16.

USA PATRIOT Act

 

78

SECTION 11.17.

Qualifying Bank Representation and Warranty

 

78

SECTION 11.18.

No Fiduciary Duty

 

78

 

 

 

 

SCHEDULES:

 

 

 

 

 

 

 

Schedule 1.01

— Subsidiary Guarantors

 

 

Schedule 2.01

— Lenders and Commitments

 

 

Schedule 2.18

— Payment Instructions

 

 

Schedule 6.01

— Debt of Material Subsidiaries

 

 

Schedule 6.02

— Security Interests

 

 

 

 

 

 

EXHIBITS:

 

 

 

 

 

 

 

Exhibit A-1

— Form of Borrowing Subsidiary Agreement

 

 

Exhibit A-2

— Form of Borrowing Subsidiary Termination

 

 

Exhibit B

— Form of Assignment and Acceptance

 

 

Exhibit C

— Form of Subsidiary Guarantee Agreement

 

 

Exhibit D

— Form of Indemnity, Subrogation and Contribution Agreement

 

 

Exhibit E-1

— Form of Opinion of Counsel for the Company

 

 

Exhibit E-2

— Form of Opinion of Associate General Counsel of the Company

 

 

 

v


--------------------------------------------------------------------------------


AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT dated as of September 29, 2006,
among EDWARDS LIFESCIENCES CORPORATION, a Delaware corporation (the “Company”);
the US BORROWERS (as defined herein); the SWISS BORROWERS (as defined herein);
the JAPANESE BORROWERS (as defined herein) (the Company, the US Borrowers, the
Swiss Borrowers and the Japanese Borrowers being collectively called the
“Borrowers”); the LENDERS from time to time party hereto; JPMORGAN CHASE BANK,
N.A., as Administrative Agent; J.P. MORGAN EUROPE LIMITED, as London Agent;
MIZUHO CORPORATE BANK, LTD., as the Tokyo Agent; BANK OF AMERICA, N.A., as
Syndication Agent; and THE BANK OF TOKYO — MITSUBISHI UFJ, LTD., MIZUHO
CORPORATE BANK, LTD., SUNTRUST BANK and WACHOVIA BANK, N.A., each as
Documentation Agent.

The Company has requested that the Existing Credit Agreement (such term and each
other capitalized term used and not otherwise defined herein having the meaning
assigned to it in Article I) be amended and restated and that the Lenders extend
credit in the form of (a) US Tranche Commitments under which the US Borrowers
may obtain Loans in US Dollars and one or more Designated Foreign Currencies in
an aggregate principal amount at any time outstanding that will not result in
the sum of the US Tranche Revolving Exposures and the Competitive Loan Exposures
exceeding $250,000,000, (b) Swiss Tranche Commitments under which the Swiss
Borrowers may obtain Loans in Swiss Francs or Euros and the US Borrowers may
obtain Loans in US Dollars in an aggregate principal amount at any time
outstanding that will not result in the Swiss Tranche Exposure exceeding
$150,000,000, (c) Japanese Tranche Commitments under which the Japanese
Borrowers may obtain Loans in Yen and the US Borrowers may obtain Loans in US
Dollars in an aggregate principal amount at any time outstanding that will not
result in the Japanese Tranche Exposure exceeding $100,000,000 and (d) Letters
of Credit in US Dollars in an aggregate stated amount at any time outstanding up
to $25,000,000.  The Company has also requested the Lenders to provide a
procedure pursuant to which the Borrowers may invite the Lenders to bid on an
uncommitted basis on short-term Loans to the Borrowers.  The proceeds of
borrowings hereunder and the Letters of Credit issued hereunder will be used for
general corporate purposes of the Borrowers and their subsidiaries.

The Lenders are willing to amend and restate the Existing Credit Agreement and
to provide the credit facilities referred to in the preceding paragraph upon the
terms and subject to the conditions set forth herein.  Accordingly, the parties
hereto agree as follows:


--------------------------------------------------------------------------------




ARTICLE I

Definitions


SECTION 1.01.  DEFINED TERMS.  AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS
HAVE THE MEANINGS SPECIFIED BELOW:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agents” means, collectively, the Administrative Agent, the London Agent and the
Tokyo Agent.

“Agreement Currency” has the meaning assigned to such term in Section 11.13(b).

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%.  Any change in the Alternate Base
Rate due to a change in the Prime Rate or the Federal Funds Effective Rate shall
be effective from and including the effective date of such change in the Prime
Rate or the Federal Funds Effective Rate, respectively.

“Applicable Agent” means (a) with respect to a Loan, Borrowing or Letter of
Credit denominated in US Dollars, and with respect to any payment hereunder that
does not relate to a particular Loan or Borrowing, the Administrative Agent,
(b) with respect to a Eurocurrency or Fixed Rate Loan or Eurocurrency or Fixed
Rate Borrowing denominated in any Designated Foreign Currency, the London Agent
and (c) with respect to a TIBOR or Yen Base Rate Revolving Loan or Borrowing,
the Tokyo Agent.

“Applicable Rate” means, for any day, with respect to (i) any Loan of any Type
or (ii) the facility fees payable hereunder, as the case may be, the applicable
rate per annum set forth under the appropriate caption in the table below, based
upon the Leverage Ratio as of the most recent determination date:

2


--------------------------------------------------------------------------------




 

Category

 

Leverage
Ratio

 

Facility
Fee (basis
points per
annum)

 

LIBOR/TIBOR/
Yen Base Rate
Spread (basis
points per
annum)

 

ABR Spread
(basis points
per annum)

 

 

 

 

 

 

 

 

 

 

 

Category 1

 

< 1.00

 

7.5

 

32.5

 

0

 

 

 

 

 

 

 

 

 

 

 

Category 2

 

> 1.00 and < 2.00

 

8.0

 

37.0

 

0

 

 

 

 

 

 

 

 

 

 

 

Category 3

 

> 2.00 and < 2.50

 

10.0

 

52.5

 

0

 

 

 

 

 

 

 

 

 

 

 

Category 4

 

> 2.50

 

12.5

 

62.5

 

0

 

Except as set forth below, the Leverage Ratio used on any date to determine the
Applicable Rate shall be that in effect at the end of the most recent fiscal
quarter for which financial statements shall have been delivered pursuant to
Section 5.07(a) or (b); provided that if any financial statements required to
have been delivered under Section 5.07(a) or (b) shall not at any time have been
delivered, the Applicable Rate shall, until such financial statements shall have
been delivered, be determined by reference to Category 4 in the Table above.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.04), and accepted by the Administrative Agent, in the form of
Exhibit B or any other form approved by the Administrative Agent.

“Attributable Debt” means, in connection with any Sale and Leaseback
Transaction, the present value (discounted in accordance with GAAP at the
discount rate implied in the lease) of the obligations of the lessee for rental
payments during the term of the lease.

“Board” means the Board of Governors of the Federal Reserve System of the
United States of America.

“Borrower” means the Company, any other US Borrower, any Swiss Borrower or any
Japanese Borrower.

“Borrowing” means Loans (including one or more Competitive Loans) of the same
Class, Type and currency, made, converted or continued on the same date and, in
the case of Eurocurrency Loans, TIBOR Loans or Fixed Rate Loans, as to which a
single Interest Period is in effect.

“Borrowing Minimum” means (a) in the case of a Borrowing denominated in US
Dollars, $5,000,000 and (b) in the case of a Borrowing denominated in any
Designated Foreign Currency, the smallest amount of such Foreign Currency that
(i) is an integral multiple of 1,000,000 units (or, in the case of Sterling,
500,000 units) of such currency and (ii) has a US Dollar Equivalent in excess of
$5,000,000.

3


--------------------------------------------------------------------------------




“Borrowing Multiple” means (a) in the case of a Borrowing denominated in US
Dollars, $1,000,000 and (b) in the case of a Borrowing denominated in any
Foreign Currency, 1,000,000 units (or, in the case of Sterling, 500,000 units)
of such currency.

“Borrowing Request” means a request by a Borrower for a Revolving Borrowing in
accordance with Section 2.03.

“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit A-1.

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit A-2.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that (a) when used in connection with a Eurocurrency
Loan or in connection with a Fixed Rate Loan denominated in a Designated Foreign
Currency, the term “Business Day” shall also exclude any day on which banks are
not open for dealings in deposits in the applicable currency in the London
interbank market, (b) when used in connection with a TIBOR Loan, a Yen Base Rate
Loan or a Eurocurrency or Fixed Rate Loan denominated in a Designated Foreign
Currency, the term “Business Day” shall also exclude any day on which banks are
not open for dealings in deposits in the applicable Designated Foreign Currency
in the principal financial center of the country of such Designated Foreign
Currency, and (c) when used in connection with a Loan denominated in Euro, the
term “Business Day” shall also exclude any day on which the TARGET payment
system is not open for the settlement of payments in Euro.

“Calculation Date” means the last Business Day of each calendar month.

“CAM” shall mean the mechanism for the allocation and exchange of interests in
the Tranches and collections thereunder established under Article IX.

“CAM Exchange” shall mean the exchange of the Lender’s interests provided for in
Article IX.

“CAM Exchange Date” shall mean the date on which any event referred to in
paragraph (g) of Article VII shall occur in respect of the Company.

“CAM Percentage” shall mean, as to each Lender, a fraction, expressed as a
decimal, of which (a) the numerator shall be the aggregate US Dollar Equivalent
(determined on the basis of Exchange Rates prevailing on the CAM Exchange Date)
of the Specified Obligations owed to such Lender immediately prior to the CAM
Exchange Date and (b) the denominator shall be the aggregate US Dollar
Equivalent (as so determined) of the Specified Obligations owed to all the
Lenders immediately prior to such CAM Exchange Date.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the

4


--------------------------------------------------------------------------------




Securities Exchange Act of 1934 and the rules of the Securities and Exchange
Commission thereunder as in effect on the date hereof) of shares representing
more than 30% of the aggregate ordinary voting power represented by the issued
and outstanding capital stock of the Company; or (b) occupation of a majority of
the seats (other than vacant seats) on the board of directors of the Company by
Persons who were not (i) directors of the Company on the date hereof,
(ii) nominated by the board of directors of the Company or (iii) appointed by
directors so nominated.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank or by
any lending office of such Lender or by such Lender’s or Issuing Bank’s holding
company with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement.

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are US Tranche Revolving
Loans, Competitive Loans, Swiss Tranche Revolving Loans or Japanese Tranche
Revolving Loans, and (b) any Commitment, refers to whether such Commitment is a
US Tranche Commitment, a Swiss Tranche Commitment or a Japanese Tranche
Commitment.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means a US Tranche Commitment, a Swiss Tranche Commitment or a
Japanese Tranche Commitment.

“Company” has the meaning assigned to such term in the heading of this
Agreement.

“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.04.

“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.

“Competitive Bid Request” means a request for Competitive Bids in accordance
with Section 2.04.

“Competitive Borrowing” means a Borrowing comprised of Competitive Loans.

“Competitive Loan” means a Loan made pursuant to Section 2.04.  Each Competitive
Loan shall be a Eurocurrency Loan or a Fixed Rate Loan.

5


--------------------------------------------------------------------------------




“Competitive Loan Exposure” means, with respect to any Lender at any time, the
sum of (a) the aggregate principal amount of the outstanding Competitive Loans
of such Lender denominated in US Dollars and (b) the sum of the US Dollar
Equivalents of the aggregate principal amounts of the outstanding Competitive
Loans of such Lender denominated in Designated Foreign Currencies.

“Confidential Information Memorandum” means the Confidential Information
Memorandum dated May 2004 distributed to the Lenders, together with the
appendices thereto, as amended through the date hereof.

“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to consolidated net income
for such period plus (a) the following to the extent deducted in calculating
such consolidated net income: (i) Consolidated Interest Expense for such period,
(ii) the provision for federal, state, local and foreign income taxes payable by
the Company and its Subsidiaries for such period, (iii) the amount of
depreciation and amortization expense deducted in determining such consolidated
net income, (iv) any extraordinary or non-recurring expenses or losses (to the
extent any of the foregoing are non-cash items), including losses on sales of
assets outside the ordinary course of business, special charges and purchased
research and development charges in connection with acquisitions, but excluding
any non-cash charge that relates to the write-down or write-off of inventory or
accounts receivable, and (v) non-cash charges associated with stock-based
compensation expenses pursuant to the financial reporting guidance of the
Financial Accounting Standards Board concerning stock-based compensation as in
effect from time to time; and minus (b) extraordinary gains increasing
consolidated net income for such period.

“Consolidated Interest Expense” means, for any period, the interest expense of
the Company and the consolidated Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, including (a) the amortization of
debt discounts to the extent included in interest expense in accordance with
GAAP, (b) the amortization of all fees (including fees with respect to interest
rate protection agreements or other interest rate hedging arrangements) payable
in connection with the incurrence of Debt to the extent included in interest
expense in accordance with GAAP and (c) the portion of any rents payable under
capital leases allocable to interest expense in accordance with GAAP.

“Consolidated Net Tangible Assets” means the total amount of assets that would
be included on a consolidated balance sheet of the Company and the consolidated
Subsidiaries (and which shall reflect the deduction of applicable reserves)
after deducting therefrom all current liabilities of the Company and the
consolidated Subsidiaries and all Intangible Assets.

“Consolidated Total Assets” means the total amount of assets that would be
included on a consolidated balance sheet of the Company and the consolidated
Subsidiaries.

6


--------------------------------------------------------------------------------




“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

“Debt” means, without duplication, (a) indebtedness for borrowed money or for
the deferred purchase price of property or services carried as indebtedness on
the consolidated balance sheet of the Company and the consolidated Subsidiaries
(b) obligations of the Company and the consolidated Subsidiaries as lessee under
leases that, in accordance with GAAP, are recorded as capital leases,
(c) obligations of the Company and the consolidated Subsidiaries under direct or
indirect guarantees in respect of, and obligations (contingent or otherwise) to
purchase or otherwise acquire, or otherwise to assure a creditor against loss in
respect of, indebtedness or obligations of others of the kinds referred to in
clauses (a) and (b) above (including actual or contingent liabilities in respect
of letters of credit issued to support such indebtedness or other obligations),
(d) indebtedness or obligations of the kinds referred to in clauses (a), (b) and
(c) above of the unconsolidated Subsidiaries and (e) solely for purposes of
Article VII hereof, obligations under interest rate, foreign exchange rate or
other hedging agreements.  The term “Debt” shall not include the undrawn face
amount of any letter of credit issued for the account of the Company or any
Subsidiary in the ordinary course of the Company’s or such Subsidiary’s business
(other than any letter of credit referred to in clause (c) above), but shall
include the reimbursement obligation owing from time to time by the Company or
any of the consolidated Subsidiaries in respect of drawings made under any
letter of credit in the event reimbursement is not made immediately following
the applicable drawing.  For purposes of Article VII, the “principal amount” of
the obligations of the Company or any Subsidiary in respect of any hedging
agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that the Company or such Subsidiary would be required to
pay if such hedging agreement were terminated at such time.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Designated Amount” means, at any time, the sum of (a) the aggregate outstanding
principal amount at such time of Debt of Material Subsidiaries (other than
Subsidiary Guarantors) that is permitted under clause (d) of Section 6.01, (b)
the aggregate outstanding investment or claim held at such time by purchasers,
assignees or other transferees of (or of interests in) Receivables sold under
clause (iv) of Section 6.02(l), (c) the aggregate outstanding principal amount
at such time of Secured Debt permitted under the last paragraph of Section 6.02
and (d) the aggregate amount at such time of the Attributable Debt in respect of
Sale and Leaseback Transactions permitted under Section 6.03.

“Designated Foreign Currency” means Euros, Sterling, Swiss Francs, Yen and any
other currency (other than US Dollars) approved in writing by the US Tranche
Lenders that shall be freely traded and exchangeable into US Dollars in the
London

7


--------------------------------------------------------------------------------




interbank market, and for which a LIBO Rate may be determined, at the time of
such approval.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 11.02).

“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states.

“Environmental Laws” means all federal, state, local and foreign laws, rules and
regulations relating to the release, emission, disposal, storage and related
handling of waste materials, pollutants and hazardous substances.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“Euro” or “E” means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the EMU Legislation.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Rate” means on any day, with respect to any Designated Foreign
Currency, the rate at which such Designated Foreign Currency may be exchanged
into US Dollars, as set forth at approximately 11:00 a.m., London time, on such
day on the Reuters World Currency Page for such Designated Foreign Currency.  In
the event that such rate does not appear on any Reuters World Currency Page, the
Exchange Rate shall be determined by reference to such other publicly available
service for displaying exchange rates as may be agreed upon by the
Administrative Agent and the Company, or, in the absence of such agreement, such
Exchange Rate shall instead be the arithmetic average of the spot rates of
exchange of the Administrative Agent in the market where its foreign currency
exchange operations in respect of such Designated Foreign Currency are then
being conducted, at or about 10:00 a.m., local time, on such date for the
purchase of US Dollars for delivery two Business Days later; provided that if at
the time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent, after consultation with the Company, may use
any reasonable method it deems appropriate to determine such rate, and such
determination shall be presumed correct absent manifest error.

“Excluded Taxes” means, with respect to any Lender or the Issuing Bank,
(a) income or franchise taxes imposed on (or measured by) its net income by the
United States of America (or any political subdivision thereof), or by the
jurisdiction under which such recipient is organized or in which its principal
office or any lending office from which it makes Loans hereunder is located,
(b) any branch profit taxes imposed by

8


--------------------------------------------------------------------------------




the United States of America or any similar tax imposed by any other
jurisdiction described in clause (a) above, (c) in the case of a US Tranche
Lender (other than a Lender that becomes a US Tranche Lender by operation of the
CAM), any withholding tax that is imposed by the United States of America (or
any political subdivision thereof) on payments by a US Borrower from an office
within such jurisdiction to the extent such tax is in effect and would apply as
of the date such US Tranche Lender becomes a party to this Agreement or relates
to payments received by a new lending office designated by such US Tranche
Lender and is in effect and would apply at the time such lending office is
designated, (d) in the case of a Swiss Tranche Lender (other than a Lender that
becomes a Swiss Tranche Lender by operation of the CAM), any withholding tax
that is imposed (i) by Switzerland (or any political subdivision thereof) on
payments by a Swiss Borrower from an office within such jurisdiction or (ii) by
the United States of America (or any political subdivision thereof) on payments
by a US Borrower from an office within such jurisdiction, in either case to the
extent such tax is in effect and would apply as of the date such Swiss Tranche
Lender becomes a party to this Agreement or relates to payments received by a
new lending office designated by such Swiss Tranche Lender and is in effect and
would apply at the time such lending office is designated (assuming the taking
by the applicable Borrower, upon the request of the applicable Swiss Tranche
Lender, of all ministerial or other reasonably requested actions required in
order for available exemptions from such tax to be effective), (e) in the case
of a Japanese Tranche Lender (other than a Lender that becomes a Japanese
Tranche Lender by operation of the CAM), any withholding tax that is imposed
(i) by Japan (or any political subdivision thereof) on payments by a Japanese
Borrower from an office within such jurisdiction or (ii) by the United States of
America (or any political subdivision thereof) on payments by a US Borrower from
an office within such jurisdiction, in either case to the extent such tax is in
effect and would apply as of the date such Japanese Tranche Lender becomes a
party to this Agreement or relates to payments received by a new lending office
designated by such Japanese Tranche Lender and is in effect and would apply at
the time such lending office is designated (assuming the taking by the
applicable Borrower, upon the request of the applicable Japanese Tranche Lender,
of all ministerial or other reasonably requested actions required in order for
available exemptions from such tax to be effective) or (f) any withholding
tax that is attributable to such Lender’s failure to comply with
Section 2.17(e), except, in the case of clause (c), (d) or (e) above, to the
extent that (i) such Lender (or its assignor, if any) was entitled, at the time
of designation of a new lending office (or assignment), to receive additional
amounts from the applicable Borrower with respect to such withholding tax
pursuant to Section 2.17(a) or (ii) such withholding tax shall have resulted
from the making of any payment to a location other than the office designated by
the Applicable Agent or such Lender for the receipt of payments of the
applicable type from the applicable Borrower.

“Existing Credit Agreement” means the Five Year Credit Agreement dated as of
June 28, 2004, as amended, among the Borrowers, the Lenders, JPMorgan Chase
Bank, as administrative agent, J.P. Morgan Europe Limited, as London Agent,
Mizuho Corporate Bank, Limited, as Tokyo Agent, Bank of America, N.A., as
Syndication Agent, and Bank of Tokyo-Mitsubishi, Limited, Mizuho Corporate Bank,
Limited, Suntrust Bank and Wachovia Bank, as Documentation Agents.

9


--------------------------------------------------------------------------------




“Exposure” means, with respect to any Lender, such Lender’s US Tranche Revolving
Exposure, Competitive Loan Exposure, Swiss Tranche Exposure and Japanese Tranche
Exposure.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Fixed Rate” means, with respect to any Competitive Loan (other than a
Eurocurrency Competitive Loan), the fixed rate of interest per annum specified
by the Lender making such Competitive Loan in its related Competitive Bid.

“Fixed Rate Revolving Loan” means a Competitive Loan bearing interest at a Fixed
Rate.

“Foreign Subsidiary” means any Subsidiary that is not incorporated or otherwise
organized under the laws of the United States or its territories or possessions.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means any nation or government, any federal, state,
local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, taxing, regulatory or administrative functions
of or pertaining to government.

“Guarantee Requirement” means, at any time, that (a) the Subsidiary Guarantee
Agreement (or a supplement referred to in Section 15 thereof) shall have been
executed by each Material Subsidiary (other than any Foreign Subsidiary)
existing at such time, shall have been delivered to the Administrative Agent and
shall be in full force and effect and (b) the Indemnity, Subrogation and
Contribution Agreement (or a supplement referred to in Section 12 thereof) shall
have been executed by the Company and each Subsidiary Guarantor, shall have been
delivered to the Administrative Agent and shall be in full force and effect.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnity, Subrogation and Contribution Agreement” means an Indemnity,
Subrogation and Contribution Agreement substantially in the form of Exhibit D,
made by the Company and the Subsidiary Guarantors in favor of the Administrative
Agent for the benefit of the Lenders.

10


--------------------------------------------------------------------------------




“Initial Borrowing Date” means the date of the initial Borrowing hereunder.

“Intangible Assets” means all assets of the Company and the consolidated
Subsidiaries that would be treated as intangibles in conformity with GAAP on a
consolidated balance sheet of the Company and the consolidated Subsidiaries.

“Interest Coverage Ratio” means, for any period, the ratio of (a) Consolidated
EBITDA for such period to (b) Consolidated Interest Expense for such period.

“Interest Election Request” means a request by the relevant Borrower to convert
or continue a Revolving Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, (b) with respect to any Eurocurrency
Loan, TIBOR Loan or Yen Base Rate Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Borrowing or TIBOR Borrowing with an Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at intervals of three months’ duration after the first day of such
Interest Period and (c) with respect to any Fixed Rate Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Fixed Rate Borrowing with an Interest Period of more than 90 days’
duration (unless otherwise specified in the applicable Competitive Bid Request),
each day prior to the last day of such Interest Period that occurs at intervals
of 90 days’ duration after the first day of such Interest Period, and any other
dates specified in the applicable Competitive Bid Request as Interest Payment
Dates with respect to such Borrowing.

“Interest Period” means, (i) with respect to any Eurocurrency Borrowing, Yen
Base Rate Borrowing or TIBOR Borrowing, the period commencing on the date of
such Borrowing and ending on the numerically corresponding day in the calendar
month that is one, two, three or six months thereafter, as the relevant Borrower
may elect and (ii) with respect to any Fixed Rate Borrowing, the period (which
shall not be less than 7 days or more than 360 days) commencing on the date of
such Borrowing and ending on the date specified in the applicable Competitive
Bid Request; provided that (i) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of a Eurocurrency Borrowing or TIBOR
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurocurrency
Borrowing or TIBOR Borrowing that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period.  For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made, and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

11


--------------------------------------------------------------------------------


“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.05(i).  The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

“Japanese Borrower” means any Japanese Subsidiary that has been designated as
such pursuant to Section 2.20 and that has not ceased to be a Japanese Borrower
as provided in such Section.

“Japanese Subsidiary” means any Subsidiary that is incorporated or otherwise
organized in Japan.

“Japanese Tranche Commitment” means, with respect to each Japanese Tranche
Lender, the commitment of such Japanese Tranche Lender to make Japanese Tranche
Revolving Loans pursuant to Section 2.01(c), expressed as an amount representing
the maximum aggregate amount of such Japanese Tranche Lender’s Japanese Tranche
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.09 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 11.04.  The initial
amount of each Japanese Tranche Lender’s Japanese Tranche Commitment is set
forth on Schedule 2.01, or in the Assignment and Acceptance pursuant to which
Japanese Tranche Lender shall have assumed its Japanese Tranche Commitment, as
applicable.  The aggregate amount of the Japanese Tranche Commitments on the
date hereof is $100,000,000.

“Japanese Tranche Exposure” means, with respect to any Japanese Tranche Lender
at any time, such Lender’s Japanese Tranche Percentage of the sum of the US
Dollar Equivalents of the principal amounts of the outstanding Japanese Tranche
Revolving Loans.

“Japanese Tranche Lender” mean a Lender with a Japanese Tranche Commitment.

“Japanese Tranche Percentage” means, with respect to any Japanese Tranche
Lender, the percentage of the total Japanese Tranche Commitments represented by
such Lender’s Japanese Tranche Commitment.  If the Japanese Tranche Commitments
have terminated or expired, the Japanese Tranche Percentages shall be determined
based upon the Japanese Tranche Commitments most recently in effect, giving
effect to any assignments.

“Japanese Tranche Revolving Borrowing” means a Borrowing comprised of Japanese
Tranche Revolving Loans.

“Japanese Tranche Revolving Loan” means a Loan made by a Japanese Tranche Lender
pursuant to Section 2.01(c).  Each Japanese Tranche Revolving Loan made to a US
Borrower shall be denominated in US Dollars and shall be a Eurocurrency

12


--------------------------------------------------------------------------------




Loan or an ABR Loan, and each Japanese Tranche Revolving Loan made to a Japanese
Borrower shall be denominated in Yen and shall be a TIBOR Loan or a Yen Base
Rate Loan.

“JPMorgan” means JPMorgan Chase Bank, N.A. and its successors.

“Judgment Currency” has the meaning assigned to such term in Section 11.13(b).

“LC Disbursement” means a payment made by the Issuing Bank in respect of a
Letter of Credit.

“LC Exposure” means at any time the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time and (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Company or the applicable Subsidiary at such time.  The LC Exposure of any US
Tranche Lender at any time shall be such Lender’s US Tranche Percentage of the
aggregate LC Exposure.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Acceptance or as
provided in Section 2.10, other than any such Person that shall have ceased to
be a party hereto pursuant to an Assignment and Acceptance.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement
on behalf of Lenders holding US Tranche Commitments.

“Leverage Ratio” means, at any time, the ratio of (a) Total Debt at such time to
(b) Consolidated EBITDA for the most recent period of four consecutive fiscal
quarters of the Company ended at or prior to such time.

“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, the rate per annum determined by the Applicable Agent at approximately
11:00 a.m., London time, on the Quotation Day for such Interest Period by
reference to the British Bankers’ Association Interest Settlement Rates for
deposits in the currency of such Borrowing (as reflected on the applicable
Telerate screen), for a period equal to such Interest Period; provided that, to
the extent that an interest rate is not ascertainable pursuant to the foregoing
provisions of this definition, “LIBO Rate” shall mean the interest rate per
annum determined by the Applicable Agent to be the average of the rates per
annum at which deposits in the currency of such Borrowing are offered for such
Interest Period to major banks in the London interbank market by JPMorgan at
approximately 11:00 a.m., London time, on the Quotation Day for such Interest
Period.

“Loan Documents” means this Agreement, each Borrowing Subsidiary Agreement, each
Borrowing Subsidiary Termination, the Subsidiary Guarantee Agreement, the
Indemnity, Subrogation and Contribution Agreement and each Letter of Credit and
promissory note delivered pursuant to this Agreement.

“Loan Parties” means the Borrowers and the Subsidiary Guarantors.

13


--------------------------------------------------------------------------------




“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

“Local Time” means (a) with respect to a Loan, Borrowing or Letter of Credit
denominated in US Dollars, New York City time, (b) with respect to a
Eurocurrency or Fixed Rate Loan or Eurocurrency or Fixed Rate Borrowing
denominated in any Designated Foreign Currency, London time and (c) with respect
to a TIBOR or Yen Base Rate Revolving Loan or Borrowing, Tokyo time.

“London Agent” means J.P. Morgan Europe Limited.

“Margin” means, with respect to any Competitive Loan bearing interest at a rate
based on the LIBO Rate, the marginal rate of interest, if any, to be added to or
subtracted from the LIBO Rate to determine the rate of interest applicable to
such Loan, as specified by the Lender making such Loan in its related
Competitive Bid.

“Material Subsidiary” means (a) any US Borrower (other than the Company), any
Swiss Borrower or any Japanese Borrower, (b) any Subsidiary that directly or
indirectly owns or Controls any Material Subsidiary and (c) any other Subsidiary
(i) the net revenues of which for the most recent period of four fiscal quarters
of the Company for which audited financial statements have been delivered
pursuant to Section 5.01 were greater than 5% of the Company’s consolidated net
revenues for such period or (ii) the net tangible assets of which as of the end
of such period were greater than 5% of Consolidated Net Tangible Assets as of
such date; provided that if at any time the aggregate amount of the net revenues
or net tangible assets of all Subsidiaries that are not Material Subsidiaries
for or at the end of any period of four fiscal quarters exceeds 5% of the
Company’s consolidated net revenues for such period or 5% of Consolidated Net
Tangible Assets as of the end of such period, the Company (or, in the event the
Company has failed to do so within 10 days, the Administrative Agent) shall
designate sufficient Subsidiaries as “Material Subsidiaries” to eliminate such
excess, and such designated Subsidiaries shall for all purposes of this
Agreement constitute Material Subsidiaries.  For purposes of making the
determinations required by this definition, revenues and assets of Foreign
Subsidiaries shall be converted into US Dollars at the rates used in preparing
the consolidated balance sheet of the Company included in the applicable
financial statements.

“Maturity Date” means September 29, 2011.

“Obligations” means (a) the due and punctual payment of (i) the principal of and
premium, if any, and interest (including interest accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) on the Loans made
to any Borrower, when and as due, whether at maturity, by acceleration, upon one
or more dates set for prepayment or otherwise, (ii) each payment required to be
made by any Borrower under this Agreement in respect of any Letter of Credit,
when and as due, including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral and
(iii) all other monetary obligations, including fees, costs, expenses and

14


--------------------------------------------------------------------------------




indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), of the Loan Parties under this
Agreement and the other Loan Documents, and (b) unless otherwise agreed upon in
writing by the applicable Lender party thereto, the due and punctual payment and
performance of all obligations of the Company or any Subsidiary, monetary or
otherwise, under each interest rate hedging Agreement relating to Obligations
referred to in the preceding clause (a) entered into with any counterparty that
was a Lender (or an Affiliate thereof) at the time such hedging agreement was
entered into.

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar taxes, charges or levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Qualifying Bank” means an entity which is duly licensed as a bank and actively
engaged in the banking business.

“Quotation Day” means, with respect to any Eurocurrency Borrowing and any
Interest Period, the day on which it is market practice in the relevant
interbank market for prime banks to give quotations for deposits in the currency
of such Borrowing for delivery on the first day of such Interest Period.  If
such quotations would normally be given by prime banks on more than one day, the
Quotation Day will be the last of such days.

“Register” has the meaning set forth in Section 11.04.

“Related Fund” means, with respect to any Lender that is a fund that invests in
bank loans, any other fund that invests in bank loans and is managed by the same
investment advisor as such Lender or by an Affiliate of such investment advisor.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, trustees, agents
and advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time; provided that,
for

15


--------------------------------------------------------------------------------




purposes of declaring the Loans to be due and payable pursuant to Article VII,
and for all purposes after the Loans become due and payable pursuant to
Article VII or the Commitments expire or terminate, the outstanding Competitive
Loans of the Lenders shall be included in their respective Revolving Credit
Exposures in determining the Required Lenders.

“Reset Date” has the meaning set forth in Section 1.05(a).

“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.

“Revolving Borrowing” means a Borrowing comprised of US Tranche Revolving Loans,
Swiss Tranche Revolving Loans or Japanese Tranche Revolving Loans.

“Revolving Credit Exposure” means a US Tranche Revolving Exposure, a Swiss
Tranche Exposure or a Japanese Tranche Exposure.

“Revolving Loan” means any US Tranche Revolving Loan, Swiss Tranche Revolving
Loan or Japanese Tranche Revolving Loan.

“Sale and Leaseback Transaction” means any arrangement whereby the Company or a
Material Subsidiary, directly or indirectly, shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred.

“Secured Debt” means Debt or any other obligation or liability of the Company or
any Material Subsidiary the payment of which is secured by a Security Interest.

“Security Interest” means any lien, security interest, mortgage or other charge
or encumbrance of any kind, title retention device, pledge or any other type of
preferential arrangement, upon or with respect to any property of the Company or
any Material Subsidiary, whether now owned or hereafter acquired.

“Specified Obligations” means Obligations consisting of the principal of and
interest on Loans, reimbursement obligations in respect of LC Disbursements
(including interest accrued thereon), and fees.

“Statutory Reserve Rate” means, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset or similar percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by any
Governmental Authority of the United States or of the jurisdiction of such
currency or any jurisdiction in which Loans in

16


--------------------------------------------------------------------------------




such currency are made to which banks in such jurisdiction are subject for any
category of deposits or liabilities customarily used to fund loans in such
currency or by reference to which interest rates applicable to Loans in such
currency are determined.  Such reserve, liquid asset or similar percentages
shall include those imposed pursuant to Regulation D of the Board.  Eurocurrency
Loans and TIBOR Loans shall be deemed to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under any applicable law, rule or
regulation.  The Statutory Reserve Rate shall be adjusted automatically on and
as of the effective date of any change in any reserve percentage.

“Sterling” or “£” means the lawful money of the United Kingdom.

“subsidiary” means, with respect to any Person, any entity with respect to which
such Person alone owns, such Person or one or more of its subsidiaries together
own, or such Person and any Person Controlling such Person together own, in each
case directly or indirectly, capital stock or other equity interests having
ordinary voting power to elect a majority of the members of the Board of
Directors of such corporation or other entity or having a majority interest in
the capital or profits of such corporation or other entity.

“Subsidiary” means any subsidiary of the Company.

“Subsidiary Guarantee Agreement” means a Subsidiary Guarantee Agreement
substantially in the form of Exhibit C, made by the Subsidiary Guarantors in
favor of the Administrative Agent for the benefit of the Lenders.

“Subsidiary Guarantors” means each Person listed on Schedule 1.01 and each other
Person that becomes party to a Subsidiary Guarantee Agreement as a Subsidiary
Guarantor, and the permitted successors and assigns of each such Person.

“Swiss Borrower” means any Swiss Subsidiary that has been designated as such
pursuant to Section 2.20 and that has not ceased to be a Swiss Borrower as
provided in such Section.

“Swiss Subsidiary” means any Subsidiary that is incorporated or otherwise
organized in Switzerland.

“Swiss Francs” or “SF” means the lawful money of Switzerland.

“Swiss Tranche Commitment” means, with respect to each Swiss Tranche Lender, the
commitment of such Swiss Tranche Lender to make Swiss Tranche Revolving Loans
pursuant to Section 2.01(b), expressed as an amount representing the maximum
aggregate amount of such Swiss Tranche Lender’s Swiss Tranche Exposure
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.09 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 11.04.  The initial amount
of each Swiss Tranche Lender’s Swiss Tranche Commitment is set forth on
Schedule 2.01, or in the Assignment and Acceptance pursuant to which such Swiss
Tranche Lender shall have assumed its

17


--------------------------------------------------------------------------------




Swiss Tranche Commitment, as applicable.  The aggregate amount of the Swiss
Tranche Commitments on the date hereof is $150,000,000.

“Swiss Tranche Exposure” means, with respect to any Swiss Tranche Lender at any
time, such Lender’s Swiss Tranche Percentage of the sum of the US Dollar
Equivalents of the principal amounts of the outstanding Swiss Tranche Revolving
Loans.

“Swiss Tranche Lender” mean a Lender with a Swiss Tranche Commitment.

“Swiss Tranche Percentage” means, with respect to any Swiss Tranche Lender, the
percentage of the total Swiss Tranche Commitments represented by such Lender’s
Swiss Tranche Commitment.  If the Swiss Tranche Commitments have terminated or
expired, the Swiss Tranche Percentages shall be determined based upon the Swiss
Tranche Commitments most recently in effect, giving effect to any assignments.

“Swiss Tranche Revolving Borrowing” means a Borrowing comprised of Swiss Tranche
Revolving Loans.

“Swiss Tranche Revolving Loan” means a Loan made by a Swiss Tranche Lender
pursuant to Section 2.01(b).  Each Swiss Tranche Revolving Loan made to a US
Borrower shall be denominated in US Dollars and shall be a Eurocurrency Loan or
an ABR Loan, and each Swiss Tranche Revolving Loan made to a Swiss Borrower
shall be denominated in Swiss Francs and shall be a Eurocurrency Loan.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“TIBO Rate” means, with respect to any TIBOR Borrowing for any Interest Period,
the interest rate per annum for deposits for a maturity most nearly comparable
to such Interest Period in Yen appearing on Telerate Screen page 17097 (or on
any successor or substitute page of such service providing rate quotations
comparable to those currently provided on such page of such service, as
determined by the Tokyo Agent from time to time for purposes of providing
quotations of interest rates in the Tokyo interbank market) at approximately
11:00 a.m., Tokyo time, two Business Days prior to the commencement of such
Interest Period.  In the event that such rate is not available at such time for
any reason, then the “TIBO Rate” with respect to such TIBOR Borrowing for such
Interest Period shall be the rate at which deposits for a maturity most nearly
comparable to such Interest Period in Yen are offered by the principal Tokyo
office of the Tokyo Agent in immediately available funds in the Tokyo interbank
market at approximately 11:00 a.m., Tokyo time, two Business Days prior to the
commencement of such Interest Period.

“TIBOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the TIBO Rate.

“Tokyo Agent” means Mizuho Corporate Bank, Ltd.

18


--------------------------------------------------------------------------------




“Total Debt” means, at any date, all Debt of the Company and its consolidated
Subsidiaries at such date to the extent such Debt should be reflected on a
consolidated balance sheet of the Company at such date in accordance with GAAP.

“Tranche” means a category of Commitments and extensions of credit thereunder. 
For purposes hereof, each of the following comprise a separate Tranche:  (i) the
US Tranche Commitments, the US Tranche Revolving Loans and the Competitive
Loans, (ii) the Swiss Tranche Commitments and the Swiss Tranche Revolving Loans
and (iii) the Japanese Tranche Commitments and the Japanese Tranche Revolving
Loans.

“Transactions” means the execution, delivery and performance by the Loan Parties
of the Loan Documents, the borrowing of Loans and the use of the proceeds
thereof and the issuance of Letters of Credit hereunder.

“Transfer Assets” means (a) when referring to the Company, the conveyance,
transfer, lease or other disposition (whether in one transaction or in a series
of transactions) of all or substantially all of the assets of the Company or of
the Company and its Subsidiaries taken as a whole, and (b) when referring to a
Subsidiary, the conveyance, transfer, lease or other disposition (whether in one
transaction or in a series of transactions) of all or substantially all of the
assets of such Subsidiary.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate, the TIBO Rate, the Alternate Base
Rate, the Yen Base Rate or a Fixed Rate.

“Unfunded Liabilities” means, in the case of a single employer pension benefit
plan which is covered by Title IV of ERISA, the amount, if any, by which the
present value of all vested benefits accrued to the date of determination under
such plan exceeds the fair market value of all assets of such plan allocable to
such benefits as of such date, and, in the case of a multiemployer pension plan,
the withdrawal liability of the Company and the Subsidiaries.

“US Borrowers” means the Company, Edwards Lifesciences World Trade Corporation,
Edwards Lifesciences LLC, Edwards Lifesciences (U.S.) Inc. and any other US
Subsidiary that has been designated as a US Borrower pursuant to Section 2.20
and that has not ceased to be a US Borrower as provided in such Section.

“US Corporation” means a corporation organized and existing under the laws of
the United States, any state thereof or the District of Columbia.

“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount in US Dollars, such amount, and (b) with respect to any amount in any
Designated Foreign Currency, the equivalent in US Dollars of such amount,
determined by the Administrative Agent pursuant to Section 1.05 using the
Exchange Rate with respect to such Designated Foreign Currency at the time in
effect under the provisions of such Section.

19


--------------------------------------------------------------------------------




“US Dollars” or “$” means the lawful money of the United States of America.

“US Subsidiary” means any Subsidiary that is incorporated or otherwise organized
under the laws of the United States or its territories or possessions.

“US Tranche Commitment” means, with respect to each US Tranche Lender, the
commitment of such US Tranche Lender to make US Tranche Revolving Loans pursuant
to Section 2.01(a), expressed as an amount representing the maximum aggregate
amount of such US Tranche Lender’s US Tranche Revolving Exposure hereunder, as
such commitment may be (a) reduced from time to time pursuant to Section 2.09
and (b) reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 11.04.  The initial amount of each US Tranche
Lender’s US Tranche Commitment is set forth on Schedule 2.01, or in the
Assignment and Acceptance pursuant to which such US Tranche Lender shall have
assumed its US Tranche Commitment, as applicable.  The aggregate amount of the
US Tranche Commitments on the date hereof is $250,000,000.

“US Tranche Lender” mean a Lender with a US Tranche Commitment.

“US Tranche Percentage” means, with respect to any US Tranche Lender, the
percentage of the total US Tranche Commitments represented by such Lender’s US
Tranche Commitment.  If the US Tranche Commitments have terminated or expired,
the US Tranche Percentages shall be determined based upon the US Tranche
Commitments most recently in effect, giving effect to any assignments.

“US Tranche Revolving Borrowing” means a Borrowing comprised of US Tranche
Revolving Loans.

“US Tranche Revolving Exposure” means, with respect to any US Tranche Lender at
any time, the sum at such time, without duplication, of (a) such Lender’s US
Tranche Percentage of the sum of the US Dollar Equivalents of the principal
amounts of the outstanding US Tranche Revolving Loans, plus (b) the aggregate
amount of such Lender’s LC Exposure.

“US Tranche Revolving Loan” means a Loan made by a US Tranche Lender pursuant to
Section 2.01(a).  Each US Tranche Revolving Loan denominated in US Dollars shall
be a Eurocurrency Loan or an ABR Loan, and each US Tranche Revolving Loan
denominated in a Designated Foreign Currency shall be a Eurocurrency Loan.

“Yen” or “¥” refers to the lawful money of Japan.

“Yen Base Rate” means, with respect to any Yen Base Rate Revolving Borrowing for
any Interest Period, the rate of interest per annum publicly announced from time
to time by the Tokyo Agent as its short-term prime rate in effect at its
principal office in Tokyo; each change in the Yen Base Rate shall be effective
from and including the date such change is publicly announced as being
effective.

20


--------------------------------------------------------------------------------




SECTION 1.02.  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “US Tranche
Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type
(e.g., a “Eurocurrency US Tranche Revolving Loan”).  Borrowings also may be
classified and referred to by Class (e.g., a “US Tranche Revolving Borrowing”)
or by Type (e.g., a “US Tranche Eurocurrency Borrowing”) or by Class and Type
(e.g., a “Eurocurrency US Tranche Revolving Borrowing”).


SECTION 1.03.  TERMS GENERALLY.  THE DEFINITIONS OF TERMS HEREIN SHALL APPLY
EQUALLY TO THE SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED.  WHENEVER THE
CONTEXT MAY REQUIRE, ANY PRONOUN SHALL INCLUDE THE CORRESPONDING MASCULINE,
FEMININE AND NEUTER FORMS.  THE WORDS “INCLUDE”, “INCLUDES” AND “INCLUDING”
SHALL BE DEEMED TO BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION”.  THE WORD
“WILL” SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AS THE WORD
“SHALL”.  UNLESS THE CONTEXT REQUIRES OTHERWISE (A) ANY DEFINITION OF OR
REFERENCE TO ANY AGREEMENT, INSTRUMENT OR OTHER DOCUMENT HEREIN SHALL BE
CONSTRUED AS REFERRING TO SUCH AGREEMENT, INSTRUMENT OR OTHER DOCUMENT AS FROM
TIME TO TIME AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED (SUBJECT TO ANY
RESTRICTIONS ON SUCH AMENDMENTS, SUPPLEMENTS OR MODIFICATIONS SET FORTH HEREIN),
(B) ANY REFERENCE HEREIN TO ANY PERSON SHALL BE CONSTRUED TO INCLUDE SUCH
PERSON’S SUCCESSORS AND ASSIGNS, (C) THE WORDS “HEREIN”, “HEREOF” AND
“HEREUNDER” AND WORDS OF SIMILAR IMPORT SHALL BE CONSTRUED TO REFER TO THIS
AGREEMENT IN ITS ENTIRETY AND NOT TO ANY PARTICULAR PROVISION HEREOF, (D) ALL
REFERENCES HEREIN TO ARTICLES, SECTIONS, EXHIBITS AND SCHEDULES SHALL BE
CONSTRUED TO REFER TO ARTICLES AND SECTIONS OF, AND EXHIBITS AND SCHEDULES TO,
THIS AGREEMENT AND (E) THE WORDS “ASSET” AND “PROPERTY” SHALL BE CONSTRUED TO
HAVE THE SAME MEANING AND EFFECT AND TO REFER TO ANY AND ALL TANGIBLE AND
INTANGIBLE ASSETS AND PROPERTIES, INCLUDING CASH, SECURITIES, ACCOUNTS AND
CONTRACT RIGHTS.


SECTION 1.04.  ACCOUNTING TERMS; GAAP.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREIN, ALL TERMS OF AN ACCOUNTING OR FINANCIAL NATURE SHALL BE CONSTRUED IN
ACCORDANCE WITH GAAP AS IN EFFECT FROM TIME TO TIME; PROVIDED THAT IF THE
COMPANY NOTIFIES THE ADMINISTRATIVE AGENT THAT THE COMPANY REQUESTS AN AMENDMENT
TO ANY PROVISION HEREOF TO ELIMINATE THE EFFECT OF ANY CHANGE OCCURRING AFTER
THE DATE HEREOF IN GAAP OR IN THE APPLICATION THEREOF ON THE OPERATION OF SUCH
PROVISION (OR IF THE ADMINISTRATIVE AGENT NOTIFIES THE COMPANY THAT THE REQUIRED
LENDERS REQUEST AN AMENDMENT TO ANY PROVISION HEREOF FOR SUCH PURPOSE),
REGARDLESS OF WHETHER ANY SUCH NOTICE IS GIVEN BEFORE OR AFTER SUCH CHANGE IN
GAAP OR IN THE APPLICATION THEREOF, THEN SUCH PROVISION SHALL BE INTERPRETED ON
THE BASIS OF GAAP AS IN EFFECT AND APPLIED IMMEDIATELY BEFORE SUCH CHANGE SHALL
HAVE BECOME EFFECTIVE UNTIL SUCH NOTICE SHALL HAVE BEEN WITHDRAWN OR SUCH
PROVISION AMENDED IN ACCORDANCE HEREWITH.


SECTION 1.05.  EXCHANGE RATES.  (A)  NOT LATER THAN 10:00 A.M., NEW YORK CITY
TIME, ON EACH CALCULATION DATE, THE ADMINISTRATIVE AGENT SHALL (I) DETERMINE THE
EXCHANGE RATE AS OF SUCH CALCULATION DATE WITH RESPECT TO EACH DESIGNATED
FOREIGN CURRENCY AND (II) GIVE WRITTEN NOTICE THEREOF TO THE LENDERS AND THE
COMPANY.  THE EXCHANGE RATES SO DETERMINED SHALL BECOME EFFECTIVE ON THE FIRST
BUSINESS DAY IMMEDIATELY FOLLOWING THE RELEVANT CALCULATION DATE (A “RESET
DATE”), SHALL REMAIN EFFECTIVE UNTIL THE NEXT SUCCEEDING RESET DATE, AND SHALL
FOR ALL PURPOSES OF

21


--------------------------------------------------------------------------------





THIS AGREEMENT (OTHER THAN SECTION 11.13 OR ANY OTHER PROVISION EXPRESSLY
REQUIRING THE USE OF A CURRENT EXCHANGE RATE) BE THE EXCHANGE RATES EMPLOYED IN
CONVERTING ANY AMOUNTS BETWEEN US DOLLARS AND DESIGNATED FOREIGN CURRENCIES.


(B)  NOT LATER THAN 5:00 P.M., NEW YORK CITY TIME, ON EACH RESET DATE AND EACH
DATE ON WHICH REVOLVING LOANS DENOMINATED IN ANY DESIGNATED FOREIGN CURRENCY ARE
MADE, THE ADMINISTRATIVE AGENT SHALL (I) DETERMINE THE AGGREGATE AMOUNT OF THE
US DOLLAR EQUIVALENTS OF THE PRINCIPAL AMOUNTS OF THE REVOLVING LOANS OF EACH
CLASS DENOMINATED IN DESIGNATED FOREIGN CURRENCIES (AFTER GIVING EFFECT TO ANY
REVOLVING LOANS MADE OR REPAID ON SUCH DATE) AND (II) NOTIFY THE LENDERS AND THE
COMPANY OF THE RESULTS OF SUCH DETERMINATION.


SECTION 1.06.  REDENOMINATION OF CERTAIN FOREIGN CURRENCIES.  (A)  EACH
OBLIGATION OF ANY PARTY TO THIS AGREEMENT TO MAKE A PAYMENT DENOMINATED IN THE
NATIONAL CURRENCY UNIT OF ANY MEMBER STATE OF THE EUROPEAN UNION THAT ADOPTS THE
EURO AS ITS LAWFUL CURRENCY AFTER THE DATE HEREOF SHALL BE REDENOMINATED INTO
EURO AT THE TIME OF SUCH ADOPTION (IN ACCORDANCE WITH THE EMU LEGISLATION).  IF,
IN RELATION TO THE CURRENCY OF ANY SUCH MEMBER STATE, THE BASIS OF ACCRUAL OF
INTEREST EXPRESSED IN THIS AGREEMENT IN RESPECT OF THAT CURRENCY SHALL BE
INCONSISTENT WITH ANY CONVENTION OR PRACTICE IN THE LONDON INTERBANK MARKET FOR
THE BASIS OF ACCRUAL OF INTEREST IN RESPECT OF THE EURO, SUCH EXPRESSED BASIS
SHALL BE REPLACED BY SUCH CONVENTION OR PRACTICE WITH EFFECT FROM THE DATE ON
WHICH SUCH MEMBER STATE ADOPTS THE EURO AS ITS LAWFUL CURRENCY; PROVIDED THAT IF
ANY BORROWING IN THE CURRENCY OF SUCH MEMBER STATE IS OUTSTANDING IMMEDIATELY
PRIOR TO SUCH DATE, SUCH REPLACEMENT SHALL TAKE EFFECT, WITH RESPECT TO SUCH
BORROWING, AT THE END OF THE THEN CURRENT INTEREST PERIOD.


(B)  EACH PROVISION OF THIS AGREEMENT SHALL BE SUBJECT TO SUCH REASONABLE
CHANGES OF CONSTRUCTION AS THE ADMINISTRATIVE AGENT MAY FROM TIME TO TIME
SPECIFY TO BE APPROPRIATE TO REFLECT THE ADOPTION OF THE EURO BY ANY MEMBER
STATE OF THE EUROPEAN UNION AND ANY RELEVANT MARKET CONVENTIONS OR PRACTICES
RELATING TO THE EURO.


ARTICLE II


THE CREDITS


SECTION 2.01.  COMMITMENTS.  (A)  SUBJECT TO THE TERMS AND CONDITIONS SET FORTH
HEREIN, EACH US TRANCHE LENDER AGREES TO MAKE US TRANCHE REVOLVING LOANS TO THE
US BORROWERS FROM TIME TO TIME DURING THE REVOLVING AVAILABILITY PERIOD IN US
DOLLARS OR ANY DESIGNATED FOREIGN CURRENCY IN AN AGGREGATE PRINCIPAL AMOUNT AT
ANY TIME OUTSTANDING THAT WILL NOT RESULT IN (I) SUCH LENDER’S US TRANCHE
REVOLVING EXPOSURE EXCEEDING ITS US TRANCHE COMMITMENT OR (II) THE AGGREGATE
AMOUNT OF THE LENDERS’ US TRANCHE REVOLVING EXPOSURES AND COMPETITIVE LOAN
EXPOSURES EXCEEDING THE AGGREGATE AMOUNT OF THE US TRANCHE COMMITMENTS.


(B)  SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, EACH SWISS TRANCHE
LENDER AGREES TO MAKE SWISS TRANCHE REVOLVING LOANS TO THE SWISS BORROWERS

22


--------------------------------------------------------------------------------





IN SWISS FRANCS OR EUROS AND TO THE US BORROWERS IN US DOLLARS IN AN AGGREGATE
PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING THAT WILL NOT RESULT IN (I) SUCH
LENDER’S SWISS TRANCHE EXPOSURE EXCEEDING ITS SWISS TRANCHE COMMITMENT OR
(II) THE AGGREGATE AMOUNT OF THE LENDERS’ SWISS TRANCHE EXPOSURES EXCEEDING THE
AGGREGATE AMOUNT OF THE SWISS TRANCHE COMMITMENTS.


(C)  SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, EACH JAPANESE TRANCHE
LENDER AGREES TO MAKE JAPANESE TRANCHE REVOLVING LOANS TO THE JAPANESE BORROWERS
IN YEN AND TO THE US BORROWERS IN US DOLLARS IN AN AGGREGATE PRINCIPAL AMOUNT AT
ANY TIME OUTSTANDING THAT WILL NOT RESULT IN (I) SUCH LENDER’S JAPANESE TRANCHE
EXPOSURE EXCEEDING ITS JAPANESE TRANCHE COMMITMENT OR (II) THE AGGREGATE AMOUNT
OF THE LENDERS’ JAPANESE TRANCHE EXPOSURES EXCEEDING THE AGGREGATE AMOUNT OF THE
JAPANESE TRANCHE COMMITMENTS.


SECTION 2.02.  LOANS AND BORROWINGS.  (A)  EACH US TRANCHE REVOLVING LOAN SHALL
BE MADE AS PART OF A BORROWING CONSISTING OF US TRANCHE REVOLVING LOANS MADE BY
THE US TRANCHE LENDERS RATABLY IN ACCORDANCE WITH THEIR RESPECTIVE US TRANCHE
COMMITMENTS.  EACH SWISS TRANCHE REVOLVING LOAN SHALL BE MADE AS PART OF A
BORROWING CONSISTING OF SWISS TRANCHE REVOLVING LOANS MADE BY THE SWISS TRANCHE
LENDERS RATABLY IN ACCORDANCE WITH THEIR RESPECTIVE SWISS TRANCHE COMMITMENTS. 
EACH JAPANESE TRANCHE REVOLVING LOAN SHALL BE MADE AS PART OF A BORROWING
CONSISTING OF JAPANESE TRANCHE REVOLVING LOANS MADE BY THE JAPANESE TRANCHE
LENDERS RATABLY IN ACCORDANCE WITH THEIR RESPECTIVE JAPANESE TRANCHE
COMMITMENTS.  EACH COMPETITIVE LOAN SHALL BE MADE IN ACCORDANCE WITH THE
PROCEDURES SET FORTH IN SECTION 2.04.  THE FAILURE OF ANY LENDER TO MAKE ANY
LOAN REQUIRED TO BE MADE BY IT SHALL NOT RELIEVE ANY OTHER LENDER OF ITS
OBLIGATIONS HEREUNDER; PROVIDED THAT THE COMMITMENTS OF THE LENDERS ARE SEVERAL
AND NO LENDER SHALL BE RESPONSIBLE FOR ANY OTHER LENDER’S FAILURE TO MAKE LOANS
AS REQUIRED HEREUNDER.


(B)  SUBJECT TO SECTION 2.14, (I) EACH US TRANCHE REVOLVING BORROWING SHALL BE
COMPRISED ENTIRELY OF (A) IN THE CASE OF A BORROWING DENOMINATED IN US DOLLARS,
EUROCURRENCY LOANS OR ABR LOANS AND (B) IN THE CASE OF A BORROWING DENOMINATED
IN A DESIGNATED FOREIGN CURRENCY, EUROCURRENCY LOANS, IN EACH CASE AS THE
COMPANY MAY REQUEST IN ACCORDANCE HEREWITH; (II) EACH SWISS TRANCHE REVOLVING
BORROWING SHALL BE COMPRISED ENTIRELY OF (A) IN THE CASE OF A BORROWING
DENOMINATED IN SWISS FRANCS OR EUROS, EUROCURRENCY LOANS AND, (B) IN THE CASE OF
A BORROWING DENOMINATED IN US DOLLARS, EUROCURRENCY LOANS OR ABR LOANS, IN EACH
CASE AS THE APPLICABLE BORROWER MAY REQUEST IN ACCORDANCE HEREWITH; (III) EACH
JAPANESE TRANCHE REVOLVING BORROWING SHALL BE COMPRISED ENTIRELY OF (A) IN THE
CASE OF A BORROWING DENOMINATED IN YEN, TIBOR LOANS OR YEN BASE RATE LOANS AND
(B) IN THE CASE OF A BORROWING DENOMINATED IN US DOLLARS, EUROCURRENCY LOANS OR
ABR LOANS, IN EACH CASE AS THE APPLICABLE BORROWER MAY REQUEST IN ACCORDANCE
HEREWITH; AND (IV) EACH COMPETITIVE BORROWING SHALL BE COMPRISED ENTIRELY OF
EUROCURRENCY LOANS OR FIXED RATE LOANS, IN EACH CASE AS THE APPLICABLE BORROWER
MAY REQUEST IN ACCORDANCE HEREWITH.  EACH LENDER AT ITS OPTION MAY MAKE ANY LOAN
BY CAUSING ANY DOMESTIC OR FOREIGN BRANCH OR AFFILIATE OF SUCH LENDER TO MAKE
SUCH LOAN (AND IN THE CASE OF AN AFFILIATE, THE PROVISIONS OF SECTIONS 2.14,
2.15, 2.16 AND 2.17 SHALL APPLY TO SUCH AFFILIATE TO THE SAME EXTENT AS TO SUCH
LENDER); PROVIDED THAT ANY

23


--------------------------------------------------------------------------------





EXERCISE OF SUCH OPTION SHALL NOT AFFECT THE OBLIGATION OF THE APPLICABLE
BORROWER TO REPAY SUCH LOAN IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


(C)  AT THE COMMENCEMENT OF EACH INTEREST PERIOD FOR ANY BORROWING, SUCH
BORROWING SHALL BE IN AN AGGREGATE AMOUNT THAT IS AT LEAST EQUAL TO THE
BORROWING MINIMUM AND AN INTEGRAL MULTIPLE OF THE BORROWING MULTIPLE; PROVIDED
THAT (I) AN ABR REVOLVING BORROWING MAY BE MADE IN AN AGGREGATE AMOUNT THAT IS
EQUAL TO THE AGGREGATE AVAILABLE US TRANCHE COMMITMENTS, SWISS TRANCHE
COMMITMENTS OR JAPANESE TRANCHE COMMITMENTS, AS THE CASE MAY BE AND (II) A YEN
BASE RATE REVOLVING BORROWING MAY BE MADE IN AN AGGREGATE AMOUNT THAT IS EQUAL
TO THE AGGREGATE AVAILABLE JAPANESE TRANCHE COMMITMENTS.  BORROWINGS OF MORE
THAN ONE TYPE AND CLASS MAY BE OUTSTANDING AT THE SAME TIME; PROVIDED THAT THERE
SHALL NOT AT ANY TIME BE MORE THAN A TOTAL OF (I) TWELVE US TRANCHE EUROCURRENCY
REVOLVING BORROWINGS OUTSTANDING, (II) SIX SWISS TRANCHE EUROCURRENCY REVOLVING
BORROWINGS OUTSTANDING OR (III) SIX JAPANESE TRANCHE TIBOR OR EUROCURRENCY
REVOLVING BORROWINGS OUTSTANDING.


(D)  NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, NO BORROWER SHALL BE
ENTITLED TO REQUEST, OR TO ELECT TO CONVERT OR CONTINUE, ANY BORROWING IF THE
INTEREST PERIOD REQUESTED WITH RESPECT THERETO WOULD END AFTER THE MATURITY
DATE.


SECTION 2.03.  REQUESTS FOR REVOLVING BORROWINGS.  TO REQUEST A REVOLVING
BORROWING, THE APPLICABLE BORROWER, OR THE COMPANY ON BEHALF OF THE APPLICABLE
BORROWER, SHALL NOTIFY THE APPLICABLE AGENT OF SUCH REQUEST BY TELEPHONE (A) IN
THE CASE OF A EUROCURRENCY BORROWING, NOT LATER THAN 12:00 NOON, LOCAL TIME,
THREE BUSINESS DAYS BEFORE THE DATE OF THE PROPOSED BORROWING, (B) IN THE CASE
OF A TIBOR BORROWING, NOT LATER THAN 5:00 P.M., LOCAL TIME, FOUR BUSINESS DAYS
BEFORE THE DATE OF THE PROPOSED BORROWING, (C) IN THE CASE OF AN ABR BORROWING,
NOT LATER THAN 12:00 NOON, LOCAL TIME, ONE BUSINESS DAY BEFORE THE DATE OF THE
PROPOSED BORROWING AND (D) IN THE CASE OF A YEN BASE RATE REVOLVING BORROWING,
NOT LATER THAN 12:00 NOON, LOCAL TIME, TWO BUSINESS DAYS BEFORE THE DATE OF THE
PROPOSED BORROWING; PROVIDED THAT ANY SUCH NOTICE OF AN ABR REVOLVING BORROWING
TO FINANCE THE REIMBURSEMENT OF AN LC DISBURSEMENT AS CONTEMPLATED BY
SECTION 2.05(E) MAY BE GIVEN NOT LATER THAN 12:00 NOON, LOCAL TIME, ON THE DATE
OF THE PROPOSED BORROWING.  EACH SUCH TELEPHONIC BORROWING REQUEST SHALL BE
IRREVOCABLE AND SHALL BE CONFIRMED PROMPTLY BY HAND DELIVERY OR TELECOPY TO THE
APPLICABLE AGENT OF A WRITTEN BORROWING REQUEST IN A FORM APPROVED BY THE
APPLICABLE AGENT AND SIGNED BY THE APPLICABLE BORROWER, OR BY THE COMPANY ON
BEHALF OF THE APPLICABLE BORROWER.  EACH SUCH TELEPHONIC AND WRITTEN BORROWING
REQUEST SHALL SPECIFY THE FOLLOWING INFORMATION IN COMPLIANCE WITH SECTION 2.02:

(i)  the Borrower requesting such Borrowing (or on whose behalf the Company is
requesting such Borrowing);

(ii)  whether the requested Borrowing is to be a US Tranche Revolving Borrowing,
a Swiss Tranche Revolving Borrowing or a Japanese Tranche Revolving Borrowing;

24


--------------------------------------------------------------------------------


(iii)  the currency and aggregate principal amount of the requested Borrowing;

(iv)  the date of the requested Borrowing, which shall be a Business Day;

(v)  the Type of the requested Borrowing;

(vi)  in the case of a Eurocurrency Borrowing, TIBOR Borrowing or Yen Base Rate
Borrowing, the initial Interest Period to be applicable thereto, which shall be
a period contemplated by the definition of the term “Interest Period”;

(vii)  the location and number of the relevant Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.06;
and

(viii)  in the case of a Borrowing in a Foreign Currency, the location from
which payments of the principal and interest on such Borrowing will be made.

If no currency is specified with respect to any requested Eurocurrency Revolving
Borrowing, then the relevant Borrower shall be deemed to have selected US
Dollars.  If no election as to the Type of Borrowing is specified, then the
requested Borrowing shall be (i) in the case of a Borrowing denominated in US
Dollars, an ABR Borrowing, (ii) in the case of a Borrowing by a Swiss Borrower
denominated in Swiss Francs, a Eurocurrency Borrowing, (iii) in the case of a
Borrowing by a Japanese Borrower denominated in Yen, a Yen Base Rate Revolving
Borrowing and (iv) in the case of any other Borrowing, a Eurocurrency
Borrowing.  If no Interest Period is specified with respect to any requested
Eurocurrency Borrowing or TIBOR Borrowing, then the relevant Borrower shall be
deemed to have selected an Interest Period of one month’s duration.  Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Applicable Agent shall advise each Lender that will make a Loan as part of the
requested Borrowing of the details thereof and of the amount of the Loan to be
made by such Lender as part of the requested Borrowing.


SECTION 2.04.  COMPETITIVE BID PROCEDURE.  (A)  SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN, FROM TIME TO TIME DURING THE REVOLVING AVAILABILITY
PERIOD THE COMPANY MAY REQUEST COMPETITIVE BIDS FOR COMPETITIVE LOANS IN US
DOLLARS OR ONE OR MORE DESIGNATED FOREIGN CURRENCIES AND MAY (BUT SHALL NOT HAVE
ANY OBLIGATION TO) ACCEPT COMPETITIVE BIDS AND BORROW COMPETITIVE LOANS;
PROVIDED THAT THE SUM OF THE US TRANCHE REVOLVING EXPOSURES AND COMPETITIVE LOAN
EXPOSURES AT ANY TIME SHALL NOT EXCEED THE AGGREGATE AMOUNT OF THE LENDERS’ US
TRANCHE COMMITMENTS.  TO REQUEST COMPETITIVE BIDS, THE COMPANY SHALL NOTIFY THE
APPLICABLE AGENT OF SUCH REQUEST BY TELEPHONE, (I) IN THE CASE OF A EUROCURRENCY
COMPETITIVE BORROWING OR A FIXED RATE COMPETITIVE BORROWING DENOMINATED IN A
DESIGNATED FOREIGN CURRENCY, NOT LATER THAN 12:00 NOON, LOCAL TIME, FOUR
BUSINESS DAYS BEFORE THE DATE OF THE PROPOSED COMPETITIVE BORROWING AND (II) IN
THE CASE OF A FIXED RATE REVOLVING BORROWING DENOMINATED IN US DOLLARS, NOT
LATER THAN 12:00 NOON, LOCAL TIME, ONE BUSINESS DAY BEFORE THE DATE OF THE
PROPOSED COMPETITIVE BORROWING.  NOT MORE THAN THREE COMPETITIVE BID REQUESTS
MAY

25


--------------------------------------------------------------------------------





BE SUBMITTED ON THE SAME DAY, AND A COMPETITIVE BID REQUEST SHALL NOT BE MADE
WITHIN FIVE BUSINESS DAYS AFTER THE DATE OF ANY PREVIOUS COMPETITIVE BID REQUEST
UNLESS ANY AND ALL SUCH PREVIOUS COMPETITIVE BID REQUESTS SHALL HAVE BEEN
WITHDRAWN OR ALL COMPETITIVE BIDS RECEIVED IN RESPONSE THERETO REJECTED.  EACH
TELEPHONIC COMPETITIVE BID REQUEST SHALL BE CONFIRMED PROMPTLY BY HAND DELIVERY
OR TELECOPY TO THE APPLICABLE AGENT OF A WRITTEN COMPETITIVE BID REQUEST IN A
FORM APPROVED BY THE APPLICABLE AGENT AND SIGNED BY THE COMPANY.  EACH SUCH
TELEPHONIC AND WRITTEN COMPETITIVE BID REQUEST SHALL SPECIFY THE FOLLOWING
INFORMATION IN COMPLIANCE WITH SECTION 2.02:

(I) THE AGGREGATE AMOUNT OF THE REQUESTED BORROWING;

(II) THE DATE OF SUCH BORROWING, WHICH SHALL BE A BUSINESS DAY;

(III) WHETHER THE REQUESTED BORROWING IS TO BE DENOMINATED IN US DOLLARS OR A
DESIGNATED FOREIGN CURRENCY (SPECIFYING SUCH DESIGNATED FOREIGN CURRENCY, IF
APPLICABLE);

(IV) WHETHER SUCH BORROWING IS TO BE A EUROCURRENCY BORROWING OR A FIXED RATE
REVOLVING BORROWING;

(V) THE INTEREST PERIOD TO BE APPLICABLE TO SUCH BORROWING, WHICH SHALL BE A
PERIOD CONTEMPLATED BY THE DEFINITION OF THE TERM “INTEREST PERIOD”;

(VI) THE LOCATION AND NUMBER OF THE COMPANY’S ACCOUNT TO WHICH FUNDS ARE TO BE
DISBURSED, WHICH SHALL COMPLY WITH THE REQUIREMENTS OF SECTION 2.06; AND

(VII) IN THE CASE OF ANY BORROWING IN A DESIGNATED FOREIGN CURRENCY, THE
LOCATION FROM WHICH PAYMENTS OF THE PRINCIPAL OF AND INTEREST ON SUCH BORROWING
WILL BE MADE.

If no election as to the currency of a Borrowing is specified in any Competitive
Bid Request, then the Company shall be deemed to have requested a Borrowing in
US Dollars.  Promptly following receipt of a Competitive Bid Request in
accordance with this Section, the Applicable Agent shall notify the Lenders of
the details thereof by telecopy, inviting the US Tranche Lenders to submit
Competitive Bids.


(B)  EACH US TRANCHE LENDER MAY (BUT SHALL NOT HAVE ANY OBLIGATION TO) MAKE ONE
OR MORE COMPETITIVE BIDS TO THE COMPANY IN RESPONSE TO A COMPETITIVE BID
REQUEST.  EACH COMPETITIVE BID BY A LENDER MUST BE IN A FORM APPROVED BY THE
APPLICABLE AGENT AND MUST BE RECEIVED BY THE APPLICABLE AGENT BY TELECOPY,
(I) IN THE CASE OF A EUROCURRENCY COMPETITIVE BORROWING OR A FIXED RATE
COMPETITIVE BORROWING DENOMINATED IN A DESIGNATED FOREIGN CURRENCY, NOT LATER
THAN 11:00 A.M., LOCAL TIME, THREE BUSINESS DAYS BEFORE THE DATE OF THE PROPOSED
COMPETITIVE BORROWING AND (II) IN THE CASE OF A FIXED RATE REVOLVING BORROWING
DENOMINATED IN US DOLLARS, NOT LATER THAN 9:30 A.M., LOCAL TIME, ON THE DATE OF
THE PROPOSED COMPETITIVE BORROWING.  COMPETITIVE BIDS THAT DO NOT CONFORM TO THE
FORM APPROVED BY THE APPLICABLE AGENT MAY BE REJECTED BY THE APPLICABLE AGENT,
AND THE APPLICABLE AGENT SHALL NOTIFY THE APPLICABLE LENDER AS PROMPTLY AS
PRACTICABLE.  EACH COMPETITIVE BID SHALL SPECIFY (I) THE PRINCIPAL AMOUNT

26


--------------------------------------------------------------------------------





(WHICH SHALL BE IN AN AMOUNT THAT IS AT LEAST EQUAL TO THE BORROWING MINIMUM AND
AN INTEGRAL MULTIPLE OF THE BORROWING MULTIPLE, AND WHICH MAY EQUAL THE ENTIRE
PRINCIPAL AMOUNT OF THE COMPETITIVE BORROWING REQUESTED BY THE COMPANY) OF THE
COMPETITIVE LOAN OR LOANS THAT THE LENDER IS WILLING TO MAKE, (II) THE
COMPETITIVE BID RATE OR RATES AT WHICH THE LENDER IS PREPARED TO MAKE SUCH LOAN
OR LOANS (EXPRESSED AS A PERCENTAGE RATE PER ANNUM IN THE FORM OF A DECIMAL TO
NO MORE THAN FOUR DECIMAL PLACES) AND (III) THE INTEREST PERIOD APPLICABLE TO
EACH SUCH LOAN AND THE LAST DAY THEREOF.


(C)  THE APPLICABLE AGENT SHALL PROMPTLY NOTIFY THE COMPANY BY TELECOPY OF THE
COMPETITIVE BID RATE AND THE PRINCIPAL AMOUNT SPECIFIED IN EACH COMPETITIVE BID
AND THE IDENTITY OF THE US TRANCHE LENDER THAT SHALL HAVE MADE SUCH COMPETITIVE
BID.


(D)  SUBJECT ONLY TO THE PROVISIONS OF THIS PARAGRAPH, THE COMPANY MAY ACCEPT OR
REJECT ANY COMPETITIVE BID.  THE COMPANY SHALL NOTIFY THE APPLICABLE AGENT BY
TELEPHONE, CONFIRMED BY TELECOPY IN A FORM APPROVED BY THE APPLICABLE AGENT,
WHETHER AND TO WHAT EXTENT IT HAS DECIDED TO ACCEPT OR REJECT EACH COMPETITIVE
BID, (I) IN THE CASE OF A EUROCURRENCY COMPETITIVE BORROWING OR A FIXED RATE
COMPETITIVE BORROWING DENOMINATED IN A DESIGNATED FOREIGN CURRENCY, NOT LATER
THAN 12:00 NOON, LOCAL TIME, THREE BUSINESS DAYS BEFORE THE DATE OF THE PROPOSED
COMPETITIVE BORROWING AND (II) IN THE CASE OF A FIXED RATE REVOLVING BORROWING
DENOMINATED IN US DOLLARS, NOT LATER THAN 10:30 A.M., LOCAL TIME, ON THE DATE OF
THE PROPOSED COMPETITIVE BORROWING; PROVIDED THAT (I) THE FAILURE OF THE COMPANY
TO GIVE SUCH NOTICE SHALL BE DEEMED TO BE A REJECTION OF EACH COMPETITIVE BID,
(II)  THE COMPANY SHALL NOT ACCEPT A COMPETITIVE BID MADE AT A PARTICULAR
COMPETITIVE BID RATE IF SUCH BORROWER REJECTS A COMPETITIVE BID MADE AT A LOWER
COMPETITIVE BID RATE, (III) THE AGGREGATE AMOUNT OF THE COMPETITIVE BIDS
ACCEPTED BY THE COMPANY SHALL NOT EXCEED THE AGGREGATE AMOUNT OF THE REQUESTED
COMPETITIVE BORROWING SPECIFIED IN THE RELATED COMPETITIVE BID REQUEST, (IV) TO
THE EXTENT NECESSARY TO COMPLY WITH CLAUSE (III) ABOVE, THE COMPANY MAY ACCEPT
COMPETITIVE BIDS AT THE SAME COMPETITIVE BID RATE IN PART, WHICH ACCEPTANCE, IN
THE CASE OF MULTIPLE COMPETITIVE BIDS AT SUCH COMPETITIVE BID RATE, SHALL BE
MADE PRO RATA IN ACCORDANCE WITH THE AMOUNT OF EACH SUCH COMPETITIVE BID, AND
(V) EXCEPT PURSUANT TO CLAUSE (IV) ABOVE, NO COMPETITIVE BID SHALL BE ACCEPTED
FOR A COMPETITIVE LOAN UNLESS SUCH COMPETITIVE LOAN IS IN A MINIMUM PRINCIPAL
AMOUNT OF AT LEAST THE BORROWING MINIMUM AND AN INTEGRAL MULTIPLE OF THE
BORROWING MULTIPLE; PROVIDED FURTHER THAT IF A COMPETITIVE LOAN MUST BE IN AN
AMOUNT LESS THAN THE BORROWING MINIMUM BECAUSE OF THE PROVISIONS OF CLAUSE (IV)
ABOVE, SUCH COMPETITIVE LOAN MAY BE FOR A MINIMUM OF $1,000,000 (OR, IN THE CASE
OF AN DESIGNATED FOREIGN CURRENCY COMPETITIVE LOAN, THE SMALLEST AMOUNT OF SUCH
ALTERNATE CURRENCY THAT (I) IS AN INTEGRAL MULTIPLE OF 1,000,000 UNITS (OR, IN
THE CASE OF STERLING, 500,000 UNITS) OF SUCH CURRENCY AND (II) HAS A US DOLLAR
EQUIVALENT IN EXCESS OF $1,000,000), AND IN CALCULATING THE PRO RATA ALLOCATION
OF ACCEPTANCES OF PORTIONS OF MULTIPLE COMPETITIVE BIDS AT A PARTICULAR
COMPETITIVE BID RATE PURSUANT TO CLAUSE (IV) THE AMOUNTS SHALL BE ROUNDED TO
INTEGRAL MULTIPLES OF THE BORROWING MULTIPLE IN A MANNER DETERMINED BY THE
COMPANY.  A NOTICE GIVEN BY THE COMPANY PURSUANT TO THIS PARAGRAPH SHALL BE
IRREVOCABLE.


(E)  THE APPLICABLE AGENT SHALL PROMPTLY NOTIFY EACH BIDDING US TRANCHE LENDER
BY TELECOPY WHETHER OR NOT ITS COMPETITIVE BID HAS BEEN ACCEPTED (AND, IF SO,
THE

27


--------------------------------------------------------------------------------





AMOUNT AND COMPETITIVE BID RATE SO ACCEPTED), AND EACH SUCCESSFUL BIDDER WILL
THEREUPON BECOME BOUND, SUBJECT TO THE TERMS AND CONDITIONS HEREOF, TO MAKE THE
COMPETITIVE LOAN IN RESPECT OF WHICH ITS COMPETITIVE BID HAS BEEN ACCEPTED.


(F)  IF THE APPLICABLE AGENT OR ONE OF ITS AFFILIATES SHALL ELECT TO SUBMIT A
COMPETITIVE BID IN ITS CAPACITY AS A US TRANCHE LENDER, IT SHALL SUBMIT SUCH
COMPETITIVE BID DIRECTLY TO THE COMPANY AT LEAST ONE QUARTER OF AN HOUR EARLIER
THAN THE TIME BY WHICH THE OTHER LENDERS ARE REQUIRED TO SUBMIT THEIR
COMPETITIVE BIDS TO THE APPLICABLE AGENT PURSUANT TO PARAGRAPH (B) OF THIS
SECTION.


SECTION 2.05.  LETTERS OF CREDIT.  (A)  GENERAL.  SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN, THE COMPANY MAY REQUEST THE ISSUANCE (OR THE
AMENDMENT, RENEWAL OR EXTENSION) OF LETTERS OF CREDIT DENOMINATED IN US DOLLARS,
IN ANY CASE IN A FORM REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT AND THE
ISSUING BANK, AT ANY TIME AND FROM TIME TO TIME DURING THE REVOLVING
AVAILABILITY PERIOD.  IN THE EVENT OF ANY FORM OF LETTER OF CREDIT APPLICATION
OR OTHER AGREEMENT SUBMITTED BY THE COMPANY OR ANY OTHER BORROWER TO, OR ENTERED
INTO BY THE COMPANY OR ANY OTHER BORROWER WITH, THE ISSUING BANK RELATING TO ANY
LETTER OF CREDIT, THE TERMS AND CONDITIONS OF THIS AGREEMENT SHALL CONTROL.


(B)  NOTICE OF ISSUANCE, AMENDMENT, RENEWAL, EXTENSION; CERTAIN CONDITIONS.  TO
REQUEST THE ISSUANCE OF A LETTER OF CREDIT (OR THE AMENDMENT, RENEWAL OR
EXTENSION OF AN OUTSTANDING LETTER OF CREDIT), THE COMPANY SHALL HAND DELIVER OR
TELECOPY (OR TRANSMIT BY ELECTRONIC COMMUNICATION, IF ARRANGEMENTS FOR DOING SO
HAVE BEEN APPROVED BY THE ISSUING BANK) TO THE ISSUING BANK AND THE
ADMINISTRATIVE AGENT (REASONABLY IN ADVANCE OF THE REQUESTED DATE OF ISSUANCE,
AMENDMENT, RENEWAL OR EXTENSION) A NOTICE REQUESTING THE ISSUANCE OF A LETTER OF
CREDIT, OR IDENTIFYING THE LETTER OF CREDIT TO BE AMENDED, RENEWED OR EXTENDED,
THE DATE OF ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION (WHICH SHALL BE A BUSINESS
DAY), THE DATE ON WHICH SUCH LETTER OF CREDIT IS TO EXPIRE (WHICH SHALL COMPLY
WITH PARAGRAPH (C) OF THIS SECTION), THE AMOUNT OF SUCH LETTER OF CREDIT, THE
NAME AND ADDRESS OF THE BENEFICIARY THEREOF AND SUCH OTHER INFORMATION AS SHALL
BE NECESSARY TO PREPARE, AMEND, RENEW OR EXTEND SUCH LETTER OF CREDIT.  IF
REQUESTED BY THE ISSUING BANK, THE COMPANY ALSO SHALL SUBMIT A LETTER OF CREDIT
APPLICATION ON THE ISSUING BANK’S STANDARD FORM IN CONNECTION WITH ANY REQUEST
FOR A LETTER OF CREDIT.  A LETTER OF CREDIT SHALL BE ISSUED, AMENDED, RENEWED OR
EXTENDED ONLY IF (AND UPON ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF EACH
LETTER OF CREDIT THE COMPANY OR THE APPLICABLE BORROWER SHALL BE DEEMED TO
REPRESENT AND WARRANT THAT), AFTER GIVING EFFECT TO SUCH ISSUANCE, AMENDMENT,
RENEWAL OR EXTENSION THE LC EXPOSURE SHALL NOT EXCEED $25,000,000 AND (II) THE
AGGREGATE US TRANCHE REVOLVING EXPOSURES WILL NOT EXCEED THE AGGREGATE US
TRANCHE COMMITMENTS.


(C)  EXPIRATION DATE.  EACH LETTER OF CREDIT SHALL EXPIRE AT OR PRIOR TO THE
CLOSE OF BUSINESS ON THE EARLIER OF (I) THE DATE ONE YEAR AFTER THE DATE OF THE
ISSUANCE OF SUCH LETTER OF CREDIT (OR, IN THE CASE OF ANY RENEWAL OR EXTENSION
THEREOF, ONE YEAR AFTER SUCH RENEWAL OR EXTENSION) AND (II) THE DATE THAT IS
FIVE BUSINESS DAYS PRIOR TO THE MATURITY DATE.

28


--------------------------------------------------------------------------------





(D)  PARTICIPATIONS.  BY THE ISSUANCE OF A LETTER OF CREDIT (OR AN AMENDMENT TO
A LETTER OF CREDIT INCREASING THE AMOUNT THEREOF) AND WITHOUT ANY FURTHER ACTION
ON THE PART OF THE ISSUING BANK OR THE US TRANCHE LENDERS, THE ISSUING BANK
HEREBY GRANTS TO EACH US TRANCHE LENDER, AND EACH US TRANCHE LENDER HEREBY
ACQUIRES FROM THE ISSUING BANK, A PARTICIPATION IN SUCH LETTER OF CREDIT EQUAL
TO SUCH US TRANCHE LENDER’S US TRANCHE PERCENTAGE OF THE AGGREGATE AMOUNT
AVAILABLE TO BE DRAWN UNDER SUCH LETTER OF CREDIT.  IN CONSIDERATION AND IN
FURTHERANCE OF THE FOREGOING, EACH US TRANCHE LENDER HEREBY ABSOLUTELY AND
UNCONDITIONALLY AGREES TO PAY TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF
THE ISSUING BANK, SUCH LENDER’S US TRANCHE PERCENTAGE OF EACH LC DISBURSEMENT
MADE BY THE ISSUING BANK AND NOT REIMBURSED BY THE COMPANY ON THE DATE DUE AS
PROVIDED IN PARAGRAPH (E) OF THIS SECTION OR OF ANY REIMBURSEMENT PAYMENT
REQUIRED TO BE REFUNDED TO THE COMPANY FOR ANY REASON.  EACH US TRANCHE LENDER
ACKNOWLEDGES AND AGREES THAT ITS OBLIGATION TO ACQUIRE PARTICIPATIONS PURSUANT
TO THIS PARAGRAPH IN RESPECT OF LETTERS OF CREDIT IS ABSOLUTE AND UNCONDITIONAL
AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE WHATSOEVER, INCLUDING ANY
AMENDMENT, RENEWAL OR EXTENSION OF ANY LETTER OF CREDIT OR THE OCCURRENCE AND
CONTINUANCE OF A DEFAULT OR REDUCTION OR TERMINATION OF THE US TRANCHE
COMMITMENTS, AND THAT EACH SUCH PAYMENT SHALL BE MADE WITHOUT ANY OFFSET,
ABATEMENT, WITHHOLDING OR REDUCTION WHATSOEVER.


(E)  REIMBURSEMENT.  IF THE ISSUING BANK SHALL MAKE ANY LC DISBURSEMENT IN
RESPECT OF A LETTER OF CREDIT, THE COMPANY SHALL REIMBURSE SUCH LC DISBURSEMENT
BY PAYING TO THE ADMINISTRATIVE AGENT AN AMOUNT EQUAL TO SUCH LC DISBURSEMENT,
NOT LATER THAN 1:00 P.M., NEW YORK CITY TIME, ON THE DATE THAT SUCH LC
DISBURSEMENT IS MADE, IF THE COMPANY SHALL HAVE RECEIVED NOTICE OF SUCH LC
DISBURSEMENT PRIOR TO 11:00 A.M., NEW YORK CITY TIME, ON SUCH DATE, OR, IF SUCH
NOTICE HAS NOT BEEN RECEIVED BY THE COMPANY PRIOR TO SUCH TIME ON SUCH DATE,
THEN NOT LATER THAN 1:00 P.M., NEW YORK CITY TIME, ON (A) THE BUSINESS DAY THAT
THE COMPANY RECEIVES SUCH NOTICE, IF SUCH NOTICE IS RECEIVED PRIOR TO 11:00
A.M., NEW YORK CITY TIME, ON THE DAY OF RECEIPT, OR (B) THE BUSINESS DAY
IMMEDIATELY FOLLOWING THE DAY THAT THE COMPANY RECEIVES SUCH NOTICE, IF SUCH
NOTICE IS NOT RECEIVED PRIOR TO SUCH TIME ON THE DAY OF RECEIPT.  IF THE COMPANY
FAILS TO MAKE SUCH PAYMENT WHEN DUE THEN, UPON NOTICE FROM THE APPLICABLE
ISSUING BANK TO THE COMPANY AND THE ADMINISTRATIVE AGENT, THE ADMINISTRATIVE
AGENT SHALL NOTIFY EACH US TRANCHE LENDER OF THE APPLICABLE LC DISBURSEMENT, 
THE PAYMENT THEN DUE FROM THE COMPANY IN RESPECT THEREOF AND SUCH LENDER’S US
TRANCHE PERCENTAGE, THEREOF.  PROMPTLY FOLLOWING RECEIPT OF SUCH NOTICE, EACH US
TRANCHE LENDER SHALL PAY TO THE ADMINISTRATIVE AGENT ITS US TRANCHE PERCENTAGE
OF THE PAYMENT THEN DUE FROM THE COMPANY IN THE SAME MANNER AS PROVIDED IN
SECTION 2.06 WITH RESPECT TO LOANS MADE BY SUCH US TRANCHE LENDER (AND
SECTION 2.06 SHALL APPLY, MUTATIS MUTANDIS, TO THE PAYMENT OBLIGATIONS OF THE US
TRANCHE LENDERS), AND THE ADMINISTRATIVE AGENT SHALL PROMPTLY PAY TO THE
APPLICABLE ISSUING BANK THE AMOUNTS SO RECEIVED BY IT FROM THE US TRANCHE
LENDERS.  PROMPTLY FOLLOWING RECEIPT BY THE ADMINISTRATIVE AGENT OF ANY PAYMENT
FROM THE COMPANY PURSUANT TO THIS PARAGRAPH, THE ADMINISTRATIVE AGENT SHALL
DISTRIBUTE SUCH PAYMENT TO THE ISSUING BANK OR, TO THE EXTENT THAT US TRANCHE
LENDERS HAVE MADE PAYMENTS PURSUANT TO THIS PARAGRAPH TO REIMBURSE THE ISSUING
BANK, THEN TO SUCH US TRANCHE LENDERS AND THE ISSUING BANK AS THEIR INTERESTS
MAY APPEAR.  ANY PAYMENT MADE BY A US TRANCHE LENDER PURSUANT TO THIS PARAGRAPH
TO REIMBURSE THE ISSUING BANK FOR ANY

29


--------------------------------------------------------------------------------





LC DISBURSEMENT SHALL NOT CONSTITUTE A LOAN AND SHALL NOT RELIEVE THE COMPANY OF
ITS OBLIGATION TO REIMBURSE SUCH LC DISBURSEMENT.


(F)  OBLIGATIONS ABSOLUTE.  THE COMPANY’S OBLIGATIONS TO REIMBURSE LC
DISBURSEMENTS AS PROVIDED IN PARAGRAPH (E) OF THIS SECTION SHALL BE ABSOLUTE,
UNCONDITIONAL AND IRREVOCABLE, AND SHALL BE PERFORMED STRICTLY IN ACCORDANCE
WITH THE TERMS OF THIS AGREEMENT UNDER ANY AND ALL CIRCUMSTANCES WHATSOEVER AND
IRRESPECTIVE OF (I) ANY LACK OF VALIDITY OR ENFORCEABILITY OF ANY LETTER OF
CREDIT OR THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY TERM OR PROVISION
HEREIN OR THEREIN, (II) ANY DRAFT OR OTHER DOCUMENT PRESENTED UNDER A LETTER OF
CREDIT PROVING TO BE FORGED, FRAUDULENT OR INVALID IN ANY RESPECT OR ANY
STATEMENT THEREIN BEING UNTRUE OR INACCURATE IN ANY RESPECT, (III) PAYMENT BY
THE ISSUING BANK UNDER A LETTER OF CREDIT AGAINST PRESENTATION OF A DRAFT OR
OTHER DOCUMENT THAT DOES NOT COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT, OR
(IV) ANY OTHER EVENT OR CIRCUMSTANCE WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY
OF THE FOREGOING, THAT MIGHT, BUT FOR THE PROVISIONS OF THIS SECTION, CONSTITUTE
A LEGAL OR EQUITABLE DISCHARGE OF, OR PROVIDE A RIGHT OF SET-OFF AGAINST, THE
COMPANY’S OBLIGATIONS HEREUNDER.  NONE OF THE ADMINISTRATIVE AGENT, THE US
TRANCHE LENDERS OR THE ISSUING BANK, OR ANY OF THEIR RELATED PARTIES, SHALL HAVE
ANY LIABILITY OR RESPONSIBILITY BY REASON OF OR IN CONNECTION WITH THE ISSUANCE
OR TRANSFER OF ANY LETTER OF CREDIT OR ANY PAYMENT OR FAILURE TO MAKE ANY
PAYMENT THEREUNDER (IRRESPECTIVE OF ANY OF THE CIRCUMSTANCES REFERRED TO IN THE
PRECEDING SENTENCE), OR ANY ERROR, OMISSION, INTERRUPTION, LOSS OR DELAY IN
TRANSMISSION OR DELIVERY OF ANY DRAFT, NOTICE OR OTHER COMMUNICATION UNDER OR
RELATING TO ANY LETTER OF CREDIT (INCLUDING ANY DOCUMENT REQUIRED TO MAKE A
DRAWING THEREUNDER), ANY ERROR IN INTERPRETATION OF TECHNICAL TERMS OR ANY
CONSEQUENCE ARISING FROM CAUSES BEYOND THE CONTROL OF THE ISSUING BANK; PROVIDED
THAT THE FOREGOING SHALL NOT BE CONSTRUED TO EXCUSE THE ISSUING BANK FROM
LIABILITY TO THE COMPANY TO THE EXTENT OF ANY DIRECT DAMAGES (AS OPPOSED TO
CONSEQUENTIAL DAMAGES, CLAIMS IN RESPECT OF WHICH ARE HEREBY WAIVED BY THE
COMPANY TO THE EXTENT PERMITTED BY APPLICABLE LAW) SUFFERED BY THE COMPANY THAT
ARE CAUSED BY THE ISSUING BANK’S FAILURE TO EXERCISE CARE WHEN DETERMINING
WHETHER DRAFTS AND OTHER DOCUMENTS PRESENTED UNDER A LETTER OF CREDIT COMPLY
WITH THE TERMS THEREOF.  THE PARTIES HERETO EXPRESSLY AGREE THAT, IN THE ABSENCE
OF GROSS NEGLIGENCE OR WILFUL MISCONDUCT ON THE PART OF THE ISSUING BANK (AS
FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION), THE ISSUING BANK SHALL
BE DEEMED TO HAVE EXERCISED CARE IN EACH SUCH DETERMINATION.  IN FURTHERANCE OF
THE FOREGOING AND WITHOUT LIMITING THE GENERALITY THEREOF, THE PARTIES AGREE
THAT, WITH RESPECT TO DOCUMENTS PRESENTED WHICH APPEAR ON THEIR FACE TO BE IN
SUBSTANTIAL COMPLIANCE WITH THE TERMS OF A LETTER OF CREDIT, THE ISSUING BANK
MAY, IN ITS SOLE DISCRETION, EITHER ACCEPT AND MAKE PAYMENT UPON SUCH DOCUMENTS
WITHOUT RESPONSIBILITY FOR FURTHER INVESTIGATION, REGARDLESS OF ANY NOTICE OR
INFORMATION TO THE CONTRARY, OR REFUSE TO ACCEPT AND MAKE PAYMENT UPON SUCH
DOCUMENTS IF SUCH DOCUMENTS ARE NOT IN STRICT COMPLIANCE WITH THE TERMS OF SUCH
LETTER OF CREDIT.


(G)  DISBURSEMENT PROCEDURES.  THE ISSUING BANK SHALL, PROMPTLY FOLLOWING ITS
RECEIPT THEREOF, EXAMINE ALL DOCUMENTS PURPORTING TO REPRESENT A DEMAND FOR
PAYMENT UNDER A LETTER OF CREDIT.  THE ISSUING BANK SHALL PROMPTLY NOTIFY THE
ADMINISTRATIVE AGENT AND THE COMPANY BY TELEPHONE (CONFIRMED BY TELECOPY) OF
SUCH DEMAND FOR PAYMENT AND WHETHER THE ISSUING BANK HAS MADE OR WILL MAKE AN LC
DISBURSEMENT THEREUNDER; PROVIDED THAT ANY FAILURE TO GIVE OR DELAY IN GIVING
SUCH NOTICE

30


--------------------------------------------------------------------------------





SHALL NOT RELIEVE THE COMPANY OF ITS OBLIGATION TO REIMBURSE THE ISSUING BANK
AND THE US TRANCHE LENDERS WITH RESPECT TO ANY SUCH LC DISBURSEMENT.


(H)  INTERIM INTEREST.  IF THE ISSUING BANK SHALL MAKE ANY LC DISBURSEMENT,
THEN, UNLESS THE COMPANY SHALL REIMBURSE SUCH LC DISBURSEMENT IN FULL ON THE
DATE SUCH LC DISBURSEMENT IS MADE, THE UNPAID AMOUNT THEREOF SHALL BEAR
INTEREST, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH LC DISBURSEMENT IS MADE
TO BUT EXCLUDING THE DATE THAT THE COMPANY REIMBURSES SUCH LC DISBURSEMENT, AT
THE RATE PER ANNUM THEN APPLICABLE TO ABR REVOLVING LOANS; PROVIDED THAT, AT ALL
TIMES AFTER THE COMPANY FAILS TO REIMBURSE SUCH LC DISBURSEMENT WHEN DUE
PURSUANT TO PARAGRAPH (E) OF THIS SECTION, SECTION 2.13(G) SHALL APPLY. 
INTEREST ACCRUED PURSUANT TO THIS PARAGRAPH SHALL BE FOR THE ACCOUNT OF THE
ISSUING BANK, EXCEPT THAT INTEREST ACCRUED ON AND AFTER THE DATE OF PAYMENT BY
ANY US TRANCHE LENDER PURSUANT TO PARAGRAPH (E) OF THIS SECTION TO REIMBURSE THE
ISSUING BANK SHALL BE FOR THE ACCOUNT OF SUCH US TRANCHE LENDER TO THE EXTENT OF
SUCH PAYMENT.


(I)  REPLACEMENT OF THE ISSUING BANK.  THE ISSUING BANK MAY BE REPLACED AT ANY
TIME BY WRITTEN AGREEMENT AMONG THE COMPANY, THE ADMINISTRATIVE AGENT, THE
REPLACED ISSUING BANK AND THE SUCCESSOR ISSUING BANK.  THE ADMINISTRATIVE AGENT
SHALL NOTIFY THE LENDERS OF ANY SUCH REPLACEMENT OF THE ISSUING BANK.  AT THE
TIME ANY SUCH REPLACEMENT SHALL BECOME EFFECTIVE, THE COMPANY SHALL PAY ALL
UNPAID FEES ACCRUED FOR THE ACCOUNT OF THE REPLACED ISSUING BANK PURSUANT TO
SECTION 2.12(B).  FROM AND AFTER THE EFFECTIVE DATE OF ANY SUCH REPLACEMENT, (I)
THE SUCCESSOR ISSUING BANK SHALL HAVE ALL THE RIGHTS AND OBLIGATIONS OF THE
ISSUING BANK UNDER THIS AGREEMENT WITH RESPECT TO LETTERS OF CREDIT TO BE ISSUED
THEREAFTER AND (II) REFERENCES HEREIN TO THE TERM “ISSUING BANK” SHALL BE DEEMED
TO REFER TO SUCH SUCCESSOR OR TO ANY PREVIOUS ISSUING BANK, OR TO SUCH SUCCESSOR
AND ALL PREVIOUS ISSUING BANKS, AS THE CONTEXT SHALL REQUIRE.  AFTER THE
REPLACEMENT OF AN ISSUING BANK HEREUNDER, THE REPLACED ISSUING BANK SHALL REMAIN
A PARTY HERETO AND SHALL CONTINUE TO HAVE ALL THE RIGHTS AND OBLIGATIONS OF AN
ISSUING BANK UNDER THIS AGREEMENT WITH RESPECT TO LETTERS OF CREDIT ISSUED BY IT
PRIOR TO SUCH REPLACEMENT, BUT SHALL NOT BE REQUIRED TO ISSUE ADDITIONAL LETTERS
OF CREDIT.


(J)  CASH COLLATERALIZATION.  IF THE US TRANCHE COMMITMENTS SHALL BE TERMINATED
ON THE BUSINESS DAY THAT THE COMPANY RECEIVES NOTICE FROM THE ADMINISTRATIVE
AGENT OR THE REQUIRED LENDERS (OR, IF THE MATURITY OF THE LOANS HAS BEEN
ACCELERATED, US TRANCHE LENDERS WITH LC EXPOSURE REPRESENTING GREATER THAN 50%
OF THE TOTAL LC EXPOSURE) DEMANDING THE DEPOSIT OF CASH COLLATERAL PURSUANT TO
THIS PARAGRAPH, THE COMPANY SHALL DEPOSIT IN AN ACCOUNT WITH THE ADMINISTRATIVE
AGENT, IN THE NAME OF THE ADMINISTRATIVE AGENT AND FOR THE BENEFIT OF THE US
TRANCHE LENDERS, AN AMOUNT IN CASH EQUAL TO THE LC EXPOSURE AS OF SUCH DATE PLUS
ANY ACCRUED AND UNPAID INTEREST THEREON; PROVIDED THAT THE OBLIGATION TO DEPOSIT
SUCH CASH COLLATERAL SHALL BECOME EFFECTIVE IMMEDIATELY, AND SUCH DEPOSIT SHALL
BECOME IMMEDIATELY DUE AND PAYABLE, WITHOUT DEMAND OR OTHER NOTICE OF ANY KIND,
UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT WITH RESPECT TO THE COMPANY
DESCRIBED IN CLAUSE (F) OR (G) OF ARTICLE VII.  SUCH DEPOSIT SHALL BE HELD BY
THE ADMINISTRATIVE AGENT AS COLLATERAL FOR THE PAYMENT AND PERFORMANCE OF THE
OBLIGATIONS OF THE COMPANY UNDER THIS AGREEMENT.  THE ADMINISTRATIVE AGENT SHALL
HAVE EXCLUSIVE DOMINION AND CONTROL, INCLUDING THE EXCLUSIVE RIGHT OF
WITHDRAWAL, OVER

31


--------------------------------------------------------------------------------





SUCH ACCOUNT.  OTHER THAN ANY INTEREST EARNED ON THE INVESTMENT OF SUCH
DEPOSITS, WHICH INVESTMENTS SHALL BE MADE AT THE OPTION AND SOLE DISCRETION OF
THE ADMINISTRATIVE AGENT AND AT THE COMPANY’S RISK AND EXPENSE, SUCH DEPOSITS
SHALL NOT BEAR INTEREST.  INTEREST OR PROFITS, IF ANY, ON SUCH INVESTMENTS SHALL
ACCUMULATE IN SUCH ACCOUNT.  MONEYS IN SUCH ACCOUNT SHALL BE APPLIED BY THE
ADMINISTRATIVE AGENT TO REIMBURSE THE ISSUING BANK FOR LC DISBURSEMENTS FOR
WHICH IT HAS NOT BEEN REIMBURSED AND, TO THE EXTENT NOT SO APPLIED, SHALL BE
HELD FOR THE SATISFACTION OF THE REIMBURSEMENT OBLIGATIONS OF THE COMPANY FOR
THE LC EXPOSURE AT SUCH TIME OR, IF THE MATURITY OF THE LOANS HAS BEEN
ACCELERATED (BUT SUBJECT TO THE CONSENT OF US TRANCHE LENDERS WITH LC EXPOSURES
REPRESENTING GREATER THAN 50% OF THE TOTAL LC EXPOSURE) BE APPLIED TO SATISFY
OTHER OBLIGATIONS OF THE COMPANY UNDER THIS AGREEMENT.  IF THE COMPANY IS
REQUIRED TO PROVIDE AN AMOUNT OF CASH COLLATERAL HEREUNDER AS A RESULT OF THE
OCCURRENCE OF AN EVENT OF DEFAULT, SUCH AMOUNT (TO THE EXTENT NOT APPLIED AS
AFORESAID) SHALL BE RETURNED TO THEM WITHIN THREE BUSINESS DAYS AFTER ALL EVENTS
OF DEFAULT HAVE BEEN CURED OR WAIVED.


SECTION 2.06.  FUNDING OF BORROWINGS.  (A)  EACH LENDER SHALL MAKE EACH LOAN TO
BE MADE BY IT HEREUNDER ON THE PROPOSED DATE THEREOF BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS IN THE APPLICABLE CURRENCY BY 11:00 A.M., LOCAL
TIME, TO THE ACCOUNT OF THE APPLICABLE AGENT MOST RECENTLY DESIGNATED BY IT FOR
SUCH PURPOSE FOR LOANS OF SUCH CLASS AND CURRENCY BY NOTICE TO THE APPLICABLE
LENDERS.  THE APPLICABLE AGENT WILL MAKE SUCH LOANS AVAILABLE TO THE RELEVANT
BORROWER BY PROMPTLY CREDITING THE AMOUNTS SO RECEIVED, IN LIKE FUNDS, TO AN
ACCOUNT OF SUCH BORROWER MAINTAINED BY THE APPLICABLE AGENT (I) IN NEW YORK
CITY, IN THE CASE OF LOANS DENOMINATED IN US DOLLARS (II) IN LONDON, IN THE CASE
OF EUROCURRENCY OR FIXED RATE LOANS DENOMINATED IN ANY DESIGNATED FOREIGN
CURRENCY AND (III) IN TOKYO, IN THE CASE OF TIBOR OR YEN BASE RATE REVOLVING
LOANS; PROVIDED THAT US TRANCHE REVOLVING LOANS MADE TO FINANCE THE
REIMBURSEMENT OF AN LC DISBURSEMENT SHALL BE REMITTED BY THE ADMINISTRATIVE
AGENT TO THE ISSUING BANK.


(B)  UNLESS THE APPLICABLE AGENT SHALL HAVE RECEIVED NOTICE FROM A LENDER PRIOR
TO THE PROPOSED DATE OF ANY BORROWING THAT SUCH LENDER WILL NOT MAKE AVAILABLE
TO THE APPLICABLE AGENT SUCH LENDER’S SHARE OF SUCH BORROWING, THE APPLICABLE
AGENT MAY ASSUME THAT SUCH LENDER HAS MADE SUCH SHARE AVAILABLE ON SUCH DATE IN
ACCORDANCE WITH PARAGRAPH (A) OF THIS SECTION AND MAY, IN RELIANCE UPON SUCH
ASSUMPTION, MAKE AVAILABLE TO THE RELEVANT BORROWER A CORRESPONDING AMOUNT.  IN
SUCH EVENT, IF A LENDER HAS NOT IN FACT MADE ITS SHARE OF THE APPLICABLE
BORROWING AVAILABLE TO THE APPLICABLE AGENT, THEN THE APPLICABLE LENDER AND SUCH
BORROWER SEVERALLY AGREE TO PAY TO THE APPLICABLE AGENT FORTHWITH ON DEMAND SUCH
CORRESPONDING AMOUNT WITH INTEREST THEREON, FOR EACH DAY FROM AND INCLUDING THE
DATE SUCH AMOUNT IS MADE AVAILABLE TO SUCH BORROWER TO BUT EXCLUDING THE DATE OF
PAYMENT TO THE APPLICABLE AGENT, AT (I) IN THE CASE OF SUCH LENDER, THE RATE
REASONABLY DETERMINED BY THE APPLICABLE AGENT TO BE THE COST TO IT OF FUNDING
SUCH AMOUNT OR (II) IN THE CASE OF SUCH BORROWER, THE INTEREST RATE APPLICABLE
TO THE SUBJECT LOAN.  IF SUCH LENDER PAYS SUCH AMOUNT TO THE APPLICABLE AGENT,
THEN SUCH AMOUNT SHALL CONSTITUTE SUCH LENDER’S LOAN INCLUDED IN SUCH BORROWING
AND THE APPLICABLE AGENT SHALL RETURN TO SUCH BORROWER ANY AMOUNT (INCLUDING
INTEREST) PAID BY SUCH BORROWER TO THE APPLICABLE AGENT PURSUANT TO THIS
PARAGRAPH.

32


--------------------------------------------------------------------------------





SECTION 2.07.  REPAYMENT OF BORROWINGS; EVIDENCE OF DEBT.  (A)  EACH BORROWER
HEREBY UNCONDITIONALLY PROMISES TO PAY TO THE APPLICABLE AGENT FOR THE ACCOUNTS
OF THE APPLICABLE LENDERS (I) THE THEN UNPAID PRINCIPAL AMOUNT OF EACH REVOLVING
BORROWING OF SUCH BORROWER ON THE MATURITY DATE AND (II) THE THEN UNPAID
PRINCIPAL AMOUNT OF EACH COMPETITIVE LOAN ON THE LAST DAY OF THE INTEREST PERIOD
APPLICABLE THERETO.  EACH BORROWER AGREES TO REPAY THE PRINCIPAL AMOUNT OF EACH
LOAN MADE TO SUCH BORROWER AND THE ACCRUED INTEREST THEREON IN THE CURRENCY OF
SUCH LOAN.


(B)  EACH LENDER SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE AN ACCOUNT
OR ACCOUNTS EVIDENCING THE INDEBTEDNESS OF EACH BORROWER TO SUCH LENDER
RESULTING FROM EACH LOAN MADE BY SUCH LENDER, INCLUDING THE AMOUNTS OF PRINCIPAL
AND INTEREST PAYABLE AND PAID TO SUCH LENDER FROM TIME TO TIME HEREUNDER.


(C)  THE ADMINISTRATIVE AGENT SHALL MAINTAIN ACCOUNTS IN WHICH IT SHALL RECORD
(I) THE AMOUNT OF EACH LOAN MADE HEREUNDER, THE CLASS, TYPE AND CURRENCY THEREOF
AND THE INTEREST PERIOD APPLICABLE THERETO, (II) THE AMOUNT OF ANY PRINCIPAL OR
INTEREST DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE FROM EACH BORROWER TO EACH
LENDER HEREUNDER AND (III) THE AMOUNT OF ANY SUM RECEIVED BY ANY AGENT HEREUNDER
FOR THE ACCOUNTS OF THE LENDERS AND EACH LENDER’S SHARE THEREOF.  EACH OF THE
LONDON AGENT AND THE TOKYO AGENT SHALL FURNISH TO THE ADMINISTRATIVE AGENT,
PROMPTLY AFTER THE MAKING OF ANY LOAN OR BORROWING WITH RESPECT TO WHICH IT IS
THE APPLICABLE AGENT OR THE RECEIPT OF ANY PAYMENT OF PRINCIPAL OR INTEREST WITH
RESPECT TO ANY SUCH LOAN OR BORROWING, INFORMATION WITH RESPECT THERETO THAT
WILL ENABLE THE ADMINISTRATIVE AGENT TO MAINTAIN THE ACCOUNTS REFERRED TO IN THE
PRECEDING SENTENCE.  THE ADMINISTRATIVE AGENT SHALL NOTIFY IN WRITING THE LONDON
AGENT OR THE TOKYO AGENT, AS APPLICABLE, PROMPTLY AFTER THE MAKING OF ANY LOAN
OR BORROWING WITH RESPECT TO WHICH IT IS THE APPLICABLE AGENT OR THE RECEIPT OF
PAYMENT OF ANY PRINCIPAL WITH RESPECT TO ANY SUCH LOAN OR BORROWING.


(D)  THE ENTRIES MADE IN THE ACCOUNTS MAINTAINED PURSUANT TO PARAGRAPH (B)
OR (C) OF THIS SECTION SHALL BE PRIMA FACIE EVIDENCE OF THE EXISTENCE AND
AMOUNTS OF THE OBLIGATIONS RECORDED THEREIN; PROVIDED THAT THE FAILURE OF ANY
LENDER OR THE ADMINISTRATIVE AGENT TO MAINTAIN SUCH ACCOUNTS OR ANY ERROR
THEREIN SHALL NOT IN ANY MANNER AFFECT THE OBLIGATION OF ANY BORROWER TO REPAY
THE LOANS IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


(E)  ANY LENDER MAY REQUEST THAT LOANS OF ANY CLASS MADE BY IT TO ANY BORROWER
BE EVIDENCED BY A PROMISSORY NOTE.  IN SUCH EVENT, EACH APPLICABLE BORROWER
SHALL PREPARE, EXECUTE AND DELIVER TO SUCH LENDER A PROMISSORY NOTE PAYABLE TO
THE ORDER OF SUCH LENDER (OR, IF REQUESTED BY SUCH LENDER, TO SUCH LENDER AND
ITS REGISTERED ASSIGNS) AND IN A FORM APPROVED BY THE ADMINISTRATIVE AGENT. 
THEREAFTER, THE LOANS EVIDENCED BY EACH SUCH PROMISSORY NOTE AND INTEREST
THEREON SHALL AT ALL TIMES (INCLUDING AFTER ASSIGNMENT PURSUANT TO
SECTION 11.04) BE REPRESENTED BY ONE OR MORE PROMISSORY NOTES IN SUCH FORM
PAYABLE TO THE ORDER OF THE PAYEE NAMED THEREIN (OR, IF SUCH PROMISSORY NOTE IS
A REGISTERED NOTE, TO SUCH PAYEE AND ITS REGISTERED ASSIGNS).


SECTION 2.08.  INTEREST ELECTIONS.  (A)  EACH REVOLVING BORROWING INITIALLY
SHALL BE OF THE TYPE SPECIFIED IN THE APPLICABLE BORROWING REQUEST AND, IN THE

33


--------------------------------------------------------------------------------





CASE OF A EUROCURRENCY BORROWING OR TIBOR BORROWING, SHALL HAVE AN INITIAL
INTEREST PERIOD AS SPECIFIED IN SUCH BORROWING REQUEST.  THEREAFTER, THE
RELEVANT BORROWER MAY ELECT TO CONVERT SUCH BORROWING TO A DIFFERENT TYPE OR TO
CONTINUE SUCH BORROWING AND, IN THE CASE OF A EUROCURRENCY BORROWING OR TIBOR
BORROWING, MAY ELECT INTEREST PERIODS THEREFOR, ALL AS PROVIDED IN THIS SECTION
AND ON TERMS CONSISTENT WITH THE OTHER PROVISIONS OF THIS AGREEMENT.  A BORROWER
MAY ELECT DIFFERENT OPTIONS WITH RESPECT TO DIFFERENT PORTIONS OF AN AFFECTED
BORROWING, IN WHICH CASE EACH SUCH PORTION SHALL BE ALLOCATED RATABLY AMONG THE
LENDERS HOLDING THE LOANS COMPRISING SUCH BORROWING, AND THE LOANS COMPRISING
EACH SUCH PORTION SHALL BE CONSIDERED A SEPARATE REVOLVING BORROWING.


(B)  TO MAKE AN ELECTION PURSUANT TO THIS SECTION, A BORROWER, OR THE COMPANY ON
ITS BEHALF, SHALL NOTIFY THE APPLICABLE AGENT OF SUCH ELECTION BY TELEPHONE BY
THE TIME THAT A BORROWING REQUEST WOULD BE REQUIRED UNDER SECTION 2.03 IF SUCH
BORROWER WERE REQUESTING A REVOLVING BORROWING OF THE TYPE RESULTING FROM SUCH
ELECTION TO BE MADE ON THE EFFECTIVE DATE OF SUCH ELECTION.  EACH SUCH
TELEPHONIC INTEREST ELECTION REQUEST SHALL BE IRREVOCABLE AND SHALL BE CONFIRMED
PROMPTLY BY HAND DELIVERY OR TELECOPY TO THE APPLICABLE AGENT OF A WRITTEN
INTEREST ELECTION REQUEST IN A FORM APPROVED BY THE ADMINISTRATIVE AGENT AND
SIGNED BY THE RELEVANT BORROWER, OR THE COMPANY ON ITS BEHALF.  NOTWITHSTANDING
ANY CONTRARY PROVISION HEREIN, THIS SECTION SHALL NOT BE CONSTRUED TO PERMIT ANY
BORROWER TO (I) CHANGE THE CURRENCY OF ANY BORROWING, (II) ELECT AN INTEREST
PERIOD FOR EUROCURRENCY LOANS OR TIBOR LOANS THAT DOES NOT COMPLY WITH
SECTION 2.02(D) OR (III) CONVERT ANY BORROWING TO A BORROWING OF A TYPE NOT
AVAILABLE UNDER THE CLASS OF COMMITMENTS PURSUANT TO WHICH SUCH BORROWING WAS
MADE.


(C)  EACH TELEPHONIC AND WRITTEN INTEREST ELECTION REQUEST SHALL SPECIFY THE
FOLLOWING INFORMATION IN COMPLIANCE WITH SECTION 2.02:

(I) THE BORROWING TO WHICH SUCH INTEREST ELECTION REQUEST APPLIES AND, IF
DIFFERENT OPTIONS ARE BEING ELECTED WITH RESPECT TO DIFFERENT PORTIONS THEREOF,
THE PORTIONS THEREOF TO BE ALLOCATED TO EACH RESULTING BORROWING (IN WHICH CASE
THE INFORMATION TO BE SPECIFIED PURSUANT TO CLAUSES (III) AND (IV) BELOW SHALL
BE SPECIFIED FOR EACH RESULTING BORROWING);

(II) THE EFFECTIVE DATE OF THE ELECTION MADE PURSUANT TO SUCH INTEREST ELECTION
REQUEST, WHICH SHALL BE A BUSINESS DAY;

(III) THE TYPE OF THE RESULTING BORROWING; AND

(IV) IF THE RESULTING BORROWING IS TO BE A EUROCURRENCY BORROWING OR A TIBOR
BORROWING, THE INTEREST PERIOD TO BE APPLICABLE THERETO AFTER GIVING EFFECT TO
SUCH ELECTION, WHICH SHALL BE A PERIOD CONTEMPLATED BY THE DEFINITION OF THE
TERM “INTEREST PERIOD”.

If any such Interest Election Request requests a Eurocurrency Borrowing or a
TIBOR Borrowing but does not specify an Interest Period, then the Borrower shall
be deemed to have selected an Interest Period of one month’s duration.

34


--------------------------------------------------------------------------------





(D)  PROMPTLY FOLLOWING RECEIPT OF AN INTEREST ELECTION REQUEST, THE APPLICABLE
AGENT SHALL ADVISE EACH LENDER HOLDING A LOAN TO WHICH SUCH REQUEST RELATES OF
THE DETAILS THEREOF AND OF SUCH LENDER’S PORTION OF EACH RESULTING BORROWING.


(E)  IF THE RELEVANT BORROWER FAILS TO DELIVER A TIMELY INTEREST ELECTION
REQUEST WITH RESPECT TO A EUROCURRENCY BORROWING OR TIBOR BORROWING PRIOR TO THE
END OF THE INTEREST PERIOD APPLICABLE THERETO, THEN, UNLESS SUCH BORROWING IS
REPAID AS PROVIDED HEREIN, AT THE END OF SUCH INTEREST PERIOD, SUCH BORROWING
SHALL (I) IN THE CASE OF A BORROWING DENOMINATED IN US DOLLARS, BE CONVERTED TO
AN ABR BORROWING, (II) IN THE CASE OF A JAPANESE TRANCHE REVOLVING BORROWING
DENOMINATED IN YEN, BE CONVERTED INTO A YEN BASE RATE REVOLVING BORROWING AND
(III) IN THE CASE OF ANY OTHER EUROCURRENCY BORROWING, BECOME DUE AND PAYABLE ON
THE LAST DAY OF SUCH INTEREST PERIOD.


SECTION 2.09.  TERMINATION AND REDUCTION OF COMMITMENTS.  (A)  UNLESS PREVIOUSLY
TERMINATED, THE COMMITMENTS SHALL TERMINATE ON THE MATURITY DATE; PROVIDED THAT
THE COMMITMENTS SHALL TERMINATE AT 5:00 P.M., NEW YORK CITY TIME, ON SEPTEMBER
30, 2006, IF THE EFFECTIVE DATE SHALL NOT HAVE OCCURRED PRIOR TO SUCH TIME.


(B)  THE COMPANY MAY AT ANY TIME TERMINATE, OR FROM TIME TO TIME REDUCE, THE
COMMITMENTS OF ANY CLASS; PROVIDED THAT (I) EACH REDUCTION OF THE COMMITMENTS OF
ANY CLASS SHALL BE IN AN AMOUNT THAT IS AN INTEGRAL MULTIPLE OF THE BORROWING
MULTIPLE AND NOT LESS THAN THE BORROWING MINIMUM, (II) THE COMPANY SHALL NOT
TERMINATE OR REDUCE THE US TRANCHE COMMITMENTS IF, AFTER GIVING EFFECT TO ANY
CONCURRENT PREPAYMENT OF THE US TRANCHE REVOLVING LOANS IN ACCORDANCE WITH
SECTION 2.11, THE SUM OF THE AGGREGATE US TRANCHE REVOLVING EXPOSURES AND THE
AGGREGATE COMPETITIVE LOAN EXPOSURES WOULD EXCEED THE AGGREGATE US TRANCHE
COMMITMENTS, (III) THE COMPANY SHALL NOT TERMINATE OR REDUCE THE SWISS TRANCHE
COMMITMENTS IF, AFTER GIVING EFFECT TO ANY CONCURRENT PREPAYMENT OF THE SWISS
TRANCHE REVOLVING LOANS IN ACCORDANCE WITH SECTION 2.11, THE AGGREGATE SWISS
TRANCHE EXPOSURES WOULD EXCEED THE AGGREGATE SWISS TRANCHE COMMITMENTS AND
(IV) THE COMPANY SHALL NOT TERMINATE OR REDUCE THE JAPANESE TRANCHE COMMITMENTS
IF, AFTER GIVING EFFECT TO ANY CONCURRENT PREPAYMENT OF THE JAPANESE TRANCHE
REVOLVING LOANS IN ACCORDANCE WITH SECTION 2.11, THE AGGREGATE JAPANESE TRANCHE
EXPOSURES WOULD EXCEED THE AGGREGATE JAPANESE TRANCHE COMMITMENTS.


(C)  THE COMPANY SHALL NOTIFY THE ADMINISTRATIVE AGENT OF ANY ELECTION TO
TERMINATE OR REDUCE THE COMMITMENTS OF ANY CLASS UNDER PARAGRAPH (B) OF THIS
SECTION AT LEAST THREE BUSINESS DAYS PRIOR TO THE EFFECTIVE DATE OF SUCH
TERMINATION OR REDUCTION, SPECIFYING THE EFFECTIVE DATE OF SUCH ELECTION. 
PROMPTLY FOLLOWING RECEIPT OF ANY SUCH NOTICE, THE ADMINISTRATIVE AGENT SHALL
ADVISE THE OTHER AGENTS AND THE APPLICABLE LENDERS OF THE CONTENTS THEREOF. 
EACH NOTICE DELIVERED BY THE COMPANY PURSUANT TO THIS SECTION SHALL BE
IRREVOCABLE; PROVIDED THAT A NOTICE OF TERMINATION OF THE COMMITMENTS DELIVERED
BY THE COMPANY MAY STATE THAT SUCH NOTICE IS CONDITIONED UPON THE EFFECTIVENESS
OF OTHER CREDIT FACILITIES, IN WHICH CASE SUCH NOTICE MAY BE REVOKED BY THE
COMPANY (BY NOTICE TO THE ADMINISTRATIVE AGENT ON OR PRIOR TO THE SPECIFIED
EFFECTIVE DATE) IF SUCH CONDITION IS NOT SATISFIED.  ANY TERMINATION OR
REDUCTION OF THE COMMITMENTS OF ANY CLASS SHALL BE PERMANENT.  EACH REDUCTION OF
THE COMMITMENTS OF ANY CLASS SHALL BE MADE RATABLY

35


--------------------------------------------------------------------------------





AMONG THE APPLICABLE LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE COMMITMENTS OF
SUCH CLASS.


SECTION 2.10.  INCREASE IN COMMITMENTS.  (A)  THE COMPANY MAY, BY WRITTEN NOTICE
TO THE ADMINISTRATIVE AGENT (WHICH SHALL PROMPTLY DELIVER A COPY TO EACH OF THE
LENDERS), REQUEST THAT THE TOTAL US TRANCHE COMMITMENTS, SWISS TRANCHE
COMMITMENTS OR JAPANESE TRANCHE COMMITMENTS BE INCREASED BY AN AMOUNT NOT LESS
THAN $25,000,000 FOR ANY SUCH INCREASE; PROVIDED THAT AFTER GIVING EFFECT TO ANY
SUCH INCREASE THE SUM OF THE TOTAL COMMITMENTS SHALL NOT EXCEED $750,000,000. 
SUCH NOTICE SHALL SET FORTH THE AMOUNT OF THE REQUESTED INCREASE IN THE TOTAL US
TRANCHE COMMITMENTS, SWISS TRANCHE COMMITMENTS OR JAPANESE TRANCHE COMMITMENTS,
AS THE CASE MAY BE, AND THE DATE ON WHICH SUCH INCREASE IS REQUESTED TO BECOME
EFFECTIVE (WHICH SHALL BE NOT LESS THAN 30 BUSINESS DAYS OR MORE THAN 60 DAYS
AFTER THE DATE OF SUCH NOTICE), AND SHALL OFFER EACH LENDER THE OPPORTUNITY TO
INCREASE ITS COMMITMENT BY ITS US TRANCHE PERCENTAGE, SWISS TRANCHE PERCENTAGE
OR JAPANESE TRANCHE PERCENTAGE, AS THE CASE MAY BE, OF THE PROPOSED INCREASED
AMOUNT.  EACH LENDER SHALL, BY NOTICE TO THE COMPANY AND THE ADMINISTRATIVE
AGENT GIVEN NOT MORE THAN 10 BUSINESS DAYS AFTER THE DATE OF THE COMPANY’S
NOTICE, EITHER AGREE TO INCREASE ITS APPLICABLE COMMITMENT BY ALL OR A PORTION
OF THE OFFERED AMOUNT (EACH LENDER SO AGREEING BEING AN “INCREASING LENDER”) OR
DECLINE TO INCREASE ITS APPLICABLE COMMITMENT (AND ANY LENDER THAT DOES NOT
DELIVER SUCH A NOTICE WITHIN SUCH PERIOD OF 10 BUSINESS DAYS SHALL BE DEEMED TO
HAVE DECLINED TO INCREASE ITS COMMITMENT) (EACH LENDER SO DECLINING OR DEEMED TO
HAVE DECLINED BEING A “NON-INCREASING LENDER”).  IN THE EVENT THAT, ON THE 10TH
BUSINESS DAY AFTER THE COMPANY SHALL HAVE DELIVERED A NOTICE PURSUANT TO THE
FIRST SENTENCE OF THIS PARAGRAPH, THE LENDERS SHALL HAVE AGREED PURSUANT TO THE
PRECEDING SENTENCE TO INCREASE THEIR COMMITMENTS BY AN AGGREGATE AMOUNT LESS
THAN THE INCREASE IN THE TOTAL COMMITMENTS REQUESTED BY THE COMPANY, THE COMPANY
MAY ARRANGE FOR ONE OR MORE BANKS OR OTHER FINANCIAL INSTITUTIONS (ANY SUCH BANK
OR OTHER FINANCIAL INSTITUTION BEING CALLED AN “AUGMENTING LENDER”), WHICH MAY
INCLUDE ANY LENDER, TO EXTEND US TRANCHE COMMITMENTS, SWISS TRANCHE COMMITMENTS
OR JAPANESE TRANCHE COMMITMENTS, AS THE CASE MAY BE, OR INCREASE THEIR EXISTING
US TRANCHE COMMITMENTS, SWISS TRANCHE COMMITMENTS OR JAPANESE TRANCHE
COMMITMENTS, AS THE CASE MAY BE, IN AN AGGREGATE AMOUNT EQUAL TO THE
UNSUBSCRIBED AMOUNT; PROVIDED THAT EACH AUGMENTING LENDER, IF NOT ALREADY A
LENDER HEREUNDER, SHALL BE SUBJECT TO THE APPROVAL OF THE ADMINISTRATIVE AGENT
(WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD) AND THE BORROWERS AND EACH
AUGMENTING LENDER SHALL EXECUTE ALL SUCH DOCUMENTATION AS THE ADMINISTRATIVE
AGENT SHALL REASONABLY SPECIFY TO EVIDENCE THE COMMITMENT OF SUCH AUGMENTING
LENDER AND/OR ITS STATUS AS A LENDER HEREUNDER.  ANY INCREASE IN THE TOTAL US
TRANCHE COMMITMENTS, SWISS TRANCHE COMMITMENTS OR JAPANESE TRANCHE COMMITMENTS,
AS THE CASE MAY BE, MAY BE MADE IN AN AMOUNT WHICH IS LESS THAN THE INCREASE
REQUESTED BY THE COMPANY IF THE COMPANY IS UNABLE TO ARRANGE FOR, OR CHOOSES NOT
TO ARRANGE FOR, AUGMENTING LENDERS.


(B)  ON THE EFFECTIVE DATE (THE “INCREASE EFFECTIVE DATE”) OF ANY INCREASE IN
THE TOTAL US TRANCHE COMMITMENTS, SWISS TRANCHE COMMITMENTS OR JAPANESE TRANCHE
COMMITMENTS PURSUANT TO THIS SECTION 2.10 (THE “COMMITMENT INCREASE”), (I) THE
AGGREGATE PRINCIPAL AMOUNT OF THE US TRANCHE REVOLVING LOANS, SWISS TRANCHE

36


--------------------------------------------------------------------------------





REVOLVING LOANS OR JAPANESE TRANCHE REVOLVING LOANS, AS THE CASE MAY BE,
OUTSTANDING (THE “INITIAL LOANS”) IMMEDIATELY PRIOR TO GIVING EFFECT TO THE
COMMITMENT INCREASE ON THE INCREASE EFFECTIVE DATE SHALL BE DEEMED TO BE PAID,
(II) EACH INCREASING LENDER AND EACH AUGMENTING LENDER THAT SHALL HAVE BEEN A US
TRANCHE LENDER, SWISS TRANCHE LENDER OR JAPANESE TRANCHE LENDER, AS THE CASE MAY
BE, PRIOR TO THE COMMITMENT INCREASE SHALL PAY TO THE ADMINISTRATIVE AGENT OR
ANOTHER AGENT DESIGNATED BY THE ADMINISTRATIVE AGENT FOR SUCH PURPOSE IN SAME
DAY FUNDS AN AMOUNT EQUAL TO THE DIFFERENCE BETWEEN (A) THE PRODUCT OF (1) SUCH
LENDER’S US TRANCHE PERCENTAGE, SWISS TRANCHE PERCENTAGE OR JAPANESE TRANCHE
PERCENTAGE, AS THE CASE MAY BE (CALCULATED AFTER GIVING EFFECT TO THE COMMITMENT
INCREASE), MULTIPLIED BY (2) THE AMOUNT OF THE SUBSEQUENT BORROWINGS (AS
HEREINAFTER DEFINED) AND (B) THE PRODUCT OF (1) SUCH LENDER’S US TRANCHE
PERCENTAGE, SWISS TRANCHE PERCENTAGE OR JAPANESE TRANCHE PERCENTAGE, AS THE CASE
MAY BE (CALCULATED WITHOUT GIVING EFFECT TO THE COMMITMENT INCREASE), MULTIPLIED
BY (2) THE AMOUNT OF THE INITIAL LOANS, (III) EACH AUGMENTING LENDER THAT SHALL
NOT HAVE BEEN A LENDER PRIOR TO THE COMMITMENT INCREASE SHALL PAY TO THE
ADMINISTRATIVE AGENT OR ANOTHER AGENT DESIGNATED BY THE ADMINISTRATIVE AGENT FOR
SUCH PURPOSE IN SAME DAY FUNDS AN AMOUNT EQUAL TO THE PRODUCT OF (1) SUCH
AUGMENTING LENDER’S US TRANCHE PERCENTAGE, SWISS TRANCHE PERCENTAGE OR JAPANESE
TRANCHE PERCENTAGE (CALCULATED AFTER GIVING EFFECT TO THE COMMITMENT INCREASE)
MULTIPLIED BY (2) THE AMOUNT OF THE SUBSEQUENT BORROWINGS, AND (IV) AFTER THE
ADMINISTRATIVE AGENT OR OTHER AGENT RECEIVES THE FUNDS SPECIFIED IN CLAUSES (II)
AND (III) ABOVE, THE ADMINISTRATIVE AGENT OR SUCH OTHER AGENT SHALL PAY TO EACH
NON-INCREASING LENDER THE PORTION OF SUCH FUNDS THAT IS EQUAL TO THE DIFFERENCE
BETWEEN (A) THE PRODUCT OF (1) SUCH NON-INCREASING LENDER’S US TRANCHE
PERCENTAGE, SWISS TRANCHE PERCENTAGE OR JAPANESE TRANCHE PERCENTAGE (CALCULATED
WITHOUT GIVING EFFECT TO THE COMMITMENT INCREASE) MULTIPLIED BY (2) THE AMOUNT
OF THE INITIAL LOANS, AND (B) THE PRODUCT OF (1) SUCH NON-INCREASING LENDER’S US
TRANCHE PERCENTAGE, SWISS TRANCHE PERCENTAGE OR JAPANESE TRANCHE PERCENTAGE
(CALCULATED AFTER GIVING EFFECT TO THE COMMITMENT INCREASE) MULTIPLIED BY
(2) THE AMOUNT OF THE SUBSEQUENT BORROWINGS, (V) AFTER THE EFFECTIVENESS OF THE
COMMITMENT INCREASE, THE APPLICABLE BORROWERS SHALL BE DEEMED TO HAVE MADE NEW
BORROWINGS (THE “SUBSEQUENT BORROWINGS”) IN AN AGGREGATE PRINCIPAL AMOUNT EQUAL
TO THE AGGREGATE PRINCIPAL AMOUNT OF THE INITIAL LOANS AND OF THE TYPES AND FOR
THE INTEREST PERIODS SPECIFIED IN A BORROWING REQUEST DELIVERED TO THE
ADMINISTRATIVE AGENT IN ACCORDANCE WITH SECTION 2.04, (VI) EACH NON-INCREASING
LENDER, EACH INCREASING LENDER AND EACH AUGMENTING LENDER SHALL BE DEEMED TO
HOLD ITS US TRANCHE PERCENTAGE, SWISS TRANCHE PERCENTAGE OR JAPANESE TRANCHE
PERCENTAGE, AS THE CASE MAY BE, OF EACH SUBSEQUENT BORROWING (EACH CALCULATED
AFTER GIVING EFFECT TO THE COMMITMENT INCREASE) AND (VII) THE APPLICABLE
BORROWERS SHALL PAY EACH INCREASING LENDER AND EACH NON-INCREASING LENDER ANY
AND ALL ACCRUED BUT UNPAID INTEREST ON THE INITIAL LOANS.  THE DEEMED PAYMENTS
MADE PURSUANT TO CLAUSE (I) ABOVE IN RESPECT OF EACH EUROCURRENCY LOAN OR TIBOR
LOAN SHALL BE SUBJECT TO INDEMNIFICATION BY THE BORROWERS PURSUANT TO THE
PROVISIONS OF SECTION 2.16 IF THE INCREASE EFFECTIVE DATE OCCURS OTHER THAN ON
THE LAST DAY OF THE INTEREST PERIOD RELATING THERETO AND BREAKAGE COSTS RESULT.


(C)  INCREASES AND NEW COMMITMENTS CREATED PURSUANT TO THIS SECTION 2.10 SHALL
BECOME EFFECTIVE ON THE DATE SPECIFIED IN THE NOTICE DELIVERED BY THE COMPANY
PURSUANT TO THE FIRST SENTENCE OF PARAGRAPH (A) ABOVE.

37


--------------------------------------------------------------------------------



(D)  NOTWITHSTANDING THE FOREGOING, NO INCREASE IN THE COMMITMENTS OF ANY CLASS
(OR IN ANY COMMITMENT OF ANY LENDER) OR ADDITION OF AN AUGMENTING LENDER SHALL
BECOME EFFECTIVE UNDER THIS SECTION UNLESS, (I) ON THE DATE OF SUCH INCREASE,
THE CONDITIONS SET FORTH IN PARAGRAPHS (A) AND (B) OF SECTION 4.02 SHALL BE
SATISFIED AND THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE TO THAT
EFFECT DATED SUCH DATE AND EXECUTED BY THE CHIEF FINANCIAL OFFICER OF THE
COMPANY, AND (II) THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (WITH SUFFICIENT
COPIES FOR EACH OF THE LENDERS) DOCUMENTS CONSISTENT WITH THOSE DELIVERED ON THE
EFFECTIVE DATE UNDER CLAUSES (B) AND (C) OF SECTION 4.01 AS TO THE CORPORATE
POWER AND AUTHORITY OF THE APPLICABLE BORROWERS TO BORROW HEREUNDER AFTER GIVING
EFFECT TO SUCH INCREASE.


SECTION 2.11.  PREPAYMENT OF LOANS.  (A)  ANY BORROWER SHALL HAVE THE RIGHT AT
ANY TIME AND FROM TIME TO TIME TO PREPAY ANY BORROWING OF SUCH BORROWER IN WHOLE
OR IN PART, SUBJECT TO PRIOR NOTICE IN ACCORDANCE WITH PARAGRAPH (D) OF THIS
SECTION; PROVIDED, THAT COMPETITIVE LOANS MAY BE PREPAID ONLY WITH THE CONSENT
OF THE LENDERS MAKING SUCH LOANS.


(B)  IF THE AGGREGATE EXPOSURES OF ANY CLASS SHALL EXCEED THE AGGREGATE
COMMITMENTS OF SUCH CLASS (REDUCED, IN THE CASE OF THE US TRANCHE COMMITMENTS,
BY THE AGGREGATE AMOUNT OF THE US TRANCHE LENDERS’ COMPETITIVE LOAN EXPOSURES),
THEN (I) ON THE LAST DAY OF ANY INTEREST PERIOD FOR ANY EUROCURRENCY REVOLVING
BORROWING OR TIBOR BORROWING OF SUCH CLASS AND (II) ON ANY OTHER DATE IN THE
EVENT ABR REVOLVING BORROWINGS OR YEN BASE RATE REVOLVING BORROWINGS SHALL BE
OUTSTANDING UNDER SUCH CLASS, THE APPLICABLE BORROWERS SHALL PREPAY REVOLVING
LOANS OR COMPETITIVE LOANS OF SUCH CLASS IN AN AMOUNT EQUAL TO THE LESSER OF
(A) THE AMOUNT NECESSARY TO ELIMINATE SUCH EXCESS (AFTER GIVING EFFECT TO ANY
OTHER PREPAYMENT OF LOANS ON SUCH DAY) AND (B) THE AMOUNT OF THE APPLICABLE
BORROWINGS REFERRED TO IN CLAUSE (I) OR (II), AS APPLICABLE.  IF, ON ANY RESET
DATE, THE AGGREGATE AMOUNT OF THE EXPOSURES OF ANY CLASS SHALL EXCEED 105% OF
THE AGGREGATE COMMITMENTS OF SUCH CLASS (REDUCED, IN THE CASE OF THE US TRANCHE
COMMITMENTS, BY THE AGGREGATE AMOUNT OF THE US TRANCHE LENDERS’ COMPETITIVE LOAN
EXPOSURES), THEN THE APPLICABLE BORROWERS SHALL, NOT LATER THAN THE NEXT
BUSINESS DAY, PREPAY ONE OR MORE BORROWINGS OF SUCH CLASS IN AN AGGREGATE
PRINCIPAL AMOUNT SUFFICIENT TO ELIMINATE SUCH EXCESS.


(C)  PRIOR TO ANY OPTIONAL OR MANDATORY PREPAYMENT OF BORROWINGS HEREUNDER, THE
APPLICABLE BORROWER SHALL SELECT THE BORROWING OR BORROWINGS TO BE PREPAID AND
SHALL SPECIFY SUCH SELECTION IN THE NOTICE OF SUCH PREPAYMENT PURSUANT TO
PARAGRAPH (D) OF THIS SECTION.


(D)  THE APPLICABLE BORROWER, OR THE COMPANY ON BEHALF OF THE APPLICABLE
BORROWER, SHALL NOTIFY THE APPLICABLE AGENT BY TELEPHONE (CONFIRMED BY TELECOPY)
OF ANY PREPAYMENT OF A BORROWING HEREUNDER (I) IN THE CASE OF A EUROCURRENCY
BORROWING, NOT LATER THAN 11:00 A.M., LOCAL TIME, THREE BUSINESS DAYS BEFORE THE
DATE OF SUCH PREPAYMENT, (B) IN THE CASE OF A TIBOR BORROWING, NOT LATER THAN
5:00 P.M., LOCAL TIME, FOUR BUSINESS DAYS BEFORE THE DATE OF SUCH PREPAYMENT,
AND (C) IN THE CASE OF AN ABR BORROWING OR A YEN BASE RATE REVOLVING BORROWING,
NOT LATER THAN 11:00 A.M., LOCAL TIME, ONE BUSINESS DAY BEFORE THE DATE OF SUCH
PREPAYMENT.  EACH SUCH NOTICE SHALL BE

38


--------------------------------------------------------------------------------





IRREVOCABLE AND SHALL SPECIFY THE PREPAYMENT DATE AND THE PRINCIPAL AMOUNT OF
EACH BORROWING OR PORTION THEREOF TO BE PREPAID; PROVIDED THAT, IF A NOTICE OF
OPTIONAL PREPAYMENT IS GIVEN IN CONNECTION WITH A CONDITIONAL NOTICE OF
TERMINATION OF THE COMMITMENTS AS CONTEMPLATED BY SECTION 2.09(C), THEN SUCH
NOTICE OF PREPAYMENT MAY BE REVOKED IF SUCH NOTICE OF TERMINATION IS REVOKED IN
ACCORDANCE WITH SECTION 2.09(C).  PROMPTLY FOLLOWING RECEIPT OF ANY SUCH NOTICE,
THE APPLICABLE AGENT SHALL ADVISE THE APPLICABLE LENDERS OF THE CONTENTS
THEREOF.  EACH PARTIAL PREPAYMENT OF ANY BORROWING SHALL BE IN AN AMOUNT THAT
WOULD BE PERMITTED IN THE CASE OF AN ADVANCE OF A BORROWING OF THE SAME TYPE AS
PROVIDED IN SECTION 2.02.  EACH PREPAYMENT OF A BORROWING SHALL BE APPLIED
RATABLY TO THE LOANS INCLUDED IN THE PREPAID BORROWING.  PREPAYMENTS SHALL BE
ACCOMPANIED BY (I) ACCRUED INTEREST TO THE EXTENT REQUIRED BY SECTION 2.13 AND
(II) BREAK FUNDING PAYMENTS PURSUANT TO SECTION 2.16.


SECTION 2.12.  FEES.  (A)  THE COMPANY AGREES TO PAY TO THE ADMINISTRATIVE AGENT
FOR THE ACCOUNT OF EACH LENDER A FACILITY FEE, WHICH SHALL ACCRUE AT THE
APPLICABLE RATE ON THE DAILY AMOUNT OF THE COMMITMENTS OF SUCH LENDER (WHETHER
USED OR UNUSED) DURING THE PERIOD FROM AND INCLUDING THE DATE HEREOF TO BUT
EXCLUDING THE DATE ON WHICH THE LAST OF SUCH COMMITMENTS TERMINATES; PROVIDED
THAT, IF SUCH LENDER CONTINUES TO HAVE ANY EXPOSURE OF ANY CLASS AFTER ITS
COMMITMENT OF SUCH CLASS TERMINATES, THEN SUCH FACILITY FEE SHALL CONTINUE TO
ACCRUE ON THE DAILY AMOUNT OF SUCH LENDER’S EXPOSURE OF SUCH CLASS TO BUT
EXCLUDING THE DATE ON WHICH SUCH LENDER CEASES TO HAVE ANY SUCH EXPOSURE. 
ACCRUED FACILITY FEES SHALL BE PAYABLE IN ARREARS ON THE LAST DAY OF MARCH,
JUNE, SEPTEMBER AND DECEMBER OF EACH YEAR, COMMENCING ON THE FIRST SUCH DATE TO
OCCUR AFTER THE DATE HEREOF, AND ON THE DATE ON WHICH ALL THE COMMITMENTS SHALL
HAVE TERMINATED AND THE LENDERS SHALL HAVE NO FURTHER EXPOSURES.  ALL FACILITY
FEES SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 360 DAYS AND SHALL BE PAYABLE
FOR THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING THE FIRST DAY BUT EXCLUDING THE
LAST DAY).  FOR PURPOSES OF COMPUTING FACILITY FEES WITH RESPECT TO US TRANCHE
COMMITMENTS, A US TRANCHE COMMITMENT OF A LENDER SHALL BE DEEMED TO BE USED TO
THE EXTENT OF THE OUTSTANDING US TRANCHE REVOLVING LOANS AND THE LC EXPOSURE OF
SUCH LENDER.


(B)  THE COMPANY AGREES TO PAY (I) TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT
OF EACH US TRANCHE LENDER A PARTICIPATION FEE WITH RESPECT TO ITS PARTICIPATIONS
IN LETTERS OF CREDIT, WHICH SHALL ACCRUE AT THE APPLICABLE RATE USED TO
DETERMINE THE INTEREST RATE APPLICABLE TO US TRANCHE EUROCURRENCY REVOLVING
LOANS ON THE DAILY AMOUNT OF SUCH US TRANCHE LENDER’S LC EXPOSURE (EXCLUDING ANY
PORTION THEREOF ATTRIBUTABLE TO UNREIMBURSED LC DISBURSEMENTS) DURING THE PERIOD
FROM AND INCLUDING THE DATE HEREOF TO BUT EXCLUDING THE LATER OF THE DATE ON
WHICH SUCH US TRANCHE LENDER’S US TRANCHE COMMITMENT TERMINATES AND THE DATE ON
WHICH SUCH LENDER CEASES TO HAVE ANY LC EXPOSURE, AND (II) TO THE ISSUING BANK A
FRONTING FEE, WHICH SHALL ACCRUE AT THE RATE OF 0.125% PER ANNUM ON THE AVERAGE
DAILY AMOUNT OF THE LC EXPOSURE (EXCLUDING ANY PORTION THEREOF ATTRIBUTABLE TO
UNREIMBURSED LC DISBURSEMENTS) DURING THE PERIOD FROM AND INCLUDING THE DATE
HEREOF TO BUT EXCLUDING THE LATER OF THE DATE OF TERMINATION OF THE US TRANCHE
COMMITMENTS AND THE DATE ON WHICH THERE CEASES TO BE ANY LC EXPOSURE, AS WELL AS
THE ISSUING BANK’S STANDARD FEES WITH RESPECT TO THE ISSUANCE, AMENDMENT,
RENEWAL OR EXTENSION OF ANY LETTER OF CREDIT OR PROCESSING OF DRAWINGS
THEREUNDER.  PARTICIPATION FEES AND FRONTING FEES ACCRUED UNDER THIS PARAGRAPH
THROUGH AND INCLUDING

39


--------------------------------------------------------------------------------





THE LAST DAY OF MARCH, JUNE, SEPTEMBER AND DECEMBER OF EACH YEAR SHALL BE
PAYABLE ON SUCH LAST DAY, COMMENCING ON THE FIRST SUCH DATE TO OCCUR AFTER THE
DATE HEREOF; PROVIDED THAT ALL SUCH FEES SHALL BE PAYABLE ON THE DATE ON WHICH
THE US TRANCHE COMMITMENTS TERMINATE AND ANY SUCH FEES ACCRUING AFTER THE DATE
ON WHICH THE US TRANCHE COMMITMENTS TERMINATE SHALL BE PAYABLE ON DEMAND.  ANY
OTHER FEES PAYABLE TO THE ISSUING BANK PURSUANT TO THIS PARAGRAPH SHALL BE
PAYABLE WITHIN 10 DAYS AFTER DEMAND.  ALL PARTICIPATION FEES AND FRONTING FEES
PAYABLE UNDER THIS PARAGRAPH SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 360
DAYS AND SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING THE
FIRST DAY BUT EXCLUDING THE LAST DAY).


(C)  THE COMPANY AGREES TO PAY TO THE ADMINISTRATIVE AGENT, FOR ITS OWN ACCOUNT,
FEES PAYABLE IN THE AMOUNTS AND AT THE TIMES SEPARATELY AGREED UPON BETWEEN THE
COMPANY AND THE ADMINISTRATIVE AGENT.


(D)  ALL FEES PAYABLE HEREUNDER SHALL BE PAID ON THE DATES DUE, IN IMMEDIATELY
AVAILABLE FUNDS, TO THE ADMINISTRATIVE AGENT (OR TO THE ISSUING BANK, IN THE
CASE OF FEES PAYABLE TO IT) FOR DISTRIBUTION, IN THE CASE OF FACILITY FEES, TO
THE LENDERS.  FEES PAID SHALL NOT BE REFUNDABLE UNDER ANY CIRCUMSTANCES.


SECTION 2.13.  INTEREST.  (A)  THE LOANS COMPRISING EACH ABR BORROWING SHALL
BEAR INTEREST AT THE ALTERNATE BASE RATE PLUS THE APPLICABLE RATE.


(B)  THE LOANS COMPRISING EACH YEN BASE RATE BORROWING SHALL BEAR INTEREST AT
THE YEN BASE RATE PLUS THE APPLICABLE RATE.


(C)  THE LOANS COMPRISING EACH EUROCURRENCY BORROWING SHALL BEAR INTEREST (I) IN
THE CASE OF A EUROCURRENCY REVOLVING BORROWING, AT THE LIBO RATE FOR THE
INTEREST PERIOD IN EFFECT FOR SUCH BORROWING PLUS THE APPLICABLE RATE, OR (II)
IN THE CASE OF A EUROCURRENCY COMPETITIVE LOAN, AT THE LIBO RATE FOR THE
INTEREST PERIOD IN EFFECT FOR SUCH BORROWING PLUS (OR MINUS, AS APPLICABLE) THE
MARGIN APPLICABLE TO SUCH LOAN.


(D)  THE LOANS COMPRISING EACH TIBOR BORROWING SHALL BEAR INTEREST AT THE TIBO
RATE FOR THE INTEREST PERIOD IN EFFECT FOR SUCH BORROWING PLUS THE APPLICABLE
RATE.


(E)  EACH FIXED RATE LOAN SHALL BEAR INTEREST AT THE FIXED RATE APPLICABLE TO
SUCH LOAN.


(F)  NOTWITHSTANDING THE FOREGOING, IF ANY PRINCIPAL OF OR INTEREST ON ANY LOAN
OR ANY FEE PAYABLE BY ANY BORROWER HEREUNDER IS NOT PAID WHEN DUE, WHETHER AT
STATED MATURITY, UPON ACCELERATION OR OTHERWISE, SUCH OVERDUE AMOUNT SHALL BEAR
INTEREST, AFTER AS WELL AS BEFORE JUDGMENT, AT A RATE PER ANNUM EQUAL TO (I) IN
THE CASE OF OVERDUE PRINCIPAL OF ANY LOAN, 2% PER ANNUM PLUS THE RATE OTHERWISE
APPLICABLE TO SUCH LOAN AS PROVIDED IN THE PRECEDING PARAGRAPHS OF THIS SECTION
OR (II) IN THE CASE OF ANY OTHER AMOUNT, 2% PLUS THE RATE APPLICABLE TO ABR
REVOLVING LOANS AS PROVIDED IN PARAGRAPH (A) ABOVE.

40


--------------------------------------------------------------------------------





(G)  ACCRUED INTEREST ON EACH LOAN SHALL BE PAYABLE IN ARREARS ON EACH INTEREST
PAYMENT DATE FOR SUCH LOAN; PROVIDED THAT (I) INTEREST ACCRUED PURSUANT TO
PARAGRAPH (G) ABOVE SHALL BE PAYABLE ON DEMAND, (II) IN THE EVENT OF ANY
REPAYMENT OR PREPAYMENT OF ANY LOAN (OTHER THAN A PREPAYMENT OF AN ABR REVOLVING
LOAN PRIOR TO THE END OF THE REVOLVING AVAILABILITY PERIOD), ACCRUED INTEREST ON
THE PRINCIPAL AMOUNT REPAID OR PREPAID SHALL BE PAYABLE ON THE DATE OF SUCH
REPAYMENT OR PREPAYMENT AND (III) IN THE EVENT OF ANY CONVERSION OF ANY
EUROCURRENCY REVOLVING LOAN OR TIBOR REVOLVING LOAN PRIOR TO THE END OF THE
CURRENT INTEREST PERIOD THEREFOR, ACCRUED INTEREST ON SUCH LOAN SHALL BE PAYABLE
ON THE EFFECTIVE DATE OF SUCH CONVERSION.


(H)  ALL INTEREST HEREUNDER SHALL BE COMPUTED ON THE BASIS OF A YEAR OF
360 DAYS, EXCEPT THAT (I) INTEREST ON BORROWINGS DENOMINATED IN STERLING AND YEN
AND (II) INTEREST COMPUTED BY REFERENCE TO THE ALTERNATE BASE RATE AT TIMES WHEN
THE ALTERNATE BASE RATE IS BASED ON THE PRIME RATE SHALL BE COMPUTED ON THE
BASIS OF A YEAR OF 365 DAYS (OR 366 DAYS IN A LEAP YEAR), AND IN EACH CASE SHALL
BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING THE FIRST DAY BUT
EXCLUDING THE LAST DAY).  THE APPLICABLE ALTERNATE BASE RATE, YEN BASE RATE,
LIBO RATE OR TIBO RATE SHALL BE DETERMINED BY THE APPLICABLE AGENT, AND SUCH
DETERMINATION SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


SECTION 2.14.  ALTERNATE RATE OF INTEREST.  IF PRIOR TO THE COMMENCEMENT OF ANY
INTEREST PERIOD FOR A EUROCURRENCY BORROWING OR TIBOR BORROWING DENOMINATED IN
ANY CURRENCY:

(A)  THE APPLICABLE AGENT DETERMINES (WHICH DETERMINATION SHALL BE CONCLUSIVE
ABSENT MANIFEST ERROR) THAT ADEQUATE AND REASONABLE MEANS DO NOT EXIST FOR
ASCERTAINING THE LIBO RATE OR THE TIBO RATE, AS THE CASE MAY BE, FOR SUCH
INTEREST PERIOD; OR

(B)  THE APPLICABLE AGENT IS ADVISED BY A MAJORITY IN INTEREST OF THE LENDERS
THAT WOULD PARTICIPATE IN SUCH BORROWING THAT THE LIBO RATE OR THE TIBO RATE, AS
THE CASE MAY BE, FOR SUCH INTEREST PERIOD WILL NOT ADEQUATELY AND FAIRLY REFLECT
THE COST TO SUCH LENDERS OF MAKING OR MAINTAINING THEIR LOANS INCLUDED IN SUCH
BORROWING FOR SUCH INTEREST PERIOD;

then the Applicable Agent shall give notice thereof to the applicable Borrower
and the applicable Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Applicable Agent notifies the applicable Borrower and
the applicable Lenders that the circumstances giving rise to such notice no
longer exist, (i) any Interest Election Request that requests the conversion of
any Revolving Borrowing denominated in such currency to, or continuation of any
Revolving Borrowing denominated in such currency as, a Eurocurrency Borrowing or
TIBOR Borrowing, as the case may be, shall be ineffective, and any Eurocurrency
Borrowing or TIBOR Borrowing, as the case may be, denominated in such currency
that is requested to be continued shall be repaid on the last day of the then
current Interest Period applicable thereto, and (ii) any Borrowing Request for a
Eurocurrency Revolving Borrowing or TIBOR Borrowing, as the case may be,
denominated in such currency shall be ineffective.

41


--------------------------------------------------------------------------------





SECTION 2.15.  INCREASED COSTS.  (A)  IF ANY CHANGE IN LAW SHALL:

(I) IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL DEPOSIT OR SIMILAR
REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH OR FOR THE ACCOUNT OF, OR CREDIT
EXTENDED BY, ANY LENDER OR THE ISSUING BANK; OR

(II) IMPOSE ON ANY LENDER OR THE ISSUING BANK OR THE LONDON OR TOKYO INTERBANK
MARKET ANY OTHER CONDITION AFFECTING THIS AGREEMENT OR EUROCURRENCY LOANS OR
TIBOR LOANS MADE BY SUCH LENDER OR ANY LETTER OF CREDIT OR PARTICIPATIONS
THEREIN;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan or TIBOR Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or the Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or
otherwise), then the Company will pay or cause the other Borrowers to pay to
such Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank for such additional
costs incurred or reduction suffered.


(B)  IF ANY LENDER OR THE ISSUING BANK REASONABLY DETERMINES THAT ANY CHANGE IN
LAW REGARDING CAPITAL REQUIREMENTS HAS OR WOULD HAVE THE EFFECT OF REDUCING THE
RATE OF RETURN ON SUCH LENDER’S OR ISSUING BANK’S CAPITAL OR ON THE CAPITAL OF
SUCH LENDER’S OR ISSUING BANK’S HOLDING COMPANY, IF ANY, AS A CONSEQUENCE OF
THIS AGREEMENT OR THE LOANS MADE BY, OR PARTICIPATIONS IN LETTERS OF CREDIT HELD
BY, SUCH LENDER, OR THE LETTERS OF CREDIT ISSUED BY THE ISSUING BANK, TO A LEVEL
BELOW THAT WHICH SUCH LENDER OR THE ISSUING BANK OR SUCH LENDER’S OR ISSUING
BANK’S HOLDING COMPANY COULD HAVE ACHIEVED BUT FOR SUCH CHANGE IN LAW (TAKING
INTO CONSIDERATION SUCH LENDER’S OR THE ISSUING BANK’S POLICIES AND THE POLICIES
OF SUCH LENDER’S OR THE ISSUING BANK’S HOLDING COMPANY WITH RESPECT TO CAPITAL
ADEQUACY), THEN FROM TIME TO TIME THE COMPANY WILL PAY OR CAUSE THE OTHER
BORROWERS TO PAY TO SUCH LENDER OR THE ISSUING BANK, AS THE CASE MAY BE, SUCH
ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER OR THE ISSUING BANK
OR SUCH LENDER’S OR THE ISSUING BANK’S HOLDING COMPANY FOR ANY SUCH REDUCTION
SUFFERED.


(C)  EACH LENDER OR THE ISSUING BANK SHALL DETERMINE THE AMOUNT OR AMOUNTS
NECESSARY TO COMPENSATE SUCH LENDER OR THE ISSUING BANK OR SUCH LENDER’S OR THE
ISSUING BANK’S HOLDING COMPANY, AS THE CASE MAY BE, AS SPECIFIED IN
PARAGRAPH (A) OR (B) OF THIS SECTION USING THE METHODS CUSTOMARILY USED BY IT
FOR SUCH PURPOSE (AND IF SUCH LENDER OR THE ISSUING BANK USES MORE THAN ONE SUCH
METHOD, THE METHOD USED HEREUNDER SHALL BE THAT WHICH MOST ACCURATELY DETERMINES
SUCH AMOUNT OR AMOUNTS).  A CERTIFICATE OF A LENDER OR THE ISSUING BANK SETTING
FORTH THE AMOUNT OR AMOUNTS NECESSARY TO COMPENSATE SUCH LENDER OR THE ISSUING
BANK OR SUCH LENDER’S OR THE ISSUING BANK’S HOLDING COMPANY, AS THE CASE MAY BE,
AS SPECIFIED IN PARAGRAPH (A) OR (B) OF THIS SECTION, AND SETTING FORTH IN
REASONABLE DETAIL THE CALCULATIONS USED BY SUCH LENDER OR THE ISSUING BANK TO
DETERMINE SUCH AMOUNT, SHALL BE DELIVERED TO THE COMPANY AND SHALL BE

42


--------------------------------------------------------------------------------





CONCLUSIVE ABSENT MANIFEST ERROR.  THE COMPANY SHALL PAY OR CAUSE THE OTHER
BORROWERS TO PAY TO SUCH LENDER OR THE ISSUING BANK, AS THE CASE MAY BE, THE
AMOUNT SHOWN AS DUE ON ANY SUCH CERTIFICATE WITHIN 15 BUSINESS DAYS AFTER
RECEIPT THEREOF.


(D)  FAILURE OR DELAY ON THE PART OF ANY LENDER OR THE ISSUING BANK TO DEMAND
COMPENSATION PURSUANT TO THIS SECTION SHALL NOT CONSTITUTE A WAIVER OF SUCH
LENDER’S OR THE ISSUING BANK’S RIGHT TO DEMAND SUCH COMPENSATION; PROVIDED THAT
THE COMPANY SHALL NOT BE REQUIRED TO COMPENSATE A LENDER OR THE ISSUING BANK
PURSUANT TO THIS SECTION FOR ANY INCREASED COSTS OR REDUCTIONS INCURRED MORE
THAN 180 DAYS PRIOR TO THE DATE THAT SUCH LENDER OR THE ISSUING BANK, AS THE
CASE MAY BE, NOTIFIES THE BORROWER OF THE CHANGE IN LAW GIVING RISE TO SUCH
INCREASED COSTS OR REDUCTIONS AND DELIVERS A CERTIFICATE WITH RESPECT THERETO AS
PROVIDED IN PARAGRAPH (C) ABOVE; PROVIDED FURTHER THAT, IF THE CHANGE IN LAW
GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS IS RETROACTIVE, THEN THE
180-DAY PERIOD REFERRED TO ABOVE SHALL BE EXTENDED TO INCLUDE THE PERIOD OF
RETROACTIVE EFFECT THEREOF.


SECTION 2.16.  BREAK FUNDING PAYMENTS.  IN THE EVENT OF (A) THE PAYMENT OF ANY
PRINCIPAL OF ANY EUROCURRENCY LOAN, TIBOR LOAN OR FIXED RATE LOAN OTHER THAN ON
THE LAST DAY OF AN INTEREST PERIOD APPLICABLE THERETO (INCLUDING AS A RESULT OF
AN EVENT OF DEFAULT), (B) THE CONVERSION OF ANY EUROCURRENCY LOAN OR TIBOR LOAN
TO A LOAN OF A DIFFERENT TYPE OR INTEREST PERIOD OTHER THAN ON THE LAST DAY OF
THE INTEREST PERIOD APPLICABLE THERETO, (C) THE FAILURE TO BORROW, CONVERT,
CONTINUE OR PREPAY ANY LOAN ON THE DATE SPECIFIED IN ANY NOTICE DELIVERED
PURSUANT HERETO (REGARDLESS OF WHETHER SUCH NOTICE MAY BE REVOKED UNDER
SECTION 2.11(D) AND IS REVOKED IN ACCORDANCE THEREWITH), OR (D) THE ASSIGNMENT
OR DEEMED ASSIGNMENT OF ANY EUROCURRENCY LOAN, TIBOR LOAN OR FIXED RATE LOAN
OTHER THAN ON THE LAST DAY OF THE INTEREST PERIOD APPLICABLE THERETO AS A RESULT
OF A REQUEST BY THE COMPANY PURSUANT TO SECTION 2.19 OR THE CAM EXCHANGE, THEN,
IN ANY SUCH EVENT, THE APPLICABLE BORROWER SHALL COMPENSATE EACH LENDER FOR THE
LOSS, COST AND EXPENSE ATTRIBUTABLE TO SUCH EVENT.  IN THE CASE OF A
EUROCURRENCY LOAN OR TIBOR LOAN, SUCH LOSS, COST OR EXPENSE TO ANY LENDER SHALL
BE DEEMED TO INCLUDE AN AMOUNT DETERMINED BY SUCH LENDER TO BE THE EXCESS, IF
ANY, OF (I) THE AMOUNT OF INTEREST THAT WOULD HAVE ACCRUED ON THE PRINCIPAL
AMOUNT OF SUCH LOAN HAD SUCH EVENT NOT OCCURRED, AT THE LIBO RATE OR TIBO RATE
THAT WOULD HAVE BEEN APPLICABLE TO SUCH LOAN, FOR THE PERIOD FROM THE DATE OF
SUCH EVENT TO THE LAST DAY OF THE THEN CURRENT INTEREST PERIOD THEREFOR (OR, IN
THE CASE OF A FAILURE TO BORROW, CONVERT OR CONTINUE, FOR THE PERIOD THAT WOULD
HAVE BEEN THE INTEREST PERIOD FOR SUCH LOAN), OVER (II) THE AMOUNT OF INTEREST
THAT WOULD ACCRUE ON SUCH PRINCIPAL AMOUNT FOR SUCH PERIOD AT THE INTEREST RATE
SUCH LENDER WOULD BID WERE IT TO BID, AT THE COMMENCEMENT OF SUCH PERIOD, FOR
DEPOSITS IN THE APPLICABLE CURRENCY OF A COMPARABLE AMOUNT AND PERIOD FROM OTHER
BANKS IN THE LONDON OR TOKYO INTERBANK MARKET.  A CERTIFICATE OF ANY LENDER
SETTING FORTH ANY AMOUNT OR AMOUNTS THAT SUCH LENDER IS ENTITLED TO RECEIVE
PURSUANT TO THIS SECTION, AND SETTING FORTH IN REASONABLE DETAIL THE
CALCULATIONS USED BY SUCH LENDER TO DETERMINE SUCH AMOUNT OR AMOUNTS, SHALL BE
DELIVERED TO THE APPLICABLE BORROWER AND SHALL BE CONCLUSIVE ABSENT MANIFEST
ERROR.  THE APPLICABLE BORROWER SHALL PAY SUCH LENDER THE AMOUNT SHOWN AS DUE ON
ANY SUCH CERTIFICATE WITHIN 15 BUSINESS DAYS AFTER RECEIPT THEREOF.

43


--------------------------------------------------------------------------------





SECTION 2.17.  TAXES.  (A)  ANY AND ALL PAYMENTS BY OR ON ACCOUNT OF ANY
BORROWER HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT SHALL BE MADE FREE AND CLEAR
OF AND WITHOUT DEDUCTION FOR ANY INDEMNIFIED TAXES OR OTHER TAXES; PROVIDED THAT
IF ANY BORROWER SHALL BE REQUIRED TO DEDUCT ANY INDEMNIFIED TAXES OR OTHER TAXES
FROM SUCH PAYMENTS, THEN (I) THE SUM PAYABLE SHALL BE INCREASED AS NECESSARY SO
THAT AFTER MAKING ALL REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS APPLICABLE TO
ADDITIONAL SUMS PAYABLE UNDER THIS SECTION) THE ADMINISTRATIVE AGENT, THE LONDON
AGENT, THE TOKYO AGENT OR THE APPLICABLE LENDER OR ISSUING BANK, AS THE CASE MAY
BE, RECEIVES AN AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED HAD NO SUCH
DEDUCTIONS BEEN MADE, (II) SUCH BORROWER SHALL MAKE SUCH DEDUCTIONS AND
(III) SUCH BORROWER SHALL PAY THE FULL AMOUNT DEDUCTED TO THE RELEVANT
GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


(B)  IN ADDITION, THE LOAN PARTIES SHALL PAY ANY OTHER TAXES TO THE RELEVANT
GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


(C)  THE RELEVANT BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, THE LONDON
AGENT, THE TOKYO AGENT AND EACH LENDER AND THE ISSUING BANK, WITHIN 15 BUSINESS
DAYS AFTER WRITTEN DEMAND THEREFOR, FOR THE FULL AMOUNT OF ANY INDEMNIFIED TAXES
OR OTHER TAXES PAID BY SUCH AGENT OR SUCH LENDER OR THE ISSUING BANK, AS THE
CASE MAY BE, ON OR WITH RESPECT TO ANY PAYMENT BY OR ON ACCOUNT OF ANY
OBLIGATION OF ANY BORROWER HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT (INCLUDING
INDEMNIFIED TAXES OR OTHER TAXES IMPOSED OR ASSERTED ON OR ATTRIBUTABLE TO
AMOUNTS PAYABLE UNDER THIS SECTION) AND ANY PENALTIES, INTEREST AND REASONABLE
EXPENSES ARISING THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT SUCH
INDEMNIFIED TAXES OR OTHER TAXES WERE CORRECTLY OR LEGALLY IMPOSED OR ASSERTED
BY THE RELEVANT GOVERNMENTAL AUTHORITY.  A CERTIFICATE AS TO THE AMOUNT OF SUCH
PAYMENT OR LIABILITY SETTING FORTH IN REASONABLE DETAIL THE CIRCUMSTANCES GIVING
RISE THERETO AND THE CALCULATIONS USED BY SUCH LENDER TO DETERMINE THE AMOUNT
THEREOF DELIVERED TO THE COMPANY BY A LENDER OR THE ISSUING BANK, OR BY AN
AGENT, ON ITS OWN BEHALF OR ON BEHALF OF A LENDER OR THE ISSUING BANK, SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR.


(D)  AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF INDEMNIFIED TAXES OR OTHER
TAXES BY ANY BORROWER TO A GOVERNMENTAL AUTHORITY, SUCH BORROWER SHALL DELIVER
TO THE ADMINISTRATIVE AGENT THE ORIGINAL OR A CERTIFIED COPY OF A RECEIPT ISSUED
BY SUCH GOVERNMENTAL AUTHORITY EVIDENCING SUCH PAYMENT, A COPY OF THE RETURN
REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF SUCH PAYMENT REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE AGENT.


(E)  ANY LENDER THAT IS ENTITLED TO AN EXEMPTION FROM OR REDUCTION OF
WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION IN WHICH A BORROWER IS
LOCATED, OR ANY TREATY TO WHICH SUCH JURISDICTION IS A PARTY, WITH RESPECT TO
PAYMENTS UNDER THIS AGREEMENT SHALL DELIVER TO THE COMPANY (WITH A COPY TO THE
ADMINISTRATIVE AGENT), AT THE TIME OR TIMES PRESCRIBED BY APPLICABLE LAW, SUCH
PROPERLY COMPLETED AND EXECUTED DOCUMENTATION PRESCRIBED BY APPLICABLE LAW OR
REASONABLY REQUESTED BY THE COMPANY AS WILL PERMIT SUCH PAYMENTS TO BE MADE
WITHOUT WITHHOLDING OR AT A REDUCED RATE; PROVIDED THAT SUCH LENDER HAS RECEIVED
WRITTEN NOTICE FROM THE COMPANY ADVISING IT OF THE AVAILABILITY OF SUCH
EXEMPTION OR REDUCTION AND CONTAINING ALL APPLICABLE DOCUMENTATION.

44


--------------------------------------------------------------------------------





(F)  EACH LENDER, ON THE DATE IT BECOMES A LENDER HEREUNDER, WILL DESIGNATE
LENDING OFFICES FOR THE LOANS TO BE MADE BY IT SUCH THAT, ON SUCH DATE, IT WILL
NOT BE LIABLE FOR (I) IN THE CASE OF A US TRANCHE LENDER, ANY WITHHOLDING TAX
THAT IS IMPOSED BY THE UNITED STATES OF AMERICA (OR ANY POLITICAL SUBDIVISION
THEREOF) ON PAYMENTS BY A US BORROWER FROM AN OFFICE WITHIN SUCH JURISDICTION,
(II) IN THE CASE OF A SWISS TRANCHE LENDER, ANY WITHHOLDING TAX THAT IS IMPOSED
(A) BY SWITZERLAND (OR ANY POLITICAL SUBDIVISION THEREOF) ON PAYMENTS BY A SWISS
BORROWER FROM AN OFFICE WITHIN SUCH JURISDICTION OR (B) BY THE UNITED STATES OF
AMERICA (OR ANY POLITICAL SUBDIVISION THEREOF) ON PAYMENTS BY A US BORROWER FROM
AN OFFICE WITHIN SUCH JURISDICTION, OR (III) IN THE CASE OF A JAPANESE TRANCHE
LENDER, ANY WITHHOLDING TAX THAT IS IMPOSED (A) BY JAPAN (OR ANY POLITICAL
SUBDIVISION THEREOF) ON PAYMENTS BY A JAPANESE BORROWER FROM AN OFFICE WITHIN
SUCH JURISDICTION OR (B) BY THE UNITED STATES OF AMERICA (OR ANY POLITICAL
SUBDIVISION THEREOF) ON PAYMENTS BY A US BORROWER FROM AN OFFICE WITHIN SUCH
JURISDICTION.


SECTION 2.18.  PAYMENTS GENERALLY; PRO RATA TREATMENT; SHARING OF SETOFFS.  (A) 
EACH BORROWER SHALL MAKE EACH PAYMENT REQUIRED TO BE MADE BY IT HEREUNDER OR
UNDER ANY OTHER LOAN DOCUMENT (WHETHER OF PRINCIPAL, INTEREST, FEES OR
REIMBURSEMENT OF LC DISBURSEMENTS, OR OF AMOUNTS PAYABLE UNDER SECTION 2.15,
2.16 OR 2.17, OR OTHERWISE) PRIOR TO 12:00 NOON, LOCAL TIME, ON THE DATE WHEN
DUE, IN IMMEDIATELY AVAILABLE FUNDS, WITHOUT SET-OFF OR COUNTERCLAIM.  ANY
AMOUNTS RECEIVED AFTER SUCH TIME ON ANY DATE MAY, IN THE DISCRETION OF THE
APPLICABLE AGENT, BE DEEMED TO HAVE BEEN RECEIVED ON THE NEXT SUCCEEDING
BUSINESS DAY FOR PURPOSES OF CALCULATING INTEREST THEREON.  ALL SUCH PAYMENTS
SHALL BE MADE TO THE APPLICABLE AGENT TO THE APPLICABLE ACCOUNT SPECIFIED IN
SCHEDULE 2.18 OR, IN ANY SUCH CASE, TO SUCH OTHER ACCOUNT AS THE APPLICABLE
AGENT SHALL FROM TIME TO TIME SPECIFY IN A NOTICE DELIVERED TO THE COMPANY;
PROVIDED THAT PAYMENTS TO BE MADE DIRECTLY TO THE ISSUING BANK AS EXPRESSLY
PROVIDED HEREIN AND PAYMENTS PURSUANT TO SECTIONS 2.15, 2.16, 2.17 AND 11.03
SHALL BE MADE DIRECTLY TO THE PERSONS ENTITLED THERETO AND PAYMENTS PURSUANT TO
OTHER LOAN DOCUMENTS SHALL BE MADE TO THE PERSONS SPECIFIED THEREIN (IT BEING
AGREED THAT THE BORROWERS WILL BE DEEMED TO HAVE SATISFIED THEIR OBLIGATIONS
WITH RESPECT TO PAYMENTS REFERRED TO IN THIS PROVISO IF THEY SHALL MAKE SUCH
PAYMENTS TO THE PERSONS ENTITLED THERETO IN ACCORDANCE WITH INSTRUCTIONS
PROVIDED BY THE ADMINISTRATIVE AGENT; THE ADMINISTRATIVE AGENT AGREES TO PROVIDE
SUCH INSTRUCTIONS UPON REQUEST, AND NO BORROWER WILL BE DEEMED TO HAVE FAILED TO
MAKE SUCH A PAYMENT IF IT SHALL TRANSFER SUCH PAYMENT TO AN IMPROPER ACCOUNT OR
ADDRESS AS A RESULT OF THE FAILURE OF THE ADMINISTRATIVE AGENT TO PROVIDE PROPER
INSTRUCTIONS).  THE APPLICABLE AGENT SHALL DISTRIBUTE ANY SUCH PAYMENTS RECEIVED
BY IT FOR THE ACCOUNT OF ANY LENDER OR OTHER PERSON PROMPTLY FOLLOWING RECEIPT
THEREOF AT THE APPROPRIATE LENDING OFFICE OR OTHER ADDRESS SPECIFIED BY SUCH
LENDER OR OTHER PERSON.  IF ANY PAYMENT HEREUNDER SHALL BE DUE ON A DAY THAT IS
NOT A BUSINESS DAY, THE DATE FOR PAYMENT SHALL BE EXTENDED TO THE NEXT
SUCCEEDING BUSINESS DAY, AND, IN THE CASE OF ANY PAYMENT ACCRUING INTEREST,
INTEREST THEREON SHALL BE PAYABLE FOR THE PERIOD OF SUCH EXTENSION.  ALL
PAYMENTS HEREUNDER OF PRINCIPAL OR INTEREST IN RESPECT OF ANY LOAN OR LC
DISBURSEMENT SHALL BE MADE IN THE CURRENCY OF SUCH LOAN OR LC DISBURSEMENT; ALL
OTHER PAYMENTS HEREUNDER AND UNDER EACH OTHER LOAN DOCUMENT SHALL BE MADE IN US
DOLLARS.  ANY PAYMENT REQUIRED TO BE MADE BY AN AGENT HEREUNDER SHALL BE DEEMED
TO HAVE BEEN MADE BY THE TIME REQUIRED IF SUCH AGENT SHALL, AT OR BEFORE SUCH
TIME, HAVE TAKEN THE NECESSARY STEPS TO MAKE SUCH PAYMENT IN ACCORDANCE WITH THE
REGULATIONS OR OPERATING

45


--------------------------------------------------------------------------------





PROCEDURES OF THE CLEARING OR SETTLEMENT SYSTEM USED BY SUCH AGENT TO MAKE SUCH
PAYMENT.  ANY AMOUNT PAYABLE BY ANY AGENT TO ONE OR MORE LENDERS IN THE NATIONAL
CURRENCY OF A MEMBER STATE OF THE EUROPEAN UNION THAT HAS ADOPTED THE EURO AS
ITS LAWFUL CURRENCY SHALL BE PAID IN EURO.


(B)  IF ANY LENDER SHALL, BY EXERCISING ANY RIGHT OF SET-OFF OR COUNTERCLAIM OR
OTHERWISE, OBTAIN PAYMENT IN RESPECT OF ANY PRINCIPAL OF OR INTEREST ON ITS US
TRANCHE REVOLVING LOANS,  SWISS TRANCHE REVOLVING LOANS, JAPANESE TRANCHE
REVOLVING LOANS OR PARTICIPATIONS IN LC DISBURSEMENTS RESULTING IN SUCH LENDER
RECEIVING PAYMENT OF A GREATER PROPORTION OF THE AGGREGATE AMOUNT OF ITS US
TRANCHE REVOLVING LOANS, SWISS TRANCHE REVOLVING LOANS, JAPANESE TRANCHE
REVOLVING LOANS AND PARTICIPATIONS IN LC DISBURSEMENTS AND ACCRUED INTEREST
THEREON THAN THE PROPORTION RECEIVED BY ANY OTHER LENDER, THEN THE LENDER
RECEIVING SUCH GREATER PROPORTION SHALL PURCHASE (FOR CASH AT FACE VALUE)
PARTICIPATIONS IN THE US TRANCHE REVOLVING LOANS, SWISS TRANCHE REVOLVING LOANS,
JAPANESE TRANCHE REVOLVING LOANS AND PARTICIPATIONS IN LC DISBURSEMENTS OF OTHER
LENDERS TO THE EXTENT NECESSARY SO THAT THE BENEFIT OF ALL SUCH PAYMENTS SHALL
BE SHARED BY THE LENDERS RATABLY IN ACCORDANCE WITH THE AGGREGATE AMOUNT OF
THEIR RESPECTIVE US TRANCHE REVOLVING LOANS, SWISS TRANCHE REVOLVING LOANS,
JAPANESE TRANCHE REVOLVING LOANS AND PARTICIPATIONS IN LC DISBURSEMENTS AND
ACCRUED INTEREST THEREON; PROVIDED THAT (I) IF ANY SUCH PARTICIPATIONS ARE
PURCHASED AND ALL OR ANY PORTION OF THE PAYMENT GIVING RISE THERETO IS
RECOVERED, SUCH PARTICIPATIONS SHALL BE RESCINDED AND THE PURCHASE PRICE
RESTORED TO THE EXTENT OF SUCH RECOVERY, WITHOUT INTEREST, AND (II) THE
PROVISIONS OF THIS PARAGRAPH SHALL NOT BE CONSTRUED TO APPLY TO ANY PAYMENT MADE
BY ANY BORROWER PURSUANT TO AND IN ACCORDANCE WITH THE EXPRESS TERMS OF THIS
AGREEMENT OR ANY PAYMENT OBTAINED BY A LENDER AS CONSIDERATION FOR THE
ASSIGNMENT OF OR SALE OF A PARTICIPATION IN ANY OF ITS LOANS OR PARTICIPATIONS
IN LC DISBURSEMENTS TO ANY ASSIGNEE OR PARTICIPANT, OTHER THAN TO THE COMPANY OR
ANY SUBSIDIARY OR AFFILIATE THEREOF (AS TO WHICH THE PROVISIONS OF THIS
PARAGRAPH SHALL APPLY).  EACH BORROWER CONSENTS TO THE FOREGOING AND AGREES, TO
THE EXTENT IT MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, THAT ANY LENDER
ACQUIRING A PARTICIPATION PURSUANT TO THE FOREGOING ARRANGEMENTS MAY EXERCISE
AGAINST SUCH BORROWER RIGHTS OF SET-OFF AND COUNTERCLAIM WITH RESPECT TO SUCH
PARTICIPATION AS FULLY AS IF SUCH LENDER WERE A DIRECT CREDITOR OF THE BORROWER
IN THE AMOUNT OF SUCH PARTICIPATION.


(C)  UNLESS THE APPLICABLE AGENT SHALL HAVE RECEIVED NOTICE FROM THE RELEVANT
BORROWER PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE FOR THE ACCOUNT OF ALL OR
CERTAIN OF THE LENDERS OR THE ISSUING BANK HEREUNDER THAT SUCH BORROWER WILL NOT
MAKE SUCH PAYMENT, THE APPLICABLE AGENT MAY ASSUME THAT SUCH BORROWER HAS MADE
SUCH PAYMENT ON SUCH DATE IN ACCORDANCE HEREWITH AND MAY, IN RELIANCE UPON SUCH
ASSUMPTION, DISTRIBUTE TO THE APPLICABLE LENDERS OR THE ISSUING BANK, AS THE
CASE MAY BE, THE AMOUNT DUE.  IN SUCH EVENT, IF SUCH BORROWER HAS NOT IN FACT
MADE SUCH PAYMENT, THEN EACH OF THE APPLICABLE LENDERS OR THE ISSUING BANK, AS
THE CASE MAY BE, SEVERALLY AGREES TO REPAY TO THE APPLICABLE AGENT FORTHWITH ON
DEMAND THE AMOUNT SO DISTRIBUTED TO SUCH LENDER OR ISSUING BANK WITH INTEREST
THEREON, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS DISTRIBUTED TO
IT TO BUT EXCLUDING THE DATE OF PAYMENT TO THE APPLICABLE AGENT, AT A RATE
DETERMINED BY THE APPLICABLE AGENT IN ACCORDANCE WITH BANKING INDUSTRY PRACTICES
ON INTERBANK COMPENSATION.

46


--------------------------------------------------------------------------------





(D)  IF ANY LENDER SHALL FAIL TO MAKE ANY PAYMENT REQUIRED TO BE MADE BY IT TO
ANY AGENT PURSUANT TO THIS AGREEMENT, THEN THE AGENTS MAY, IN THEIR DISCRETION
(NOTWITHSTANDING ANY CONTRARY PROVISION HEREOF), APPLY ANY AMOUNTS THEREAFTER
RECEIVED BY THEM FOR THE ACCOUNT OF SUCH LENDER TO SATISFY SUCH LENDER’S
OBLIGATIONS TO THE AGENTS UNTIL ALL SUCH UNSATISFIED OBLIGATIONS ARE FULLY PAID.


SECTION 2.19.  MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS.  (A)  IF ANY
LENDER REQUESTS COMPENSATION UNDER SECTION 2.15, OR IF ANY BORROWER IS REQUIRED
TO PAY ANY ADDITIONAL AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE
ACCOUNT OF ANY LENDER PURSUANT TO SECTION 2.17, THEN SUCH LENDER SHALL USE
REASONABLE EFFORTS TO DESIGNATE A DIFFERENT LENDING OFFICE FOR FUNDING OR
BOOKING ITS LOANS HEREUNDER OR TO ASSIGN ITS RIGHTS AND OBLIGATIONS HEREUNDER TO
ANOTHER OF ITS OFFICES, BRANCHES OR AFFILIATES, IF, IN THE JUDGMENT OF SUCH
LENDER, SUCH DESIGNATION OR ASSIGNMENT (I) WOULD ELIMINATE OR REDUCE AMOUNTS
PAYABLE PURSUANT TO SECTION 2.15 OR 2.17, AS THE CASE MAY BE, IN THE FUTURE AND
(II) WOULD NOT SUBJECT SUCH LENDER TO ANY UNREIMBURSED COST OR EXPENSE AND WOULD
NOT OTHERWISE BE DISADVANTAGEOUS TO SUCH LENDER.  THE COMPANY HEREBY AGREES TO
PAY ALL REASONABLE, DIRECT, OUT-OF-POCKET COSTS AND EXPENSES INCURRED BY ANY
LENDER IN CONNECTION WITH ANY SUCH DESIGNATION OR ASSIGNMENT.


(B)  IF ANY LENDER REQUESTS COMPENSATION UNDER SECTION 2.15, OR IF ANY LOAN
PARTY IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL
AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT TO SECTION 2.17, OR IF ANY
LENDER DEFAULTS IN ITS OBLIGATION TO FUND LOANS HEREUNDER, THEN THE COMPANY MAY,
AT ITS SOLE EXPENSE AND EFFORT, UPON NOTICE TO SUCH LENDER AND THE
ADMINISTRATIVE AGENT, REQUIRE SUCH LENDER TO ASSIGN AND DELEGATE, WITHOUT
RECOURSE (IN ACCORDANCE WITH AND SUBJECT TO THE RESTRICTIONS CONTAINED IN
SECTION 11.04), ALL ITS INTERESTS, RIGHTS AND OBLIGATIONS UNDER THE LOAN
DOCUMENTS TO AN ASSIGNEE THAT SHALL ASSUME SUCH OBLIGATIONS (WHICH ASSIGNEE MAY
BE ANOTHER LENDER, IF A LENDER ACCEPTS SUCH ASSIGNMENT); PROVIDED THAT (I) THE
COMPANY SHALL HAVE RECEIVED THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE
AGENT (AND IF A REVOLVING COMMITMENT IS BEING ASSIGNED, THE ISSUING BANK), WHICH
CONSENT SHALL NOT BE UNREASONABLY WITHHELD AND (II) SUCH LENDER SHALL HAVE
RECEIVED PAYMENT OF AN AMOUNT EQUAL TO THE OUTSTANDING PRINCIPAL OF ITS LOANS
AND PARTICIPATIONS IN LC DISBURSEMENTS, ACCRUED INTEREST THEREON, ACCRUED FEES
AND ALL OTHER AMOUNTS PAYABLE TO IT HEREUNDER, FROM THE ASSIGNEE OR THE
COMPANY.  A LENDER SHALL NOT BE REQUIRED TO MAKE ANY SUCH ASSIGNMENT AND
DELEGATION IF, PRIOR THERETO, AS A RESULT OF A WAIVER BY SUCH LENDER OR
OTHERWISE, THE CIRCUMSTANCES ENTITLING THE COMPANY TO REQUIRE SUCH  ASSIGNMENT
AND DELEGATION CEASE TO APPLY.


SECTION 2.20.  DESIGNATION OF US BORROWERS, SWISS BORROWERS AND JAPANESE
BORROWERS.  THE COMPANY MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE ANY US
SUBSIDIARY AS A US BORROWER, ANY SWISS SUBSIDIARY AS A SWISS BORROWER, OR ANY
JAPANESE SUBSIDIARY AS A JAPANESE BORROWER, BY DELIVERY TO THE ADMINISTRATIVE
AGENT OF A BORROWING SUBSIDIARY AGREEMENT EXECUTED BY SUCH SUBSIDIARY AND THE
COMPANY, AND UPON SUCH DELIVERY SUCH SUBSIDIARY SHALL FOR ALL PURPOSES OF THIS
AGREEMENT BE A US BORROWER, A SWISS BORROWER OR A JAPANESE BORROWER, AS THE CASE
MAY BE, AND A PARTY TO THIS AGREEMENT UNTIL THE COMPANY SHALL HAVE EXECUTED AND
DELIVERED TO THE ADMINISTRATIVE AGENT A BORROWING SUBSIDIARY TERMINATION WITH
RESPECT TO SUCH

47


--------------------------------------------------------------------------------





SUBSIDIARY, WHEREUPON SUCH SUBSIDIARY SHALL CEASE TO BE A US BORROWER, A SWISS
BORROWER OR A JAPANESE BORROWER, AS THE CASE MAY BE, AND A PARTY TO THIS
AGREEMENT.  NOTWITHSTANDING THE PRECEDING SENTENCE, NO BORROWING SUBSIDIARY
TERMINATION WILL BECOME EFFECTIVE AS TO ANY US BORROWER, SWISS BORROWER OR
JAPANESE BORROWER AT A TIME WHEN ANY PRINCIPAL OF OR INTEREST ON ANY LOAN TO
SUCH US BORROWER, SWISS BORROWER OR JAPANESE BORROWER SHALL BE OUTSTANDING
HEREUNDER, PROVIDED THAT SUCH BORROWING SUBSIDIARY TERMINATION SHALL BE
EFFECTIVE TO TERMINATE THE RIGHT OF SUCH US BORROWER, SWISS BORROWER OR JAPANESE
BORROWER, AS THE CASE MAY BE, TO REQUEST OR RECEIVE FURTHER BORROWINGS UNDER
THIS AGREEMENT.  AS SOON AS PRACTICABLE UPON RECEIPT OF A BORROWING SUBSIDIARY
AGREEMENT, THE ADMINISTRATIVE AGENT SHALL SEND A COPY THEREOF TO EACH LENDER.


ARTICLE III


REPRESENTATIONS AND WARRANTIES

The Company and each other Borrower represents and warrants as follows:


SECTION 3.01.  CORPORATE EXISTENCE AND STANDING.  THE COMPANY AND EACH MATERIAL
SUBSIDIARY IS DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE
LAWS OF ITS JURISDICTION OF INCORPORATION AND HAS ALL REQUISITE AUTHORITY TO
CONDUCT ITS BUSINESS IN EACH JURISDICTION IN WHICH THE FAILURE SO TO QUALIFY
WOULD HAVE A MATERIAL ADVERSE EFFECT ON THE BUSINESS, PROPERTIES, ASSETS,
OPERATIONS OR CONDITION (FINANCIAL OR OTHERWISE) OF THE COMPANY.


SECTION 3.02.  AUTHORIZATION; NO VIOLATION.  THE TRANSACTIONS ARE WITHIN EACH
LOAN PARTY’S CORPORATE OR PARTNERSHIP POWERS, HAVE BEEN DULY AUTHORIZED BY ALL
NECESSARY CORPORATE OR PARTNERSHIP ACTION, AND DO NOT CONTRAVENE (I) ANY LOAN
PARTY’S CHARTER, BY-LAWS OR OTHER CONSTITUTIVE DOCUMENTS OR (II) ANY LAW OR ANY
CONTRACTUAL RESTRICTION BINDING ON OR AFFECTING ANY LOAN PARTY.


SECTION 3.03.  GOVERNMENTAL CONSENTS.  NO AUTHORIZATION OR APPROVAL OR OTHER
ACTION BY, AND NO NOTICE TO OR FILING WITH, ANY GOVERNMENTAL AUTHORITY OR
REGULATORY BODY IS REQUIRED FOR THE DUE EXECUTION, DELIVERY AND PERFORMANCE BY
THE LOAN PARTIES OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.


SECTION 3.04.  VALIDITY.  THIS AGREEMENT IS, AND THE OTHER LOAN DOCUMENTS WHEN
DELIVERED WILL BE, THE LEGAL, VALID AND BINDING OBLIGATIONS OF THE LOAN PARTIES
PARTY THERETO, ENFORCEABLE AGAINST SUCH LOAN PARTIES IN ACCORDANCE WITH THEIR
RESPECTIVE TERMS, SUBJECT TO THE EFFECT OF ANY APPLICABLE BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM OR SIMILAR LAW AFFECTING CREDITORS’
RIGHTS GENERALLY AND TO THE EFFECT OF GENERAL PRINCIPLES OF EQUITY (REGARDLESS
OF WHETHER SUCH ENFORCEABILITY IS CONSIDERED IN A PROCEEDING IN EQUITY OR AT
LAW).

48


--------------------------------------------------------------------------------



SECTION 3.05.  LITIGATION.  THERE IS NO PENDING OR, TO THE BEST OF THE KNOWLEDGE
OF THE BORROWERS, THREATENED ACTION OR PROCEEDING AFFECTING THE COMPANY OR ANY
OF ITS SUBSIDIARIES BEFORE ANY COURT, GOVERNMENTAL AGENCY OR ARBITRATOR, WHICH
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE FINANCIAL
CONDITION OR OPERATIONS OF THE COMPANY AND THE SUBSIDIARIES, TAKEN AS A WHOLE,
OR WHICH PURPORTS TO AFFECT THE LEGALITY, VALIDITY OR ENFORCEABILITY OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT.


SECTION 3.06.  FINANCIAL STATEMENTS; NO MATERIAL ADVERSE CHANGE.  (A)  THE
CONSOLIDATED BALANCE SHEETS OF THE COMPANY AND ITS CONSOLIDATED SUBSIDIARIES AT
DECEMBER 31, 2005, AND JUNE 30, 2006, AND THE RELATED CONSOLIDATED STATEMENTS OF
INCOME AND STOCKHOLDER’S EQUITY FOR THE FISCAL YEAR AND THE FISCAL QUARTER,
RESPECTIVELY, THEN ENDED, COPIES OF WHICH HAVE BEEN FURNISHED TO EACH LENDER,
PRESENT FAIRLY THE FINANCIAL POSITION OF THE COMPANY AND ITS CONSOLIDATED
SUBSIDIARIES AT DECEMBER 31, 2005, AND JUNE 30, 2006, AND THE RESULTS OF THE
OPERATIONS AND CHANGES IN FINANCIAL POSITION OF THE COMPANY AND ITS CONSOLIDATED
SUBSIDIARIES FOR THE FISCAL YEAR AND THE FISCAL QUARTER, RESPECTIVELY, THEN
ENDED, IN CONFORMITY WITH GAAP CONSISTENTLY APPLIED, SUBJECT, IN THE CASE OF
SUCH QUARTERLY FINANCIAL STATEMENTS, TO NORMAL YEAR-END AUDIT ADJUSTMENTS AND TO
THE ABSENCE OF NOTES.


(B)  AS OF THE DATE HEREOF THERE HAS BEEN, SINCE DECEMBER 31, 2005, NO MATERIAL
ADVERSE CHANGE IN THE BUSINESS, OPERATIONS OR FINANCIAL CONDITION OF THE COMPANY
AND THE SUBSIDIARIES, TAKEN AS A WHOLE.


SECTION 3.07.  INVESTMENT COMPANY ACT.  THE COMPANY IS NOT (I) AN “INVESTMENT
COMPANY,” (II) A COMPANY “CONTROLLED” BY AN “INVESTMENT COMPANY” WHICH IS
REGISTERED UNDER THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED, OR (III) TO THE
BEST KNOWLEDGE OF THE COMPANY, A COMPANY “CONTROLLED” BY ANY OTHER “INVESTMENT
COMPANY” WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED.


SECTION 3.08.  REGULATION U.  NEITHER THE COMPANY NOR ANY OF THE SUBSIDIARIES IS
ENGAGED IN THE BUSINESS OF PURCHASING OR CARRYING MARGIN STOCK.  THE VALUE OF
THE MARGIN STOCK OWNED DIRECTLY OR INDIRECTLY BY THE COMPANY OR ANY SUBSIDIARY
WHICH IS SUBJECT TO ANY ARRANGEMENT HEREUNDER IS LESS THAN AN AMOUNT EQUAL TO
25% OF THE VALUE OF ALL ASSETS OF THE COMPANY AND/OR SUCH SUBSIDIARY SUBJECT TO
SUCH ARRANGEMENT (AS DESCRIBED IN THE DEFINITION OF “INDIRECTLY SECURED” IN
SECTION 221.2 OF REGULATION U ISSUED BY THE BOARD OF GOVERNORS OF THE FEDERAL
RESERVE SYSTEM).


SECTION 3.09.  ENVIRONMENTAL MATTERS.  THE OPERATIONS OF THE COMPANY AND EACH
MATERIAL SUBSIDIARY COMPLY IN ALL MATERIAL RESPECTS WITH ALL ENVIRONMENTAL LAWS,
THE NONCOMPLIANCE WITH WHICH WOULD MATERIALLY ADVERSELY AFFECT THE BUSINESS OF
THE COMPANY OR THE ABILITY OF THE COMPANY TO OBTAIN CREDIT ON COMMERCIALLY
REASONABLE TERMS.


SECTION 3.10.  DISCLOSURE.  NONE OF THE CONFIDENTIAL INFORMATION MEMORANDUM
(INCLUDING THE REPORTS OF THE COMPANY TO THE SECURITIES AND EXCHANGE COMMISSION
INCLUDED THEREIN) OR ANY OTHER WRITTEN INFORMATION PREPARED AND FURNISHED BY

49


--------------------------------------------------------------------------------





OR ON BEHALF OF THE LOAN PARTIES TO ANY AGENT OR LENDER IN CONNECTION WITH THE
NEGOTIATION OF THIS AGREEMENT OR DELIVERED HEREUNDER (AS MODIFIED OR
SUPPLEMENTED BY OTHER INFORMATION SO FURNISHED) CONTAINS AS OF THE DATE THEREOF
(OR, IN THE CASE OF ANY SUCH INFORMATION THAT IS NOT DATED, THE EARLIEST DATE ON
WHICH SUCH INFORMATION IS FURNISHED TO THE ADMINISTRATIVE AGENT OR ANY LENDER)
ANY MATERIAL MISSTATEMENT OF FACT OR OMITS TO STATE ANY MATERIAL FACT NECESSARY
TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH
THEY WERE MADE, NOT MISLEADING; PROVIDED THAT, WITH RESPECT TO PROJECTED
FINANCIAL INFORMATION, THE COMPANY REPRESENTS ONLY THAT SUCH INFORMATION WAS
PREPARED IN GOOD FAITH BASED UPON ASSUMPTIONS BELIEVED TO BE REASONABLE AT THE
TIME.


SECTION 3.11.  SUBSIDIARY GUARANTORS.  THE SUBSIDIARY GUARANTORS INCLUDE ALL THE
MATERIAL SUBSIDIARIES, OTHER THAN FOREIGN SUBSIDIARIES.


SECTION 3.12.  SOLVENCY.  AS OF THE INITIAL BORROWING DATE, AFTER GIVING EFFECT
TO THE BORROWINGS HEREUNDER ON SUCH DATE, (A) THE FAIR VALUE OF THE ASSETS OF
THE COMPANY AND THE SUBSIDIARIES, AT A FAIR VALUATION, WILL EXCEED THEIR DEBTS
AND LIABILITIES, SUBORDINATED, CONTINGENT OR OTHERWISE; (B) THE PRESENT FAIR
SALEABLE VALUE OF THE PROPERTY OF THE COMPANY AND THE SUBSIDIARIES WILL BE
GREATER THAN THE AMOUNT THAT WILL BE REQUIRED TO PAY THE PROBABLE LIABILITY IN
RESPECT OF THEIR DEBTS AND OTHER LIABILITIES, SUBORDINATED, CONTINGENT OR
OTHERWISE, AS SUCH DEBTS AND OTHER LIABILITIES BECOME ABSOLUTE AND MATURED;
(C) THE COMPANY AND THE SUBSIDIARIES WILL BE ABLE TO PAY THEIR DEBTS AND
LIABILITIES, SUBORDINATED, CONTINGENT OR OTHERWISE, AS SUCH DEBTS AND
LIABILITIES BECOME ABSOLUTE AND MATURED; AND (D) THE COMPANY AND THE
SUBSIDIARIES WILL NOT HAVE UNREASONABLY SMALL CAPITAL WITH WHICH TO CONDUCT THE
BUSINESSES IN WHICH THEY ARE ENGAGED AS SUCH BUSINESSES ARE NOW CONDUCTED AND
ARE PROPOSED TO BE CONDUCTED.


SECTION 3.13.  LIMITATION OF DEBT FROM  LENDERS THAT ARE NOT QUALIFYING BANKS. 
EACH SWISS BORROWER HAS DEBT OWING TO NO MORE THAN TWENTY (20) LENDERS THAT ARE
NOT QUALIFYING BANKS, INCLUDING FOR THE PURPOSE OF THIS SECTION 3.13 ANY SUCH
DEBT OWING TO AFFILIATES OF SUCH SWISS BORROWER.


ARTICLE IV


CONDITIONS


SECTION 4.01.  EFFECTIVE DATE.  THE OBLIGATIONS OF THE LENDERS TO MAKE LOANS AND
OF THE ISSUING BANK TO ISSUE LETTERS OF CREDIT HEREUNDER SHALL NOT BECOME
EFFECTIVE UNTIL THE DATE ON WHICH EACH OF THE FOLLOWING CONDITIONS HAS BEEN
SATISFIED (OR WAIVED IN ACCORDANCE WITH SECTION 11.02):

(A)  THE ADMINISTRATIVE AGENT (OR ITS COUNSEL) SHALL HAVE RECEIVED FROM EACH
PARTY HERETO EITHER (I) A COUNTERPART OF THIS AGREEMENT SIGNED ON BEHALF OF SUCH
PARTY OR (II) WRITTEN EVIDENCE SATISFACTORY TO THE ADMINISTRATIVE AGENT (WHICH
MAY INCLUDE TELECOPY OR ELECTRONIC TRANSMISSION OF A SIGNED SIGNATURE PAGE OF
THIS AGREEMENT) THAT SUCH PARTY HAS SIGNED A COUNTERPART OF THIS AGREEMENT.

50


--------------------------------------------------------------------------------




(B)  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED FAVORABLE WRITTEN OPINIONS
(ADDRESSED TO THE ADMINISTRATIVE AGENT AND THE LENDERS AND DATED THE EFFECTIVE
DATE) OF (I) SIDLEY AUSTIN LLP, SPECIAL COUNSEL FOR THE COMPANY, SUBSTANTIALLY
IN THE FORM OF EXHIBIT E-1, AND (II) THE ASSOCIATE GENERAL COUNSEL OF THE
COMPANY, SUBSTANTIALLY IN THE FORM OF EXHIBIT E-2.  EACH LOAN PARTY HEREBY
REQUESTS SUCH COUNSEL TO DELIVER SUCH OPINIONS.

(C)  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH DOCUMENTS AND
CERTIFICATES AS THE ADMINISTRATIVE AGENT OR ITS COUNSEL MAY REASONABLY REQUEST
RELATING TO THE FORMATION, EXISTENCE AND GOOD STANDING OF THE LOAN PARTIES AND
THE AUTHORIZATION OF THE TRANSACTIONS, ALL IN FORM AND SUBSTANCE SATISFACTORY TO
THE ADMINISTRATIVE AGENT AND ITS COUNSEL.

(D)  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (I) A CERTIFICATE, DATED THE
EFFECTIVE DATE AND SIGNED BY THE CHIEF FINANCIAL OFFICER OF THE COMPANY,
CONFIRMING THAT ALL THE CONDITIONS SET FORTH IN THIS SECTION 4.01 AND IN
PARAGRAPHS (A) AND (B) OF SECTION 4.02 HAVE BEEN SATISFIED.

(E)  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ALL FEES AND OTHER AMOUNTS DUE
AND PAYABLE ON OR PRIOR TO THE EFFECTIVE DATE, INCLUDING, TO THE EXTENT AN
INVOICE WITH RESPECT THERETO SHALL HAVE BEEN RECEIVED BY THE COMPANY NOT FEWER
THAN FIVE BUSINESS DAYS (OR SUCH LESSER NUMBER OF DAYS AS THE COMPANY SHALL
AGREE) PRIOR TO THE EFFECTIVE DATE, REIMBURSEMENT OR PAYMENT OF ALL
OUT-OF-POCKET EXPENSES REQUIRED TO BE REIMBURSED OR PAID BY THE COMPANY
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT.

(F)  THE GUARANTEE REQUIREMENT SHALL BE SATISFIED.

(G)  THE COMPANY SHALL HAVE (I) REPAID IN FULL THE PRINCIPAL OF, AND INTEREST
ACCRUED ON, ALL LOANS (OTHER THAN JAPANESE TRANCHE REVOLVING LOANS) AND LC
DISBURSEMENTS (EACH AS DEFINED IN THE EXISTING CREDIT AGREEMENT) OUTSTANDING
UNDER THE EXISTING CREDIT AGREEMENT ON THE EFFECTIVE DATE, TOGETHER WITH ALL
OTHER AMOUNTS ACCRUED AND UNPAID THEREUNDER AND (II) PAID ALL ACCRUED AND UNPAID
FEES AND EXPENSES SUBJECT TO PAYMENT OR REIMBURSEMENT UNDER THE EXISTING CREDIT
AGREEMENT.  ALL LETTERS OF CREDIT (AS DEFINED IN THE EXISTING CREDIT AGREEMENT)
ISSUED UNDER THE EXISTING CREDIT AGREEMENT SHALL BE TERMINATED OR SHALL HAVE
EXPIRED.

(H)  THE LENDERS SHALL HAVE RECEIVED ALL DOCUMENTATION AND OTHER INFORMATION
REQUIRED BY BANK REGULATORY AUTHORITIES UNDER APPLICABLE “KNOW YOUR CUSTOMER”
AND ANTI-MONEY LAUNDERING RULES AND REGULATIONS, INCLUDING THE U.S.A. PATRIOT
ACT.

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. 
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of

51


--------------------------------------------------------------------------------




Credit hereunder shall not become effective unless each of the foregoing
conditions is satisfied (or waived pursuant to Section 11.02) on or prior to
September 29, 2006.


SECTION 4.02.  EACH CREDIT EVENT.  THE OBLIGATION OF EACH LENDER TO MAKE A LOAN
ON THE OCCASION OF EACH BORROWING, AND OF THE ISSUING BANK TO ISSUE, AMEND,
RENEW OR EXTEND ANY LETTER OF CREDIT, IS SUBJECT TO THE SATISFACTION OF THE
FOLLOWING CONDITIONS:

(A)  THE REPRESENTATIONS AND WARRANTIES OF THE LOAN PARTIES SET FORTH IN THE
LOAN DOCUMENTS SHALL BE TRUE AND CORRECT ON AND AS OF THE DATE OF SUCH BORROWING
OR THE DATE OF ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF SUCH LETTER OF
CREDIT, AS APPLICABLE, OTHER THAN REPRESENTATIONS WHICH ARE GIVEN AS OF A
PARTICULAR DATE, IN WHICH CASE THE REPRESENTATION SHALL BE TRUE AND CORRECT AS
OF THAT DATE.

(B)  AT THE TIME OF AND IMMEDIATELY AFTER GIVING EFFECT TO SUCH BORROWING OR THE
ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF SUCH LETTER OF CREDIT, AS
APPLICABLE, AND THE APPLICATION OF THE PROCEEDS THEREOF, NO DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.


SECTION 4.03.  INITIAL CREDIT EVENT IN RESPECT OF EACH BORROWER THAT IS NOT A
BORROWER ON THE EFFECTIVE DATE.  THE OBLIGATION OF EACH LENDER TO MAKE LOANS TO
EACH BORROWER THAT IS NOT A BORROWER ON THE EFFECTIVE DATE IS SUBJECT TO THE
SATISFACTION OF THE FOLLOWING CONDITIONS ON THE DATE OF THE INITIAL CREDIT EVENT
IN RESPECT OF SUCH BORROWER:

(A)  THE ADMINISTRATIVE AGENT (OR ITS COUNSEL) SHALL HAVE RECEIVED SUCH
BORROWER’S BORROWING SUBSIDIARY AGREEMENT DULY EXECUTED BY ALL PARTIES THERETO.

(B)  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH DOCUMENTS AND
CERTIFICATES (INCLUDING SUCH LEGAL OPINIONS) AS THE ADMINISTRATIVE AGENT OR ITS
COUNSEL MAY REASONABLY REQUEST RELATING TO THE FORMATION, EXISTENCE AND GOOD
STANDING OF SUCH BORROWER, THE AUTHORIZATION OF THE TRANSACTIONS INSOFAR AS THEY
RELATE TO SUCH BORROWER AND ANY OTHER LEGAL MATTERS RELATING TO SUCH BORROWER,
ITS BORROWING SUBSIDIARY AGREEMENT OR SUCH TRANSACTIONS, ALL IN FORM AND
SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT AND ITS COUNSEL.


ARTICLE V


AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full

52


--------------------------------------------------------------------------------




and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, each Borrower covenants and agrees
with the Lenders that it will:


SECTION 5.01.  PAYMENT OF TAXES, ETC.  PAY AND DISCHARGE, AND CAUSE EACH
MATERIAL SUBSIDIARY TO PAY AND DISCHARGE, BEFORE THE SAME SHALL BECOME
DELINQUENT, (I) ALL TAXES, ASSESSMENTS AND GOVERNMENTAL CHARGES OR LEVIES
IMPOSED UPON IT OR UPON ITS INCOME, PROFIT OR PROPERTY, AND (II) ALL LAWFUL
CLAIMS WHICH, IF UNPAID, MIGHT BY LAW BECOME A LIEN UPON ITS PROPERTY; PROVIDED,
HOWEVER, THAT NEITHER THE COMPANY NOR ANY MATERIAL SUBSIDIARY SHALL BE REQUIRED
TO PAY OR DISCHARGE ANY SUCH TAX, ASSESSMENT, CHARGE OR CLAIM WHICH IS BEING
CONTESTED IN GOOD FAITH AND BY PROPER PROCEEDINGS AND WITH RESPECT TO WHICH THE
COMPANY SHALL HAVE ESTABLISHED APPROPRIATE RESERVES IN ACCORDANCE WITH GAAP.


SECTION 5.02.  MAINTENANCE OF INSURANCE.  MAINTAIN, AND CAUSE EACH MATERIAL
SUBSIDIARY TO MAINTAIN, INSURANCE WITH RESPONSIBLE AND REPUTABLE INSURANCE
COMPANIES OR ASSOCIATIONS IN SUCH AMOUNTS AND COVERING SUCH RISKS AS IS USUALLY
CARRIED BY (OR, AS APPLICABLE, SELF-INSURE IN A MANNER AND TO AN EXTENT NOT
INCONSISTENT WITH CONVENTIONS OBSERVED BY) COMPANIES ENGAGED IN SIMILAR
BUSINESSES AND OWNING SIMILAR PROPERTIES IN THE SAME GENERAL AREAS IN WHICH THE
COMPANY OR SUCH MATERIAL SUBSIDIARY OPERATES.


SECTION 5.03.  PRESERVATION OF EXISTENCE, ETC.  PRESERVE AND MAINTAIN, AND CAUSE
EACH MATERIAL SUBSIDIARY TO PRESERVE AND MAINTAIN, ITS CORPORATE, LIMITED
LIABILITY COMPANY OR PARTNERSHIP EXISTENCE, RIGHTS (CHARTER AND STATUTORY), AND
FRANCHISES, EXCEPT AS OTHERWISE PERMITTED BY SECTION 6.04.


SECTION 5.04.  COMPLIANCE WITH LAWS, ETC.  COMPLY, AND CAUSE EACH MATERIAL
SUBSIDIARY TO COMPLY, WITH THE REQUIREMENTS OF ALL APPLICABLE LAWS, RULES,
REGULATIONS AND ORDERS OF ANY GOVERNMENTAL AUTHORITY (INCLUDING, WITHOUT
LIMITATION, ALL ENVIRONMENTAL LAWS), NONCOMPLIANCE WITH WHICH WOULD MATERIALLY
ADVERSELY AFFECT THE BUSINESS OF THE COMPANY AND THE SUBSIDIARIES OR THE ABILITY
OF THE COMPANY TO OBTAIN CREDIT ON COMMERCIALLY REASONABLE TERMS.


SECTION 5.05.  KEEPING OF BOOKS.  KEEP, AND CAUSE EACH MATERIAL SUBSIDIARY TO
KEEP, PROPER BOOKS OF RECORD AND ACCOUNT, IN WHICH FULL AND CORRECT ENTRIES
SHALL BE MADE OF ALL FINANCIAL TRANSACTIONS AND THE ASSETS AND BUSINESS OF THE
COMPANY AND EACH MATERIAL SUBSIDIARY IN ACCORDANCE WITH GAAP CONSISTENTLY
APPLIED.


SECTION 5.06.  INSPECTION.  PERMIT, AND CAUSE EACH MATERIAL SUBSIDIARY TO
PERMIT, THE ADMINISTRATIVE AGENT, AND ITS REPRESENTATIVES AND AGENTS, TO INSPECT
ANY OF THE PROPERTIES, CORPORATE BOOKS AND FINANCIAL RECORDS OF THE COMPANY AND
ITS MATERIAL SUBSIDIARIES, TO EXAMINE AND MAKE COPIES OF THE BOOKS OF ACCOUNT
AND OTHER FINANCIAL RECORDS OF THE COMPANY AND ITS MATERIAL SUBSIDIARIES, AND TO
DISCUSS THE AFFAIRS, FINANCES AND ACCOUNTS OF THE COMPANY AND ITS MATERIAL
SUBSIDIARIES WITH, AND TO BE ADVISED AS TO THE SAME BY, THEIR RESPECTIVE
OFFICERS OR DIRECTORS, AT SUCH REASONABLE TIMES DURING NORMAL BUSINESS HOURS AND
INTERVALS AS THE ADMINISTRATIVE AGENT MAY REASONABLY DESIGNATE.

53


--------------------------------------------------------------------------------





SECTION 5.07.  REPORTING REQUIREMENTS.  FURNISH TO THE ADMINISTRATIVE AGENT IN
SUFFICIENT COPIES FOR DISTRIBUTION TO EACH LENDER:

(A)  AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN 55 DAYS AFTER THE END OF EACH
OF THE FIRST THREE QUARTERS OF EACH FISCAL YEAR OF THE COMPANY, A CONSOLIDATED
BALANCE SHEET OF THE COMPANY AND THE CONSOLIDATED SUBSIDIARIES AS OF THE END OF
SUCH QUARTER AND A CONSOLIDATED STATEMENT OF INCOME AND CHANGES IN FINANCIAL
POSITION (OR CONSOLIDATED STATEMENT OF CASH FLOW, AS THE CASE MAY BE) OF THE
COMPANY AND THE CONSOLIDATED SUBSIDIARIES FOR THE PERIOD COMMENCING AT THE END
OF THE PREVIOUS FISCAL YEAR AND ENDING WITH THE END OF SUCH QUARTER, CERTIFIED
BY THE CHIEF FINANCIAL OFFICER OF THE COMPANY;

(B)  AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN 100 DAYS AFTER THE END OF EACH
FISCAL YEAR OF THE COMPANY, A CONSOLIDATED BALANCE SHEET OF THE COMPANY AND THE
CONSOLIDATED SUBSIDIARIES AS OF THE END OF SUCH YEAR AND A CONSOLIDATED
STATEMENT OF INCOME AND STOCKHOLDER’S EQUITY AND CHANGES IN FINANCIAL POSITION
OF THE COMPANY AND THE CONSOLIDATED SUBSIDIARIES FOR SUCH FISCAL YEAR AND
ACCOMPANIED BY A REPORT OF PRICEWATERHOUSECOOPERS LLC, INDEPENDENT REGISTERED
PUBLIC ACCOUNTING FIRM OF THE COMPANY, OR OTHER INDEPENDENT PUBLIC ACCOUNTANTS
OF NATIONALLY RECOGNIZED STANDING, ON THE RESULTS OF THEIR EXAMINATION OF THE
CONSOLIDATED ANNUAL FINANCIAL STATEMENTS OF THE COMPANY AND THE CONSOLIDATED
SUBSIDIARIES, WHICH REPORT SHALL BE UNQUALIFIED OR SHALL BE OTHERWISE REASONABLY
ACCEPTABLE TO THE REQUIRED LENDERS; PROVIDED THAT SUCH REPORT MAY SET FORTH
QUALIFICATIONS TO THE EXTENT SUCH QUALIFICATIONS PERTAIN SOLELY TO CHANGES IN
GAAP FROM EARLIER ACCOUNTING PERIODS, THE IMPLEMENTATION OF WHICH CHANGES (WITH
THE CONCURRENCE OF SUCH ACCOUNTANTS) IS REFLECTED IN THE FINANCIAL STATEMENTS
ACCOMPANYING SUCH REPORT;

(C)  PROMPTLY AFTER THE SENDING OR FILING THEREOF, COPIES OF ALL REPORTS WHICH
THE COMPANY FILES WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, INCLUDING, WITHOUT LIMITATION, ALL
SUCH REPORTS THAT DISCLOSE MATERIAL LITIGATION PENDING AGAINST THE COMPANY OR
ANY MATERIAL SUBSIDIARY OR ANY MATERIAL NONCOMPLIANCE WITH ANY ENVIRONMENTAL LAW
ON THE PART OF THE COMPANY OR ANY MATERIAL SUBSIDIARY;

(D)  TOGETHER WITH THE FINANCIAL STATEMENTS REQUIRED PURSUANT TO CLAUSES (A) AND
(B) ABOVE, A CERTIFICATE SIGNED BY THE CHIEF FINANCIAL OFFICER OF THE COMPANY
(A) STATING THAT NO DEFAULT EXISTS OR, IF ANY DOES EXIST, STATING THE NATURE AND
STATUS THEREOF AND DESCRIBING THE ACTION THE COMPANY PROPOSES TO TAKE WITH
RESPECT THERETO AND (B) DEMONSTRATING, IN REASONABLE DETAIL, THE CALCULATIONS
USED BY SUCH OFFICER TO DETERMINE COMPLIANCE WITH THE FINANCIAL COVENANTS
CONTAINED IN SECTIONS 6.07 AND 6.08;

(E)  WITH RESPECT TO EACH FISCAL YEAR FOR WHICH THE COMPANY SHALL HAVE AN
AGGREGATE UNFUNDED LIABILITY OF $10,000,000 OR MORE FOR ALL OF ITS SINGLE
EMPLOYER PENSION BENEFIT PLANS COVERED BY TITLE IV OF ERISA AND ALL
MULTIEMPLOYER PENSION BENEFIT PLANS COVERED BY TITLE IV OF ERISA TO WHICH THE

54


--------------------------------------------------------------------------------




COMPANY HAS AN OBLIGATION TO CONTRIBUTE, AS SOON AS AVAILABLE, AND IN ANY EVENT
WITHIN TEN MONTHS AFTER THE END OF SUCH FISCAL YEAR, A STATEMENT OF UNFUNDED
LIABILITIES OF EACH SUCH PLAN, CERTIFIED AS CORRECT BY AN ACTUARY ENROLLED IN
ACCORDANCE WITH REGULATIONS UNDER ERISA AND A STATEMENT OF ESTIMATED WITHDRAWAL
LIABILITY AS OF THE MOST RECENT PLAN YEAR END AS CUSTOMARILY PREPARED BY THE
TRUSTEES UNDER THE MULTIEMPLOYER PLANS TO WHICH THE COMPANY HAS AN OBLIGATION TO
CONTRIBUTE;

(F)  AS SOON AS POSSIBLE, AND IN ANY EVENT WITHIN 30 DAYS AFTER THE OCCURRENCE
OF EACH EVENT THE COMPANY KNOWS IS OR MAY BE A REPORTABLE EVENT (AS DEFINED IN
SECTION 4043 OF ERISA, BUT EXCLUDING ANY REPORTABLE EVENT WITH RESPECT TO WHICH
THE 30 DAY REPORTING REQUIREMENT HAS BEEN WAIVED) WITH RESPECT TO ANY PLAN WITH
AN UNFUNDED LIABILITY IN EXCESS OF $10,000,000, A STATEMENT SIGNED BY THE CHIEF
FINANCIAL OFFICER OF THE COMPANY DESCRIBING SUCH REPORTABLE EVENT AND THE ACTION
WHICH THE COMPANY PROPOSES TO TAKE WITH RESPECT THERETO;

(G)  AS SOON AS POSSIBLE, AND IN ANY EVENT WITHIN FIVE BUSINESS DAYS AFTER THE
COMPANY SHALL BECOME AWARE OF THE OCCURRENCE OF EACH DEFAULT, WHICH DEFAULT IS
CONTINUING ON THE DATE OF SUCH STATEMENT, A STATEMENT OF THE CHIEF FINANCIAL
OFFICER OF THE COMPANY SETTING FORTH DETAILS OF SUCH DEFAULT OR EVENT AND THE
ACTION WHICH THE COMPANY PROPOSES TO TAKE WITH RESPECT THERETO; AND

(H)  FROM TIME TO TIME, SUCH OTHER INFORMATION AS TO THE BUSINESS AND FINANCIAL
CONDITION OF THE COMPANY AND THE SUBSIDIARIES AND THEIR COMPLIANCE WITH THE LOAN
DOCUMENTS AS ANY AGENT, OR ANY LENDER THROUGH THE ADMINISTRATIVE AGENT, MAY
REASONABLY REQUEST.


SECTION 5.08.  USE OF PROCEEDS AND LETTERS OF CREDIT.  USE THE PROCEEDS OF
BORROWINGS HEREUNDER AND THE LETTERS OF CREDIT FOR THE PURPOSES REFERRED TO IN
THE RECITALS TO THIS AGREEMENT, AND NOT FOR ANY PURPOSE THAT WOULD ENTAIL A
VIOLATION OF ANY APPLICABLE LAW OR REGULATION (INCLUDING, WITHOUT LIMITATION,
REGULATIONS U AND X OF THE BOARD).  WITH RESPECT TO ANY BORROWING THE PROCEEDS
OF WHICH SHALL BE USED TO PURCHASE OR CARRY MARGIN STOCK, THE APPLICABLE
BORROWER SHALL INCLUDE IN THE BORROWING REQUEST FOR SUCH BORROWING SUCH
INFORMATION AS SHALL ENABLE THE LENDERS AND THE BORROWERS TO DETERMINE THAT THEY
ARE IN COMPLIANCE WITH SUCH REGULATIONS U AND X.


SECTION 5.09.  GUARANTEE REQUIREMENT.  CAUSE THE GUARANTEE REQUIREMENT TO BE
SATISFIED AT ALL TIMES.


SECTION 5.10.  LIMITATION OF DEBT FROM LENDERS THAT ARE NOT QUALIFYING BANKS. 
EACH SWISS BORROWER SHALL HAVE DEBT OWING TO NO MORE THAN TWENTY (20) LENDERS
THAT ARE NOT QUALIFYING BANKS, INCLUDING FOR THE PURPOSES OF THIS SECTION 5.10
ANY SUCH DEBT OWING TO AFFILIATES OF SUCH SWISS BORROWER.

55


--------------------------------------------------------------------------------





ARTICLE VI


NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, each Borrower covenants and agrees with the Lenders that
it will not:


SECTION 6.01.  SUBSIDIARY DEBT.  PERMIT ANY MATERIAL SUBSIDIARY THAT IS NOT A
SUBSIDIARY GUARANTOR TO CREATE, INCUR, ASSUME OR PERMIT TO EXIST ANY DEBT,
EXCEPT:

(A)  DEBT CREATED HEREUNDER;

(B)  DEBT EXISTING ON THE DATE HEREOF AND SET FORTH IN SCHEDULE 6.01 AND
EXTENSIONS, RENEWALS AND REPLACEMENTS OF ANY SUCH DEBT THAT DO NOT INCREASE THE
OUTSTANDING PRINCIPAL AMOUNT THEREOF;

(C)  DEBT TO THE COMPANY OR ANY OTHER SUBSIDIARY; AND

(D)  OTHER DEBT; PROVIDED THAT THE DESIGNATED AMOUNT DOES NOT AT ANY TIME EXCEED
15% OF CONSOLIDATED NET TANGIBLE ASSETS.


SECTION 6.02.  LIENS, ETC.  SUFFER TO EXIST, CREATE, ASSUME OR INCUR, OR PERMIT
ANY MATERIAL SUBSIDIARY TO SUFFER TO EXIST, CREATE, ASSUME OR INCUR, ANY
SECURITY INTEREST, OR ASSIGN, OR PERMIT ANY MATERIAL SUBSIDIARY TO ASSIGN, ANY
RIGHT TO RECEIVE INCOME, IN EACH CASE TO SECURE DEBT OR ANY OTHER OBLIGATION OR
LIABILITY, OTHER THAN:

(A)  ANY SECURITY INTEREST TO SECURE DEBT OR ANY OTHER OBLIGATION OR LIABILITY
OF ANY MATERIAL SUBSIDIARY TO THE COMPANY;

(B)  MECHANICS’, MATERIALMEN’S, CARRIERS’ OR OTHER LIKE LIENS ARISING IN THE
ORDINARY COURSE OF BUSINESS (INCLUDING CONSTRUCTION OF FACILITIES) IN RESPECT OF
OBLIGATIONS WHICH ARE NOT DUE OR WHICH ARE BEING CONTESTED IN GOOD FAITH AND FOR
WHICH REASONABLE RESERVES HAVE BEEN ESTABLISHED;

(C)  ANY SECURITY INTEREST ARISING BY REASON OF DEPOSITS WITH, OR THE GIVING OF
ANY FORM OF SECURITY TO, ANY GOVERNMENTAL AGENCY OR ANY BODY CREATED OR APPROVED
BY LAW OR GOVERNMENTAL REGULATION WHICH IS REQUIRED BY LAW OR GOVERNMENTAL
REGULATION AS A CONDITION TO THE TRANSACTION OF ANY BUSINESS, OR THE EXERCISE OF
ANY PRIVILEGE, FRANCHISE OR LICENSE;

(D)  SECURITY INTERESTS FOR TAXES, ASSESSMENTS OR GOVERNMENTAL CHARGES OR LEVIES
NOT YET DELINQUENT OR SECURITY INTERESTS FOR TAXES, ASSESSMENTS OR GOVERNMENTAL
CHARGES OR LEVIES ALREADY DELINQUENT BUT THE VALIDITY OF WHICH IS BEING
CONTESTED IN GOOD FAITH AND FOR WHICH REASONABLE RESERVES HAVE BEEN ESTABLISHED;

56


--------------------------------------------------------------------------------




(E)  SECURITY INTERESTS (INCLUDING JUDGMENT LIENS) ARISING IN CONNECTION WITH
LEGAL PROCEEDINGS SO LONG AS SUCH PROCEEDINGS ARE BEING CONTESTED IN GOOD FAITH
AND, IN THE CASE OF JUDGMENT LIENS, EXECUTION THEREON IS STAYED;

(F)  LANDLORDS’ LIENS ON FIXTURES LOCATED ON PREMISES LEASED BY THE COMPANY OR A
MATERIAL SUBSIDIARY IN THE ORDINARY COURSE OF BUSINESS;

(G)  SECURITY INTERESTS ARISING IN CONNECTION WITH CONTRACTS AND SUBCONTRACTS
WITH OR MADE AT THE REQUEST OF THE UNITED STATES OF AMERICA, ANY STATE THEREOF,
OR ANY DEPARTMENT, AGENCY OR INSTRUMENTALITY OF THE UNITED STATES OF AMERICA OR
ANY STATE THEREOF FOR OBLIGATIONS NOT YET DELINQUENT;

(H)  ANY SECURITY INTEREST ARISING BY REASON OF DEPOSITS TO QUALIFY THE COMPANY
OR A MATERIAL SUBSIDIARY TO CONDUCT BUSINESS, TO MAINTAIN SELF-INSURANCE, OR TO
OBTAIN THE BENEFIT OF, OR COMPLY WITH, LAWS;

(I)  ANY PURCHASE MONEY SECURITY INTEREST CLAIMED BY SELLERS OF GOODS ON
ORDINARY TRADE TERMS PROVIDED THAT NO FINANCING STATEMENT HAS BEEN FILED TO
PERFECT SUCH SECURITY INTEREST;

(J)  ANY SECURITY INTEREST EXISTING AS OF THE DATE HEREOF AND SET FORTH ON
SCHEDULE 6.02, AND THE EXTENSION THEREOF TO ADDITIONS, EXTENSIONS, OR
IMPROVEMENTS TO THE PROPERTY SUBJECT TO THE SECURITY INTEREST WHICH DOES NOT
ARISE AS A RESULT OF BORROWING MONEY OR THE SECURING OF DEBT OR OTHER OBLIGATION
OR LIABILITY CREATED, ASSUMED OR INCURRED AFTER SUCH DATE;

(K)  SECURITY INTERESTS ON (I) PROPERTY OF A CORPORATION OR FIRM EXISTING AT THE
TIME SUCH CORPORATION IS MERGED OR CONSOLIDATED WITH THE COMPANY OR ANY
SUBSIDIARY OR AT THE TIME OF A SALE, LEASE OR OTHER DISPOSITION OF THE
PROPERTIES OF A CORPORATION OR A FIRM AS AN ENTIRETY (OR THE PROPERTIES OF A
CORPORATION OR FIRM COMPRISING A PRODUCT LINE OR LINE OF BUSINESS, AS AN
ENTIRETY) OR SUBSTANTIALLY AS AN ENTIRETY TO THE COMPANY OR A SUBSIDIARY; OR
(II) PROPERTY COMPRISING MACHINERY, EQUIPMENT OR REAL PROPERTY ACQUIRED BY THE
COMPANY OR ANY OF ITS MATERIAL SUBSIDIARIES, WHICH SECURITY INTERESTS SHALL HAVE
EXISTED AT THE TIME OF SUCH ACQUISITION AND SECURE OBLIGATIONS ASSUMED BY THE
COMPANY OR SUCH MATERIAL SUBSIDIARY IN CONNECTION WITH SUCH ACQUISITION;
PROVIDED THAT THE DEBT OR OTHER OBLIGATIONS OR LIABILITIES SECURED BY SECURITY
INTERESTS OF THE TYPE DESCRIBED IN THIS PARAGRAPH (K) SHALL NOT EITHER (I) HAVE
BEEN CREATED IN ANTICIPATION OF SUCH MERGER, CONSOLIDATION, SALE, LEASE OR OTHER
DISPOSITION OR IN CONTEMPLATION OF SUCH ACQUISITION OR (II) AT ANY TIME EXCEED
AN AGGREGATE AMOUNT EQUAL TO $30,000,000;

(L)  SECURITY INTERESTS ARISING IN CONNECTION WITH THE SALE, ASSIGNMENT OR OTHER
TRANSFER BY THE COMPANY OR ANY MATERIAL SUBSIDIARY OF ACCOUNTS RECEIVABLE, LEASE
RECEIVABLES OR OTHER PAYMENT OBLIGATIONS (ANY OF THE FOREGOING BEING A
“RECEIVABLE”) OWING TO THE COMPANY OR SUCH MATERIAL SUBSIDIARY OR ANY INTEREST
IN ANY OF THE FOREGOING (TOGETHER IN EACH CASE WITH ANY COLLECTIONS AND OTHER
PROCEEDS THEREOF AND ANY COLLATERAL, GUARANTEES OR OTHER PROPERTY OR CLAIMS IN

57


--------------------------------------------------------------------------------




FAVOR OF THE COMPANY OR SUCH MATERIAL SUBSIDIARY SUPPORTING OR SECURING PAYMENT
BY THE OBLIGOR THEREON OF ANY SUCH RECEIVABLES), IN EACH CASE WHETHER SUCH SALE,
ASSIGNMENT OR OTHER TRANSFER CONSTITUTES A “TRUE SALE” OR A SECURED FINANCING
FOR ACCOUNTING, TAX OR ANY OTHER PURPOSE; PROVIDED THAT EITHER (I) SUCH SALE,
ASSIGNMENT OR OTHER TRANSFER SHALL HAVE BEEN MADE AS PART OF A SALE OF THE
BUSINESS OUT OF WHICH THE APPLICABLE RECEIVABLES AROSE, (II) SUCH SALE,
ASSIGNMENT OR OTHER TRANSFER IS MADE IN THE ORDINARY COURSE OF BUSINESS AND IS
FOR THE PURPOSE OF COLLECTION ONLY, (III) SUCH SALE, ASSIGNMENT OR OTHER
TRANSFER IS MADE IN CONNECTION WITH AN AGREEMENT ON THE PART OF THE ASSIGNEE
THEREOF TO RENDER PERFORMANCE UNDER THE CONTRACT THAT HAS GIVEN RISE TO SUCH
RECEIVABLE, OR (IV) IN THE CASE OF ANY OTHER SALE, ASSIGNMENT OR TRANSFER, THE
DESIGNATED AMOUNT DOES NOT AT ANY TIME EXCEED 15% OF CONSOLIDATED TOTAL ASSETS;

(M)  SECURITY INTERESTS SECURING NON-RECOURSE OBLIGATIONS IN CONNECTION WITH
LEVERAGED OR SINGLE-INVESTOR LEASE TRANSACTIONS;

(N)  SECURITY INTERESTS SECURING THE PERFORMANCE OF ANY CONTRACT OR UNDERTAKING
MADE IN THE ORDINARY COURSE OF BUSINESS (AS SUCH BUSINESS IS CURRENTLY
CONDUCTED) OTHER THAN FOR THE PAYMENT OF DEBT;

(O)  ANY SECURITY INTEREST GRANTED BY ANY MATERIAL SUBSIDIARY; PROVIDED, THAT
(I) THE PRINCIPAL BUSINESS AND ASSETS OF SUCH MATERIAL SUBSIDIARY ARE LOCATED IN
PUERTO RICO OR ARE LOCATED OUTSIDE OF THE UNITED STATES, ITS OTHER TERRITORIES
AND POSSESSIONS, (II) THE PROPERTY OF SUCH MATERIAL SUBSIDIARY WHICH IS SUBJECT
TO SUCH SECURITY INTEREST IS A PARCEL OF REAL PROPERTY, A MANUFACTURING PLANT,
MANUFACTURING EQUIPMENT, A WAREHOUSE, OR AN OFFICE BUILDING HEREAFTER ACQUIRED,
CONSTRUCTED, DEVELOPED OR IMPROVED BY SUCH MATERIAL SUBSIDIARY, AND (III) SUCH
SECURITY INTEREST IS CREATED PRIOR TO OR CONTEMPORANEOUSLY WITH, OR WITHIN
120 DAYS AFTER (X) IN THE CASE OF ACQUISITION OF SUCH PROPERTY, THE COMPLETION
OF SUCH ACQUISITION AND (Y) IN THE CASE OF THE CONSTRUCTION, DEVELOPMENT OR
IMPROVEMENT OF SUCH PROPERTY, THE LATER TO OCCUR OF THE COMPLETION OF SUCH
CONSTRUCTION, DEVELOPMENT OR IMPROVEMENT OR THE COMMENCEMENT OF OPERATIONS, USE
OR COMMERCIAL PRODUCTION (EXCLUSIVE OF TEST AND START-UP PERIODS) OF SUCH
PROPERTY, AND SUCH SECURITY INTEREST SECURES OR PROVIDES FOR THE PAYMENT OF ALL
OR ANY PART OF THE ACQUISITION COST OF SUCH PROPERTY OR THE COST OF
CONSTRUCTION, DEVELOPMENT OR IMPROVEMENT THEREOF, AS THE CASE MAY BE;

(P)  ANY SECURITY INTEREST IN DEPOSITS OR CASH EQUIVALENT INVESTMENTS PLEDGED
WITH A FINANCIAL INSTITUTION FOR THE SOLE PURPOSE OF IMPLEMENTING A HEDGING OR
FINANCING ARRANGEMENT COMMONLY KNOWN AS A “BACK-TO-BACK” LOAN ARRANGEMENT,
PROVIDED IN EACH CASE THAT NEITHER THE ASSETS SUBJECT TO SUCH SECURITY INTEREST
NOR THE DEBT INCURRED IN CONNECTION THEREWITH ARE REFLECTED ON THE CONSOLIDATED
BALANCE SHEET OF THE COMPANY; OR

(Q)  ANY EXTENSION, RENEWAL OR REFUNDING (OR SUCCESSIVE EXTENSIONS, RENEWALS OR
REFUNDINGS) IN WHOLE OR IN PART OF ANY DEBT OR ANY OTHER OBLIGATION OR LIABILITY
SECURED BY ANY SECURITY INTEREST REFERRED TO IN THE FOREGOING PARAGRAPHS

58


--------------------------------------------------------------------------------




(A) THROUGH (P), PROVIDED THAT THE PRINCIPAL AMOUNT OF DEBT OR ANY OTHER
OBLIGATION OR LIABILITY SECURED BY SUCH SECURITY INTEREST SHALL NOT EXCEED THE
PRINCIPAL AMOUNT OUTSTANDING IMMEDIATELY PRIOR TO SUCH EXTENSION, RENEWAL OR
REFUNDING, AND THAT THE SECURITY INTEREST SECURING SUCH DEBT OR OTHER OBLIGATION
OR LIABILITY SHALL BE LIMITED TO THE PROPERTY WHICH, IMMEDIATELY PRIOR TO SUCH
EXTENSION, RENEWAL OR REFUNDING SECURED SUCH DEBT OR OTHER OBLIGATION OR
LIABILITY AND ADDITIONS TO SUCH PROPERTY; AND PROVIDED FURTHER THAT THE
PRINCIPAL AMOUNT OF DEBT OR ANY OTHER OBLIGATION OR LIABILITY SECURED BY SUCH
SECURITY INTEREST SHALL CONTINUE TO BE TAKEN INTO ACCOUNT FOR PURPOSES OF
COMPUTING THE AMOUNT OF DEBT OR ANY OTHER OBLIGATION OR LIABILITY THAT MAY BE
SECURED UNDER ANY APPLICABLE BASKET PROVIDED FOR IN THE FOREGOING PARAGRAPHS (A)
THROUGH (P).

Notwithstanding the foregoing provisions of this Section, the Company and the
Material Subsidiaries may, at any time, suffer to exist, issue, incur, assume
and guarantee Secured Debt (in addition to Secured Debt permitted to be secured
under the foregoing paragraphs (a) through (k) and (m) through (q)); provided
that the Designated Amount does not at any time exceed 15% of Consolidated Net
Tangible Assets.


SECTION 6.03.  SALE AND LEASEBACK TRANSACTIONS.  ENTER INTO OR BE PARTY TO, OR
PERMIT ANY MATERIAL SUBSIDIARY TO ENTER INTO OR BE PARTY TO, ANY SALE AND
LEASEBACK TRANSACTION UNLESS AFTER GIVING EFFECT THERETO THE DESIGNATED AMOUNT
DOES NOT EXCEED 15% OF CONSOLIDATED NET TANGIBLE ASSETS.


SECTION 6.04.  MERGER, ETC.  (A)  PERMIT THE COMPANY TO MERGE OR CONSOLIDATE
WITH OR INTO, OR TRANSFER ASSETS TO, ANY PERSON, EXCEPT THAT THE COMPANY MAY
(I) MERGE OR CONSOLIDATE WITH ANY US CORPORATION, INCLUDING ANY SUBSIDIARY THAT
IS A US CORPORATION, AND (II) TRANSFER ASSETS TO ANY SUBSIDIARY WHICH IS A US
CORPORATION; PROVIDED, IN EACH CASE DESCRIBED IN CLAUSE (I) AND (II) ABOVE, THAT
(A) IMMEDIATELY AFTER GIVING EFFECT TO SUCH TRANSACTION, NO DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING AND (B) IN THE CASE OF ANY MERGER OR CONSOLIDATION TO
WHICH THE COMPANY SHALL BE A PARTY, THE SURVIVOR OF SUCH MERGER OR CONSOLIDATION
SHALL BE THE COMPANY.


(B)  PERMIT ANY MATERIAL SUBSIDIARY TO MERGE OR CONSOLIDATE WITH OR INTO, OR
TRANSFER ASSETS TO, ANY PERSON UNLESS (I) IMMEDIATELY AFTER GIVING EFFECT TO
SUCH TRANSACTION, NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AND (II) IF
EITHER CONSTITUENT CORPORATION IN SUCH MERGER OR CONSOLIDATION, OR THE
TRANSFEROR OF SUCH ASSETS, IS A SUBSIDIARY GUARANTOR, THE SURVIVING OR RESULTING
CORPORATION OR THE TRANSFEREE OF SUCH ASSETS, AS THE CASE MAY BE, SHALL BE A
SUBSIDIARY GUARANTOR.


(C)  NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS SECTION 6.04 (OTHER THAN
THE RESTRICTIONS OF PARAGRAPH (A) ABOVE ON THE ABILITY OF THE COMPANY TO
TRANSFER ASSETS), THE COMPANY MAY SELL, TRANSFER OR OTHERWISE DISPOSE OF ALL OR
SUBSTANTIALLY ALL OF THE CAPITAL STOCK OR OTHER EQUITY INTERESTS, OR THE ASSETS
OF, ANY MATERIAL SUBSIDIARY (OTHER THAN ANY BORROWER, EDWARDS LIFESCIENCES LLC,
OR EDWARDS LIFESCIENCES WORLD TRADE CORPORATION), AND ANY SUCH MATERIAL
SUBSIDIARY MAY MERGE OR CONSOLIDATE WITH OR INTO, OR TRANSFER ASSETS TO, ANY
PERSON; PROVIDED, THAT, IN EACH CASE (I) BOTH BEFORE AND

59


--------------------------------------------------------------------------------





IMMEDIATELY AFTER GIVING EFFECT TO SUCH TRANSACTION, NO DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING AND (II) SUCH TRANSACTION SHALL BE AT FAIR VALUE ON
AN ARM’S-LENGTH BASIS.


SECTION 6.05.  CHANGE IN BUSINESS.  PERMIT THE COMPANY OR ANY MATERIAL
SUBSIDIARY TO ENGAGE TO ANY MATERIAL EXTENT IN ANY BUSINESS OTHER THAN THE
MEDICAL DEVICES, SUPPLIES AND SERVICES BUSINESSES (BUT EXCLUDING THE MANAGEMENT
OF INSTITUTIONAL HEALTH CARE PROVIDERS SUCH AS HOSPITALS, NURSING HOMES, AND
LONG-TERM CARE FACILITIES).


SECTION 6.06.  CERTAIN RESTRICTIVE AGREEMENTS.  PERMIT THE COMPANY OR ANY
MATERIAL SUBSIDIARY TO ENTER INTO ANY CONTRACT OR OTHER AGREEMENT THAT WOULD
LIMIT THE ABILITY OF ANY MATERIAL SUBSIDIARY TO PAY DIVIDENDS OR MAKE LOANS OR
ADVANCES TO, OR TO REPAY LOANS OR ADVANCES FROM, THE COMPANY OR ANY OTHER
SUBSIDIARY; PROVIDED THAT NOTHING IN THIS SECTION SHALL PROHIBIT (A) COVENANTS
OR AGREEMENTS ENTERED INTO IN CONNECTION WITH THE INCURRENCE OF SECURED DEBT
PERMITTED HEREUNDER THAT RESTRICT THE TRANSFER OF COLLATERAL SECURING SUCH DEBT
OR (B) AGREEMENTS ENTERED INTO IN CONNECTION WITH SALES OF RECEIVABLES THAT
GOVERN THE APPLICATION OF PROCEEDS OF SOLD RECEIVABLES.


SECTION 6.07.  LEVERAGE RATIO.  PERMIT THE LEVERAGE RATIO AT ANY TIME TO EXCEED
3.00:1.00.


SECTION 6.08.  INTEREST COVERAGE RATIO.  PERMIT THE INTEREST COVERAGE RATIO FOR
ANY PERIOD OF FOUR CONSECUTIVE FISCAL QUARTERS ENDING DURING ANY PERIOD SET
FORTH BELOW TO BE LESS THAN 4.00:1.00.


ARTICLE VII


EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur and be
continuing:

(A)  ANY BORROWER SHALL FAIL TO (I) PAY ANY INTEREST OR FEE DUE HEREUNDER AND
SUCH DEFAULT CONTINUES FOR FIVE DAYS, OR (II) PAY ANY AMOUNT OF PRINCIPAL OF ANY
LOAN OR ANY REIMBURSEMENT OBLIGATION IN RESPECT OF ANY LC DISBURSEMENT WHEN DUE
HEREUNDER; OR

(B)  ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE BY THE COMPANY OR ANY
OTHER LOAN PARTY (OR ANY OF THEIR RESPECTIVE OFFICERS) IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL PROVE TO HAVE BEEN INCORRECT IN ANY
MATERIAL RESPECT WHEN MADE OR DEEMED MADE; OR

(C)  THE COMPANY OR ANY MATERIAL SUBSIDIARY SHALL FAIL TO MAINTAIN ITS
CORPORATE, LIMITED LIABILITY COMPANY OR PARTNERSHIP EXISTENCE AS REQUIRED BY
SECTION 5.03, OR THE COMPANY OR ANY MATERIAL SUBSIDIARY SHALL FAIL TO PERFORM OR
OBSERVE ANY TERM, COVENANT OR AGREEMENT CONTAINED IN ARTICLE VI (OTHER THAN

60


--------------------------------------------------------------------------------




SECTION 6.02 INSOFAR AS SUCH FAILURE RESULTS FROM A NONCONSENSUAL SECURITY
INTEREST) OF THIS AGREEMENT ON ITS PART TO BE PERFORMED OR OBSERVED; OR

(D)  THE COMPANY OR ANY SUBSIDIARY SHALL (I) FAIL TO PERFORM OR OBSERVE ANY
OTHER TERM, COVENANT OR AGREEMENT CONTAINED IN THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT ON ITS PART TO BE PERFORMED OR OBSERVED (OTHER THAN THOSE FAILURES OR
BREACHES REFERRED TO IN PARAGRAPHS (A), (B) AND (C) ABOVE) AND ANY SUCH FAILURE
SHALL REMAIN UNREMEDIED FOR 30 DAYS AFTER WRITTEN NOTICE THEREOF HAS BEEN GIVEN
TO THE COMPANY BY THE ADMINISTRATIVE AGENT AT THE REQUEST OF ANY LENDER; OR

(E)  EITHER (I) THE COMPANY OR ANY MATERIAL SUBSIDIARY SHALL FAIL TO PAY ANY
AMOUNT OF PRINCIPAL OF, INTEREST ON OR PREMIUM WITH RESPECT TO, ANY DEBT (OTHER
THAN THE LOANS) OF THE COMPANY OR SUCH SUBSIDIARY OUTSTANDING UNDER ONE OR MORE
INSTRUMENTS OR AGREEMENTS WHEN DUE (WHETHER AT SCHEDULED MATURITY OR BY REQUIRED
PREPAYMENT, ACCELERATION, DEMAND OR OTHERWISE) AND (A) SUCH DEBT SHALL BE IN AN
AGGREGATE PRINCIPAL AMOUNT NOT LESS THAN $10,000,000 AND SUCH FAILURE SHALL
CONTINUE BEYOND THE GREATER OF 15 DAYS AND THE APPLICABLE GRACE PERIOD, IF ANY,
SPECIFIED IN THE AGREEMENT OR INSTRUMENT RELATING TO SUCH DEBT OR (B) SUCH DEBT
SHALL BE IN AN AGGREGATE PRINCIPAL AMOUNT NOT LESS THAN $20,000,000 AND SUCH
FAILURE SHALL CONTINUE BEYOND THE APPLICABLE GRACE PERIOD, IF ANY, SPECIFIED IN
THE AGREEMENT OR INSTRUMENT RELATING TO SUCH DEBT; OR (II) ANY OTHER EVENT SHALL
OCCUR OR CONDITION SHALL EXIST WITH RESPECT TO ANY DEBT (OTHER THAN THE LOANS)
OF THE COMPANY OR SUCH SUBSIDIARY OUTSTANDING UNDER ONE OR MORE INSTRUMENTS OR
AGREEMENTS IF THE EFFECT OF SUCH EVENT OR CONDITION IS (OR WILL AFTER THE LAPSE
OF ANY GRACE PERIOD BE) TO CAUSE, OR TO PERMIT THE HOLDER OR HOLDERS OF SUCH
DEBT (OR ANY TRUSTEE OR AGENT ON THEIR BEHALF) TO CAUSE, SUCH DEBT TO BECOME
DUE, OR TO REQUIRE SUCH DEBT TO BE PREPAID (OTHER THAN BY A SCHEDULED
PREPAYMENT), PRIOR TO THE STATED MATURITY THEREOF AND (A) SUCH DEBT SHALL BE IN
AN AGGREGATE PRINCIPAL AMOUNT NOT LESS THAN $10,000,000 AND SUCH FAILURE SHALL
CONTINUE BEYOND THE GREATER OF 15 DAYS AND THE APPLICABLE GRACE PERIOD, IF ANY,
SPECIFIED IN THE AGREEMENT OR INSTRUMENT RELATING TO SUCH DEBT OR (B) SUCH DEBT
SHALL BE IN AN AGGREGATE PRINCIPAL AMOUNT NOT LESS THAN $20,000,000 AND SUCH
FAILURE SHALL CONTINUE BEYOND THE APPLICABLE GRACE PERIOD, IF ANY, SPECIFIED IN
THE AGREEMENT OR INSTRUMENT RELATING TO SUCH DEBT; OR

(F)  THE COMPANY OR ANY MATERIAL SUBSIDIARY SHALL GENERALLY NOT PAY ITS DEBTS AS
SUCH DEBTS BECOME DUE, OR SHALL ADMIT IN WRITING ITS INABILITY TO PAY ITS DEBTS
GENERALLY; OR

(G)  THE COMPANY OR ANY MATERIAL SUBSIDIARY SHALL MAKE A GENERAL ASSIGNMENT FOR
THE BENEFIT OF CREDITORS; OR ANY PROCEEDING SHALL BE INSTITUTED BY OR AGAINST
THE COMPANY OR SUCH MATERIAL SUBSIDIARY SEEKING TO ADJUDICATE IT A BANKRUPT OR
INSOLVENT, OR SEEKING LIQUIDATION, WINDING UP, REORGANIZATION, ARRANGEMENT,
ADJUSTMENT, PROTECTION, RELIEF, OR COMPOSITION OF IT OR ITS DEBT UNDER ANY LAW
RELATING TO BANKRUPTCY, INSOLVENCY OR REORGANIZATION OR RELIEF OF DEBTORS, OR
SEEKING THE ENTRY OF AN ORDER FOR RELIEF OR THE APPOINTMENT OF A RECEIVER,
TRUSTEE, OR OTHER SIMILAR OFFICIAL FOR IT OR FOR ANY SUBSTANTIAL PART OF ITS
PROPERTY; OR THE

61


--------------------------------------------------------------------------------


COMPANY OR ANY SUCH MATERIAL SUBSIDIARY SHALL TAKE CORPORATE ACTION TO AUTHORIZE
ANY OF THE ACTIONS SET FORTH ABOVE IN THIS PARAGRAPH (F); PROVIDED THAT, IN THE
CASE OF ANY SUCH PROCEEDING FILED OR COMMENCED AGAINST THE COMPANY OR ANY
MATERIAL SUBSIDIARY, SUCH EVENT SHALL NOT CONSTITUTE AN “EVENT OF DEFAULT”
HEREUNDER UNLESS EITHER (I) THE SAME SHALL HAVE REMAINED UNDISMISSED OR UNSTAYED
FOR A PERIOD OF 60 DAYS, (II) AN ORDER FOR RELIEF SHALL HAVE BEEN ENTERED
AGAINST THE COMPANY OR SUCH MATERIAL SUBSIDIARY UNDER THE FEDERAL BANKRUPTCY
LAWS AS NOW OR HEREAFTER IN EFFECT OR (III) THE COMPANY OR SUCH MATERIAL
SUBSIDIARY SHALL HAVE TAKEN CORPORATE ACTION CONSENTING TO, APPROVING OR
ACQUIESCING IN THE COMMENCEMENT OR MAINTENANCE OF SUCH PROCEEDING; OR

(H)  ANY JUDGMENT OR ORDER FOR THE PAYMENT OF MONEY SHALL BE RENDERED AGAINST
THE COMPANY OR ANY MATERIAL SUBSIDIARY AND (I) EITHER (A) ENFORCEMENT
PROCEEDINGS SHALL HAVE BEEN COMMENCED BY ANY CREDITOR UPON SUCH JUDGMENT OR
ORDER OR (B) THERE SHALL BE ANY PERIOD OF 10 CONSECUTIVE DAYS, IN THE CASE OF A
JUDGMENT OR ORDER RENDERED OR ENTERED BY A COURT LOCATED IN THE UNITED STATES,
ITS TERRITORIES AND PUERTO RICO, OR 30 CONSECUTIVE DAYS, IN THE CASE OF ANY
OTHER COURT, DURING WHICH A STAY OF ENFORCEMENT OF SUCH JUDGMENT OR ORDER, BY
REASON OF A PENDING APPEAL OR OTHERWISE, SHALL NOT BE IN EFFECT, AND (II) THE
AMOUNT OF SUCH JUDGMENT OR ORDER, WHEN AGGREGATED WITH THE AMOUNT OF ALL OTHER
SUCH JUDGMENTS AND ORDERS DESCRIBED IN THIS SUBSECTION (H), SHALL EXCEED
$20,000,000;

(I)  EITHER (I) THE PENSION BENEFIT GUARANTY CORPORATION SHALL TERMINATE ANY
SINGLE-EMPLOYER PLAN (AS DEFINED IN SECTION 4001(B)(2) OF ERISA) THAT PROVIDES
BENEFITS FOR EMPLOYEES OF THE COMPANY OR ANY MATERIAL SUBSIDIARY AND SUCH PLAN
SHALL HAVE AN UNFUNDED LIABILITY IN AN AMOUNT IN EXCESS OF $5,000,000 AT SUCH
TIME OR (II) WITHDRAWAL LIABILITY SHALL BE ASSESSED AGAINST THE COMPANY OR ANY
MATERIAL SUBSIDIARY IN CONNECTION WITH ANY MULTIEMPLOYER PLAN (WHETHER UNDER
SECTION 4203 OR SECTION 4205 OF ERISA) AND SUCH WITHDRAWAL LIABILITY SHALL BE AN
AMOUNT IN EXCESS OF $5,000,000; OR

(J)  THE GUARANTEE OF ANY SUBSIDIARY GUARANTOR THAT IS A MATERIAL SUBSIDIARY
UNDER THE SUBSIDIARY GUARANTEE AGREEMENT OR THE COMPANY’S GUARANTEE UNDER
ARTICLE X SHALL NOT BE (OR SHALL BE ASSERTED BY THE COMPANY OR ANY SUBSIDIARY
GUARANTOR NOT TO BE) VALID OR IN FULL FORCE AND EFFECT; OR

(K)  A CHANGE OF CONTROL SHALL HAVE OCCURRED.

then, in any such event but subject to the next sentence, the Administrative
Agent shall at the request, or may with the consent, of the Required Lenders, by
notice to the Company, (i) declare the obligation of each Lender to make Loans
hereunder to be terminated, whereupon the same shall forthwith terminate and/or
(ii) declare the entire unpaid principal amount of the Loans, all interest
accrued and unpaid thereon and all other amounts payable under this Agreement to
be forthwith due and payable, whereupon the Loans, all such accrued interest and
all such amounts shall become and be forthwith due and payable, without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by the Borrowers; provided, that in the case of any

62


--------------------------------------------------------------------------------




Competitive Bid Note, the unpaid principal amount thereof, and all interest
accrued and unpaid thereon, shall not be declared to be due and payable pursuant
to the foregoing clause (ii) without the consent of the holder of such
Competitive Bid Note.  In the event of the occurrence of an Event of Default
under clause (f) or (g) of this Article VII, (A) the obligation of each Lender
to make Loans shall automatically be terminated and (B) the Loans, all such
interest and all such amounts shall automatically become and be due and payable,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by each Borrower.


ARTICLE VIII


THE AGENTS

In order to expedite the transactions contemplated by this Agreement, the
Persons named in the heading of this Agreement are hereby appointed to act as
Administrative Agent, London Agent and Tokyo Agent on behalf of the Lenders and
the Issuing Bank.  Each of the Lenders, each assignee of any Lender and the
Issuing Bank hereby irrevocably authorizes the Agents to take such actions on
behalf of such Lender or assignee or the Issuing Bank and to exercise such
powers as are delegated to the Agents by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto.  The
Administrative Agent and, to the extent expressly provided herein, the other
Agents are hereby expressly authorized by the Lenders and the Issuing Bank,
without hereby limiting any implied authority, (a) to receive on behalf of the
Lenders and the Issuing Bank all payments of principal of and interest on the
Loans and all other amounts due to the Lenders hereunder, and promptly to
distribute to each Lender or the Issuing Bank its proper share of each payment
so received; (b) to give notice on behalf of each of the Lenders to the Company
of any Event of Default specified in this Agreement of which the Administrative
Agent has actual knowledge acquired in connection with its agency hereunder; and
(c) to distribute to each Lender copies of all notices, financial statements and
other materials delivered by the Company or any other Loan Party pursuant to
this Agreement or the other Loan Documents as received by the Administrative
Agent.  Without limiting the generality of the foregoing, the Administrative
Agent is hereby expressly authorized  to release any Subsidiary Guarantor from
its obligations under the Subsidiary Guarantee Agreement in the event that all
the capital stock of such Guarantor shall be sold, transferred or otherwise
disposed of to a Person other than the Company or an Affiliate of the Company in
a transaction permitted by Section 6.04.

With respect to the Loans made by it hereunder, each Agent in its individual
capacity and not as Agent shall have the same rights and powers as any other
Lender and may exercise the same as though it were not an Agent, and the Agents
and their Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Company or any Subsidiary or other
Affiliate thereof as if it were not an Agent.

63


--------------------------------------------------------------------------------




The Agents shall not have any duties or obligations except those expressly set
forth in the Loan Documents.  Without limiting the generality of the foregoing,
(a) no Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) no Agent
shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Loan Documents that such Agent is required to exercise upon
receipt of notice in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 11.02), and (c) except as expressly set forth in the Loan
Documents, no Agent shall have any duty to disclose, and no Agent shall be
liable for the failure to disclose, any information relating to the Company or
any of its Subsidiaries that is communicated to or obtained by the institution
serving as Agent or any of its Affiliates in any capacity.  No Agent shall be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 11.02) or in the absence of its own gross negligence or wilful
misconduct.  No Agent shall be deemed to have knowledge of any Default unless
and until written notice thereof is given to such Agent by a Borrower (in which
case such Agent shall give written notice to each other Lender), and no Agent
shall be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with any Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to such Agent.

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person.  Each Agent also may rely upon any statement made
to it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon.  Each Agent may consult
with legal counsel (who may be counsel for any Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by such Agent.  Each Agent
and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties.  The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

64


--------------------------------------------------------------------------------




Subject to the appointment and acceptance of a successor Agent as provided in
this paragraph, any Agent may resign at any time by notifying the Lenders, the
Issuing Bank and the Company.  Upon any such resignation, the Required Lenders
shall have the right, in consultation with the Company, to appoint a successor. 
If no successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Agent gives
notice of its resignation, then the retiring Agent may, on behalf of the Lenders
and the Issuing Bank, appoint a successor Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank.  Upon the
acceptance of its appointment as Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Agent, and the retiring Agent shall be discharged from
its duties and obligations hereunder.  After the Agent’s resignation hereunder,
the provisions of this Article and Section 11.03 shall continue in effect for
the benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Agents or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or related agreement or any document
furnished hereunder or thereunder.

Each Lender hereby acknowledges that the Syndication Agent and each
Documentation Agent has no rights, duties or liability hereunder other than in
its capacity as a Lender.


ARTICLE IX


COLLECTION ALLOCATION MECHANISM

On the CAM Exchange Date, (a) the Commitments shall automatically and without
further act be terminated as provided in Article VII and (b) the Lenders shall
automatically and without further act be deemed to have made reciprocal
purchases of interests in the Specified Obligations such that, in lieu of the
interests of each Lender in the particular Specified Obligations that it shall
own as of such date and prior to the CAM Exchange, such Lender shall own an
interest equal to such Lender’s CAM Percentage in each Specified Obligation. 
Each Lender, each person acquiring a participation from any Lender as
contemplated by Section 11.04 and each Borrower hereby consents and agrees

65


--------------------------------------------------------------------------------




to the CAM Exchange.  Each Borrower and each Lender agrees from time to time to
execute and deliver to the Agents all such promissory notes and other
instruments and documents as the Administrative Agent shall reasonably request
to evidence and confirm the respective interests and obligations of the Lenders
after giving effect to the CAM Exchange, and each Lender agrees to surrender any
promissory notes originally received by it hereunder to the Administrative Agent
against delivery of any promissory notes so executed and delivered; provided
that the failure of any Borrower to execute or deliver or of any Lender to
accept any such promissory note, instrument or document shall not affect the
validity or effectiveness of the CAM Exchange.

As a result of the CAM Exchange, on and after the CAM Exchange Date, each
payment received by an Agent pursuant to any Loan Document in respect of any
Specified Obligations shall be distributed to the Lenders pro rata in accordance
with their respective CAM Percentages (to be redetermined as of each such date
of payment or distribution to the extent required by the next paragraph).

In the event that, on or after the CAM Exchange Date, the aggregate amount of
the Specified Obligations shall change as a result of the making by the Issuing
Bank of an LC Disbursement that is not reimbursed by the applicable Borrower,
then (a) each US Tranche Lender shall, in accordance with Section 2.05(d),
promptly purchase from the Issuing Bank a participation in such LC Disbursement
in the amount of such US Tranche Lender’s US Tranche Percentage of such LC
Disbursement (without giving effect to the CAM Exchange), (b) the Administrative
Agent shall redetermine the CAM Percentages after giving effect to such LC
Disbursement and the purchase of participations therein by the US Tranche
Lenders, and the Lenders shall automatically and without further act be deemed
to have made reciprocal purchases of interests in the Specified Obligations such
that each Lender shall own an interest equal to such Lender’s CAM Percentage in
each of the Specified Obligations and (c) in the event distributions shall have
been made in accordance with the preceding paragraph, the Lenders shall make
such payments to one another as shall be necessary in order that the amounts
received by them shall be equal to the amounts they would have received had each
LC Disbursement been outstanding on the CAM Exchange Date.  Each such
redetermination shall be binding on each of the Lenders and their successors and
assigns and shall be conclusive, absent manifest error.


ARTICLE X


GUARANTEE

In order to induce the Lenders to extend credit to the other Borrowers
hereunder, the Company hereby irrevocably and unconditionally guarantees, as a
primary obligor and not merely as a surety, the payment when and as due of the
Obligations of such other Borrowers.  The Company further agrees that the due
and punctual payment of such Obligations may be extended or renewed, in whole or
in part, without notice to or

66


--------------------------------------------------------------------------------




further assent from it, and that it will remain bound upon its guarantee
hereunder notwithstanding any such extension or renewal of any such Obligation.

The Company waives presentment to, demand of payment from and protest to any
Borrower of any of the Obligations, and also waives notice of acceptance of its
obligations and notice of protest for nonpayment.  The obligations of the
Company hereunder shall not be affected by (a) the failure of any Agent or
Lender to assert any claim or demand or to enforce any right or remedy against
any Loan Party under the provisions of this Agreement, any other Loan Document
or otherwise; (b) any extension or renewal of any of the Obligations; (c) any
rescission, waiver, amendment or modification of, or release from, any of the
terms or provisions of this Agreement, or any other Loan Document or agreement;
(d) any default, failure or delay, wilful or otherwise, in the performance of
any of the Obligations; or (e) any other act, omission or delay to do any other
act which may or might in any manner or to any extent vary the risk of the
Company or otherwise operate as a discharge of a guarantor as a matter of law or
equity or which would impair or eliminate any right of the Company to
subrogation.

The Company further agrees that its agreement hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Obligations or operated as a
discharge thereof) and not merely of collection, and waives any right to require
that any resort be had by any Agent or Lender to any balance of any deposit
account or credit on the books of any Agent or Lender in favor of any Borrower
or any other Person.

The obligations of the Company hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, and shall not be subject
to any defense or set-off, counterclaim, recoupment or termination whatsoever,
by reason of the invalidity, illegality or unenforceability of any of the
Obligations, any impossibility in the performance of any of the Obligations or
otherwise.

The Company further agrees that its obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Obligation is rescinded or must otherwise be restored by
any Agent or Lender upon the bankruptcy or reorganization of any Borrower or
otherwise.

In furtherance of the foregoing and not in limitation of any other right which
any Agent or Lender may have at law or in equity against the Company by virtue
hereof, upon the failure of any other Borrower to pay any Obligation when and as
the same shall become due, whether at maturity, by acceleration, after notice of
prepayment or otherwise, the Company hereby promises to and will, upon receipt
of written demand by any Agent or Lender, forthwith pay, or cause to be paid, to
the applicable Agent or Lender in cash an amount equal to the unpaid principal
amount of such Obligations then due, together with accrued and unpaid interest
thereon.  The Company further agrees that if payment in respect of any
Obligation shall be due in a currency other than US Dollars and/or at a place of
payment other than New York and if, by reason of any Change in Law, disruption
of currency or foreign exchange markets, war or civil disturbance or other
event, payment of such Obligation in such currency or at such place of payment

67


--------------------------------------------------------------------------------




shall be impossible or, in the reasonable judgment of any Agent or Lender, not
consistent with the protection of its rights or interests, then, at the election
of the Administrative Agent, the Company shall make payment of such Obligation
in US Dollars (based upon the applicable Exchange Rate in effect on the date of
payment) and/or in New York, and shall indemnify each Agent and Lender against
any losses or reasonable out-of-pocket expenses that it shall sustain as a
result of such alternative payment.

Upon payment by the Company of any sums as provided above, all rights of the
Company against any Borrower arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full of all the
Obligations owed by such Borrower to the Agents and the Lenders.

Nothing shall discharge or satisfy the liability of the Company hereunder except
the full performance and payment of the Obligations.


ARTICLE XI


MISCELLANEOUS


SECTION 11.01.  NOTICES.  EXCEPT IN THE CASE OF NOTICES AND OTHER COMMUNICATIONS
EXPRESSLY PERMITTED TO BE GIVEN BY TELEPHONE, ALL NOTICES AND OTHER
COMMUNICATIONS PROVIDED FOR HEREIN SHALL BE IN WRITING AND SHALL BE DELIVERED BY
HAND OR OVERNIGHT COURIER SERVICE, MAILED BY CERTIFIED OR REGISTERED MAIL OR
SENT BY TELECOPY, AS FOLLOWS:

(A)  IF TO ANY BORROWER, TO ONE EDWARDS WAY, IRVINE, CALIFORNIA 92614, ATTENTION
OF DANIEL M. GALLAGHER (TELECOPY NO. (949) 250-2275);

(B)  IF TO THE ADMINISTRATIVE AGENT, TO JPMORGAN CHASE BANK, N.A., LOAN AND
AGENCY SERVICES GROUP, 1111 FANNIN, 10TH FLOOR, HOUSTON, TX 77002, ATTENTION OF
JENNIFER ANYIGBO (TELECOPY NO. (713) 750-2782), WITH A COPY TO JPMORGAN CHASE
BANK, N.A., 270 PARK AVENUE, NEW YORK, NY 10017, ATTENTION OF PARKINSON SMALL
(TELECOPY NO. (212) 270-6637);

(C)  IF TO THE LONDON AGENT, TO IT AT J.P. MORGAN EUROPE LIMITED, 125 LONDON
WALL, LONDON, ENGLAND EC2Y 5AJ, ATTENTION OF SUSAN DALTON (TELECOPY NO.
011-44-207-777-2542); WITH A COPY TO THE ADMINISTRATIVE AGENT AS PROVIDED IN
PARAGRAPH (B) ABOVE;

(D)  IF TO THE TOKYO AGENT, TO IT AT MIZUHO CORPORATE BANK, LTD., SYNDICATED
FINANCE ADMINISTRATION DIVISION, 1-3-3, MARUNOUCHI, CHIYODA-KU, TOKYO, JAPAN,
ATTENTION OF MIEKO MORII, (TELECOPY NO. 011-81-3-3201-0704); WITH A COPY TO THE
ADMINISTRATIVE AGENT AS PROVIDED IN PARAGRAPH (B) ABOVE

68


--------------------------------------------------------------------------------




 

(E)  IF TO THE ISSUING BANK, TO IT AT JPMORGAN CHASE BANK, N.A., 1111 FANNIN,
10TH FLOOR, HOUSTON, TX 77002, ATTENTION OF JENNIFER ANYIGBO (TELECOPY NO. (713)
750-2782); AND

(F)  IF TO ANY LENDER, TO IT AT ITS ADDRESS (OR TELECOPY NUMBER) SET FORTH IN
ITS ADMINISTRATIVE QUESTIONNAIRE.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.


SECTION 11.02.  WAIVERS; AMENDMENTS.  (A)  NO FAILURE OR DELAY BY ANY AGENT, THE
ISSUING BANK OR ANY LENDER IN EXERCISING ANY RIGHT OR POWER HEREUNDER OR UNDER
ANY OTHER LOAN DOCUMENT SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY SINGLE
OR PARTIAL EXERCISE OF ANY SUCH RIGHT OR POWER, OR ANY ABANDONMENT OR
DISCONTINUANCE OF STEPS TO ENFORCE SUCH A RIGHT OR POWER, PRECLUDE ANY OTHER OR
FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT OR POWER.  THE
RIGHTS AND REMEDIES OF THE AGENTS, THE ISSUING BANK AND THE LENDERS HEREUNDER
AND UNDER THE OTHER LOAN DOCUMENTS ARE CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY
RIGHTS OR REMEDIES THAT THEY WOULD OTHERWISE HAVE.  NO WAIVER OF ANY PROVISION
OF ANY LOAN DOCUMENT OR CONSENT TO ANY DEPARTURE BY ANY LOAN PARTY THEREFROM
SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE PERMITTED BY
PARAGRAPH (B) OF THIS SECTION, AND THEN SUCH WAIVER OR CONSENT SHALL BE
EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE PURPOSE FOR WHICH GIVEN. 
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE MAKING OF A LOAN OR
ISSUANCE OF A LETTER OF CREDIT SHALL NOT BE CONSTRUED AS A WAIVER OF ANY
DEFAULT, REGARDLESS OF WHETHER ANY AGENT, ANY LENDER OR THE ISSUING BANK MAY
HAVE HAD NOTICE OR KNOWLEDGE OF SUCH DEFAULT AT THE TIME.


(B)  NEITHER THIS AGREEMENT NOR ANY OTHER LOAN DOCUMENT NOR ANY PROVISION HEREOF
OR THEREOF MAY BE WAIVED, AMENDED OR MODIFIED EXCEPT PURSUANT TO AN AGREEMENT OR
AGREEMENTS IN WRITING ENTERED INTO BY THE COMPANY AND THE REQUIRED LENDERS OR BY
THE COMPANY AND THE ADMINISTRATIVE AGENT WITH THE CONSENT OF THE REQUIRED
LENDERS OR, IN THE CASE OF ANY OTHER LOAN DOCUMENT, PURSUANT TO AN AGREEMENT OR
AGREEMENTS IN WRITING ENTERED INTO BY THE ADMINISTRATIVE AGENT AND THE LOAN
PARTY OR LOAN PARTIES THAT ARE PARTIES THERETO, IN EACH CASE WITH THE CONSENT OF
THE REQUIRED LENDERS; PROVIDED THAT NO SUCH AGREEMENT SHALL (I) INCREASE ANY
COMMITMENT OF ANY LENDER WITHOUT THE WRITTEN CONSENT OF SUCH LENDER, (II) REDUCE
THE PRINCIPAL AMOUNT OF ANY LOAN OR LC DISBURSEMENT OR REDUCE THE RATE OF
INTEREST THEREON, OR REDUCE ANY FEES PAYABLE HEREUNDER, WITHOUT THE WRITTEN
CONSENT OF EACH LENDER ADVERSELY AFFECTED THEREBY, (III) POSTPONE THE DATE OF
ANY SCHEDULED PAYMENT OF THE PRINCIPAL AMOUNT OF ANY LOAN OR LC DISBURSEMENT, OR
ANY INTEREST THEREON, OR ANY FEES PAYABLE HEREUNDER, OR REDUCE THE AMOUNT OF,
WAIVE OR EXCUSE ANY SUCH PAYMENT, OR POSTPONE THE SCHEDULED DATE OF EXPIRATION
OF ANY COMMITMENT, WITHOUT THE WRITTEN CONSENT OF EACH LENDER AFFECTED THEREBY,
(IV) CHANGE SECTION 2.18(B) OR (C) IN A MANNER THAT WOULD ALTER THE PRO RATA
SHARING OF PAYMENTS REQUIRED THEREBY WITHOUT THE WRITTEN CONSENT OF EACH LENDER
(IT BEING UNDERSTOOD THAT THE ADDITION OF NEW TRANCHES OF LOANS OR COMMITMENTS
THAT MAY BE

69


--------------------------------------------------------------------------------




extended under this Agreement shall not be deemed to alter such pro rata sharing
of payments), (v) change any of the provisions of this Section or the definition
of “Required Lenders” or any other provision of any Loan Document specifying the
number or percentage of Lenders (or Lenders of any Class) required to waive,
amend or modify any rights thereunder or make any determination or grant any
consent thereunder, without the written consent of each Lender (or each Lender
of such Class, as the case may be) (except, in each case, to provide for new
tranches of loans or commitments that may be extended under this Agreement),
(vi) release the Company or all or substantially all the Subsidiary Guarantors
from, or limit or condition, its or their obligations under Article X or the
Subsidiary Guarantee Agreement, without the written consent of each Lender,
(vii) change any provisions of Article IX without the written consent of each
Lender, or (viii) change any provisions of any Loan Document in a manner that by
its terms adversely affects the rights in respect of payments due to Lenders
holding Loans of any Class differently than those of Lenders holding Loans of
any other Class without the written consent of Lenders holding a majority in
interest of the outstanding Loans and unused Commitments of each adversely
affected Class; provided further that (A) no such agreement shall amend, modify
or otherwise affect the rights or duties of any Agent or the Issuing Bank
hereunder or under any other Loan Document without the prior written consent of
such Agent or the Issuing Bank, as the case may be, and (B) any waiver,
amendment or modification of this Agreement that by its terms affects the rights
or duties under this Agreement of the US Tranche Lenders (but not the Swiss
Tranche Lenders or the Japanese Tranche Lenders), the Swiss Tranche Lenders (but
not the Japanese Tranche Lenders or the US Tranche Lenders), or the Japanese
Tranche Lenders (but not the US Tranche Lenders or the Swiss Tranche Lenders)
may be effected by an agreement or agreements in writing entered into by the
Company and requisite percentage in interest of the affected Class of Lenders.


SECTION 11.03.  EXPENSES; INDEMNITY; DAMAGE WAIVER.  (A)  THE COMPANY SHALL PAY
(I) ALL REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY THE AGENTS AND THEIR
AFFILIATES, INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF COUNSEL
FOR THE AGENTS, IN CONNECTION WITH THE SYNDICATION OF THE CREDIT FACILITIES
PROVIDED FOR HEREIN, THE PREPARATION AND ADMINISTRATION OF THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS OR ANY AMENDMENTS, MODIFICATIONS OR WAIVERS OF THE
PROVISIONS HEREOF OR THEREOF (WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY SHALL BE CONSUMMATED, (II) ALL REASONABLE OUT-OF-POCKET
EXPENSES INCURRED BY THE ISSUING BANK IN CONNECTION WITH THE ISSUANCE,
AMENDMENT, RENEWAL OR EXTENSION OF ANY LETTER OF CREDIT OR ANY DEMAND FOR
PAYMENT THEREUNDER AND (III) ALL REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY
ANY AGENT, THE ISSUING BANK OR ANY LENDER, INCLUDING THE REASONABLE FEES,
CHARGES AND DISBURSEMENTS OF ANY COUNSEL, FOR ANY AGENT, THE ISSUING BANK OR ANY
LENDER, IN CONNECTION WITH THE ENFORCEMENT OR PROTECTION OF ITS RIGHTS IN
CONNECTION WITH ANY LOAN DOCUMENT, INCLUDING ITS RIGHTS UNDER THIS SECTION, OR
IN CONNECTION WITH THE LOANS MADE OR LETTERS OF CREDIT ISSUED HEREUNDER,
INCLUDING ALL SUCH OUT-OF-POCKET EXPENSES INCURRED DURING ANY WORKOUT,
RESTRUCTURING OR NEGOTIATIONS IN RESPECT OF SUCH LOANS OR LETTERS OF CREDIT.


(B)  THE COMPANY SHALL INDEMNIFY EACH AGENT, THE ISSUING BANK AND EACH LENDER,
AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING
CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND
ALL

70


--------------------------------------------------------------------------------





LOSSES, LIABILITIES, REASONABLE OUT-OF-POCKET COSTS OR EXPENSES, INCLUDING THE
REASONABLE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE,
INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN CONNECTION
WITH, OR AS A RESULT OF (I) ANY TRANSACTION OR PROPOSED TRANSACTION (WHETHER OR
NOT CONSUMMATED) IN WHICH ANY PROCEEDS OF ANY BORROWING HEREUNDER ARE APPLIED OR
PROPOSED TO BE APPLIED, DIRECTLY OR INDIRECTLY, BY THE COMPANY OR ANY
SUBSIDIARY, (II) ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS
THEREFROM (INCLUDING ANY REFUSAL BY THE ISSUING BANK TO HONOR A DEMAND FOR
PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION WITH
SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT, OR
(III) THE EXECUTION, DELIVERY OR PERFORMANCE BY THE COMPANY AND THE SUBSIDIARIES
OF THE LOAN DOCUMENTS, OR ANY ACTIONS OR OMISSIONS OF THE COMPANY OR ANY
SUBSIDIARY IN CONNECTION THEREWITH; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS
TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, LIABILITIES,
COSTS OR EXPENSES SHALL HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILFUL
MISCONDUCT OF SUCH INDEMNITEE OR THE VIOLATION BY SUCH INDEMNITEE OF ANY LAW OR
COURT ORDER APPLICABLE TO IT.


(C)  TO THE EXTENT THAT THE COMPANY FAILS TO PAY ANY AMOUNT REQUIRED TO BE PAID
BY IT TO ANY AGENT OR THE ISSUING BANK UNDER PARAGRAPH (A) OR (B) OF THIS
SECTION, EACH LENDER SEVERALLY AGREES TO PAY TO SUCH AGENT OR THE ISSUING BANK,
AS THE CASE MAY BE, SUCH LENDER’S PRO RATA SHARE (DETERMINED AS OF THE TIME THAT
THE APPLICABLE UNREIMBURSED EXPENSE OR INDEMNITY PAYMENT IS SOUGHT) OF SUCH
UNPAID AMOUNT; PROVIDED THAT THE UNREIMBURSED LOSS, LIABILITY, COST OR EXPENSE,
AS THE CASE MAY BE, WAS INCURRED BY OR ASSERTED AGAINST SUCH AGENT OR THE
ISSUING BANK IN ITS CAPACITY AS SUCH.  FOR PURPOSES HEREOF, A LENDER’S “PRO RATA
SHARE” SHALL BE DETERMINED BASED UPON ITS SHARE OF THE SUM (WITHOUT DUPLICATION)
OF THE TOTAL EXPOSURES AND UNUSED COMMITMENTS AT THE TIME.


(D)  TO THE EXTENT PERMITTED BY APPLICABLE LAW, NO BORROWER SHALL ASSERT, AND
EACH BORROWER HEREBY WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY OF
LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED
TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT
OF, THIS AGREEMENT, ANY OTHER LOAN AGREEMENT OR ANY AGREEMENT OR INSTRUMENT
CONTEMPLATED HEREBY, THE TRANSACTIONS, ANY LOAN OR LETTER OF CREDIT OR THE USE
OF THE PROCEEDS THEREOF.


(E)  ALL AMOUNTS DUE UNDER THIS SECTION SHALL BE PAYABLE WITHIN 15 BUSINESS DAYS
AFTER RECEIPT BY THE COMPANY OF A REASONABLY DETAILED INVOICE THEREFOR.


SECTION 11.04.  SUCCESSORS AND ASSIGNS.  (A)  THE PROVISIONS OF THIS AGREEMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO, EACH OTHER
INDEMNITEE AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY
(INCLUDING ANY AFFILIATE OF THE ISSUING BANK THAT ISSUES ANY LETTER OF CREDIT),
EXCEPT THAT NO BORROWER MAY ASSIGN OR OTHERWISE TRANSFER ANY OF ITS RIGHTS OR
OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF EACH LENDER (AND ANY
ATTEMPTED ASSIGNMENT OR TRANSFER BY ANY BORROWER WITHOUT SUCH CONSENT SHALL BE
NULL AND VOID).  NOTHING IN THIS AGREEMENT, EXPRESSED OR IMPLIED, SHALL BE
CONSTRUED TO CONFER UPON ANY PERSON (OTHER THAN THE PARTIES HERETO, THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY AND, TO THE EXTENT EXPRESSLY
CONTEMPLATED HEREBY (INCLUDING ANY AFFILIATE OF THE ISSUING BANK THAT ISSUES ANY
LETTER OF CREDIT), THE RELATED PARTIES OF EACH OF THE AGENTS, THE ISSUING BANK
AND THE

71


--------------------------------------------------------------------------------




Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.


(B)  ANY LENDER MAY ASSIGN TO ONE OR MORE ASSIGNEES ALL OR A PORTION OF ITS
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS
COMMITMENTS AND THE LOANS OR OTHER AMOUNTS AT THE TIME OWING TO IT); PROVIDED
THAT (I)  THE ADMINISTRATIVE AGENT AND, EXCEPT IN THE CASE OF AN ASSIGNMENT TO A
LENDER, AN AFFILIATE OF A LENDER OR A RELATED FUND OF ANY LENDER, THE COMPANY
(AND IN THE CASE OF AN ASSIGNMENT OF ALL OR A PORTION OF A US TRANCHE COMMITMENT
OR ANY LENDER’S OBLIGATIONS IN RESPECT OF ITS LC EXPOSURE, THE ISSUING BANK)
MUST GIVE THEIR PRIOR WRITTEN CONSENT TO SUCH ASSIGNMENT (WHICH CONSENT SHALL
NOT BE UNREASONABLY WITHHELD), (II) EXCEPT IN THE CASE OF AN ASSIGNMENT TO A
LENDER, AN AFFILIATE OF A LENDER OR A RELATED FUND OF ANY LENDER OR AN
ASSIGNMENT OF THE ENTIRE REMAINING AMOUNT OF THE ASSIGNING LENDER’S COMMITMENTS
AND OUTSTANDING LOANS, THE AMOUNT OF THE COMMITMENTS AND OUTSTANDING LOANS OF
THE ASSIGNING LENDER SUBJECT TO EACH SUCH ASSIGNMENT (DETERMINED AS OF THE DATE
THE ASSIGNMENT AND ACCEPTANCE WITH RESPECT TO SUCH ASSIGNMENT IS DELIVERED TO
THE ADMINISTRATIVE AGENT) SHALL NOT BE LESS THAN $10,000,000 UNLESS EACH OF THE
COMPANY AND THE ADMINISTRATIVE AGENT OTHERWISE CONSENT, (III) THE PARTIES TO
EACH ASSIGNMENT SHALL EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT AN
ASSIGNMENT AND ACCEPTANCE, TOGETHER WITH A PROCESSING AND RECORDATION FEE OF
$3,500 (PROVIDED, THAT IF SUCH ASSIGNMENT IS AN ASSIGNMENT OF COMMITMENTS OR
LOANS UNDER THE JAPANESE TRANCHE, THE PROCESSING AND RECORDATION FEE SHALL BE
PAID TO THE TOKYO AGENT), AND (IV) THE ASSIGNEE, IF IT SHALL NOT BE A LENDER,
SHALL DELIVER TO THE ADMINISTRATIVE AGENT AN ADMINISTRATIVE QUESTIONNAIRE, AND
(V) WITH RESPECT TO ANY ASSIGNMENT OF SWISS TRANCHE COMMITMENTS OR SWISS TRANCHE
REVOLVING LOANS, THE PARTIES TO THE ASSIGNMENT SHALL ADVISE THE COMPANY AS TO
WHETHER THE ASSIGNEE IS A QUALIFYING BANK, AND IF THE ASSIGNEE IS NOT A
QUALIFYING BANK AND AFTER GIVING EFFECT TO SUCH ASSIGNMENT THERE WOULD BE MORE
THAN TEN SWISS TRANCHE LENDERS THAT WERE NOT QUALIFYING BANKS, THE ASSIGNMENT
SHALL NOT BE PERMITTED; AND PROVIDED FURTHER THAT ANY CONSENT OF THE COMPANY
OTHERWISE REQUIRED UNDER THIS PARAGRAPH SHALL NOT BE REQUIRED IF AN EVENT OF
DEFAULT REFERRED TO IN CLAUSE (F) OR (G) OF ARTICLE VII HAS OCCURRED AND IS
CONTINUING.  SUBJECT TO ACCEPTANCE AND RECORDING THEREOF PURSUANT TO
PARAGRAPH (D) OF THIS SECTION, FROM AND AFTER THE EFFECTIVE DATE SPECIFIED IN
EACH ASSIGNMENT AND ACCEPTANCE THE ASSIGNEE THEREUNDER SHALL BE A PARTY HERETO
AND, TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND ACCEPTANCE,
HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER UNDER THIS AGREEMENT, AND THE
ASSIGNING LENDER THEREUNDER SHALL, TO THE EXTENT OF THE INTEREST ASSIGNED BY
SUCH ASSIGNMENT AND ACCEPTANCE, BE RELEASED FROM ITS OBLIGATIONS UNDER THIS
AGREEMENT (AND, IN THE CASE OF AN ASSIGNMENT AND ACCEPTANCE COVERING ALL OF THE
ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH LENDER
SHALL CEASE TO BE A PARTY HERETO BUT SHALL CONTINUE TO BE ENTITLED TO THE
BENEFITS OF SECTIONS 2.15, 2.16, 2.17 AND 11.03).  ANY ASSIGNMENT OR TRANSFER BY
A LENDER OF RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT THAT DOES NOT COMPLY WITH
THIS PARAGRAPH SHALL BE TREATED FOR PURPOSES OF THIS AGREEMENT AS A SALE BY SUCH
LENDER OF A PARTICIPATION IN SUCH RIGHTS AND OBLIGATIONS IN ACCORDANCE WITH
PARAGRAPH (E) OF THIS SECTION.


(C)  THE ADMINISTRATIVE AGENT, ACTING FOR THIS PURPOSE AS AN AGENT OF EACH
BORROWER, SHALL MAINTAIN AT ONE OF ITS OFFICES IN THE CITY OF NEW YORK A COPY OF
EACH

72


--------------------------------------------------------------------------------




Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of the Loans and LC Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive, and the Borrowers, the Administrative Agent, the Issuing
Bank and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Company, the Issuing Bank and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.


(D)  UPON ITS RECEIPT OF A DULY COMPLETED ASSIGNMENT AND ACCEPTANCE EXECUTED BY
AN ASSIGNING LENDER AND AN ASSIGNEE, THE ASSIGNEE’S COMPLETED ADMINISTRATIVE
QUESTIONNAIRE (UNLESS THE ASSIGNEE SHALL ALREADY BE A LENDER HEREUNDER), THE
PROCESSING AND RECORDATION FEE REFERRED TO IN PARAGRAPH (B) OF THIS SECTION AND
ANY WRITTEN CONSENT TO SUCH ASSIGNMENT REQUIRED BY PARAGRAPH (B) OF THIS
SECTION, THE ADMINISTRATIVE AGENT SHALL ACCEPT SUCH ASSIGNMENT AND ACCEPTANCE
AND RECORD THE INFORMATION CONTAINED THEREIN IN THE REGISTER.  NO ASSIGNMENT
SHALL BE EFFECTIVE FOR PURPOSES OF THIS AGREEMENT UNLESS IT HAS BEEN RECORDED IN
THE REGISTER AS PROVIDED IN THIS PARAGRAPH.


(E)  ANY LENDER MAY, WITHOUT THE CONSENT OF ANY BORROWER OR THE ADMINISTRATIVE
AGENT OR THE ISSUING BANK, SELL PARTICIPATIONS TO ONE OR MORE BANKS OR OTHER
ENTITIES (A “PARTICIPANT”) IN ALL OR A PORTION OF SUCH LENDER’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENT
AND THE LOANS OWING TO IT); PROVIDED THAT (I) SUCH LENDER’S OBLIGATIONS UNDER
THIS AGREEMENT SHALL REMAIN UNCHANGED, (II) SUCH LENDER SHALL REMAIN SOLELY
RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS
AND (III) THE BORROWERS, THE ADMINISTRATIVE AGENT, THE ISSUING BANK AND THE
OTHER LENDERS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN
CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT.  ANY
AGREEMENT OR INSTRUMENT PURSUANT TO WHICH A LENDER SELLS SUCH A PARTICIPATION
SHALL PROVIDE THAT SUCH LENDER SHALL RETAIN THE SOLE RIGHT TO ENFORCE THIS
AGREEMENT AND TO APPROVE ANY AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION
OF THIS AGREEMENT; PROVIDED THAT SUCH AGREEMENT OR INSTRUMENT MAY PROVIDE THAT
SUCH LENDER WILL NOT, WITHOUT THE CONSENT OF THE PARTICIPANT, AGREE TO ANY
AMENDMENT, MODIFICATION OR WAIVER DESCRIBED IN CLAUSE (I), (II), (III) OR (VI)
OF THE FIRST PROVISO TO SECTION 11.02(B) THAT AFFECTS SUCH PARTICIPANT.  SUBJECT
TO PARAGRAPH (F) OF THIS SECTION, EACH BORROWER AGREES THAT EACH PARTICIPANT
SHALL BE ENTITLED TO THE BENEFITS OF SECTIONS 2.15, 2.16 AND 2.17 TO THE SAME
EXTENT AS IF IT WERE A LENDER AND HAD ACQUIRED ITS INTEREST BY ASSIGNMENT
PURSUANT TO PARAGRAPH (B) OF THIS SECTION.


(F)  A PARTICIPANT SHALL NOT BE ENTITLED TO RECEIVE ANY GREATER PAYMENT UNDER
SECTION 2.15 OR 2.17 THAN THE APPLICABLE LENDER WOULD HAVE BEEN ENTITLED TO
RECEIVE WITH RESPECT TO THE PARTICIPATION SOLD TO SUCH PARTICIPANT, UNLESS THE
SALE OF THE PARTICIPATION TO SUCH PARTICIPANT IS MADE WITH THE COMPANY’S PRIOR
WRITTEN CONSENT.  A PARTICIPANT SHALL NOT BE ENTITLED TO THE BENEFITS OF
SECTION 2.17 UNLESS THE COMPANY IS NOTIFIED OF THE PARTICIPATION SOLD TO SUCH
PARTICIPANT AND SUCH PARTICIPANT AGREES, FOR THE BENEFIT OF THE BORROWERS, TO
COMPLY WITH SECTION 2.17(E) AS THOUGH IT WERE A LENDER.

73


--------------------------------------------------------------------------------



(G)  ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN A SECURITY INTEREST IN ALL OR
ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO SECURE OBLIGATIONS OF SUCH
LENDER, INCLUDING ANY PLEDGE OR ASSIGNMENT TO SECURE OBLIGATIONS TO A FEDERAL
RESERVE BANK OR, IN THE CASE OF A LENDER THAT IS AN INVESTMENT FUND, TO THE
TRUSTEE UNDER THE INDENTURE TO WHICH SUCH FUND IS A PARTY, AND THIS SECTION
SHALL NOT APPLY TO ANY SUCH PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST;
PROVIDED THAT NO SUCH PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST SHALL RELEASE
A LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR
ASSIGNEE FOR SUCH LENDER AS A PARTY HERETO.


SECTION 11.05.  SURVIVAL.  ALL COVENANTS, AGREEMENTS, REPRESENTATIONS AND
WARRANTIES MADE BY THE LOAN PARTIES HEREIN OR IN ANY OTHER LOAN DOCUMENT OR IN
THE CERTIFICATES OR OTHER INSTRUMENTS DELIVERED IN CONNECTION WITH OR PURSUANT
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE CONSIDERED TO HAVE BEEN
RELIED UPON BY THE OTHER PARTIES HERETO OR THERETO AND SHALL SURVIVE THE
EXECUTION AND DELIVERY OF THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT AND THE
MAKING OF ANY LOANS AND ISSUANCE OF ANY LETTERS OF CREDIT, REGARDLESS OF ANY
INVESTIGATION MADE BY ANY SUCH OTHER PARTY OR ON ITS BEHALF AND NOTWITHSTANDING
THAT ANY AGENT, THE ISSUING BANK OR ANY LENDER MAY HAVE HAD NOTICE OR KNOWLEDGE
OF ANY DEFAULT OR INCORRECT REPRESENTATION OR WARRANTY AT THE TIME ANY CREDIT IS
EXTENDED HEREUNDER, AND SHALL CONTINUE IN FULL FORCE AND EFFECT AS LONG AS THE
PRINCIPAL OF OR ANY ACCRUED INTEREST ON ANY LOAN OR ANY FEE OR ANY OTHER AMOUNT
PAYABLE UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IS OUTSTANDING AND
UNPAID OR ANY LETTER OF CREDIT IS OUTSTANDING AND SO LONG AS THE COMMITMENTS
HAVE NOT EXPIRED OR TERMINATED.  THE PROVISIONS OF SECTIONS 2.15, 2.16, 2.17,
11.03 AND 11.12 (BUT, IN THE CASE OF SECTION 11.12, ONLY FOR A PERIOD OF TWO
YEARS FOLLOWING TERMINATION OF THIS AGREEMENT) AND ARTICLE VIII SHALL SURVIVE
AND REMAIN IN FULL FORCE AND EFFECT REGARDLESS OF THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY, THE REPAYMENT OF THE LOANS, THE EXPIRATION OR
TERMINATION OF THE LETTERS OF CREDIT AND THE COMMITMENTS OR THE TERMINATION OF
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY PROVISION HEREOF OR THEREOF.


SECTION 11.06.  COUNTERPARTS; INTEGRATION; EFFECTIVENESS.  THIS AGREEMENT MAY BE
EXECUTED IN COUNTERPARTS (AND BY DIFFERENT PARTIES HERETO ON DIFFERENT
COUNTERPARTS), EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH WHEN
TAKEN TOGETHER SHALL CONSTITUTE A SINGLE CONTRACT.  THIS AGREEMENT, THE OTHER
LOAN DOCUMENTS AND ANY SEPARATE LETTER AGREEMENTS WITH RESPECT TO FEES PAYABLE
TO THE ADMINISTRATIVE AGENT CONSTITUTE THE ENTIRE CONTRACT AMONG THE PARTIES
RELATING TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ANY AND ALL PREVIOUS
AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER
HEREOF.  EXCEPT AS PROVIDED IN SECTION 4.01, THIS AGREEMENT SHALL BECOME
EFFECTIVE WHEN IT SHALL HAVE BEEN EXECUTED BY THE ADMINISTRATIVE AGENT AND WHEN
THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED COUNTERPARTS HEREOF WHICH, WHEN
TAKEN TOGETHER, BEAR THE SIGNATURES OF EACH OF THE OTHER PARTIES HERETO, AND
THEREAFTER SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO
AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.  DELIVERY OF AN EXECUTED
COUNTERPART OF A SIGNATURE PAGE OF THIS AGREEMENT BY TELECOPY SHALL BE EFFECTIVE
AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART OF THIS AGREEMENT.


SECTION 11.07.  SEVERABILITY.  ANY PROVISION OF THIS AGREEMENT HELD TO BE
INVALID, ILLEGAL OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH
JURISDICTION, BE

74


--------------------------------------------------------------------------------





INEFFECTIVE TO THE EXTENT OF SUCH INVALIDITY, ILLEGALITY OR UNENFORCEABILITY
WITHOUT AFFECTING THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE REMAINING
PROVISIONS HEREOF; AND THE INVALIDITY OF A PARTICULAR PROVISION IN A PARTICULAR
JURISDICTION SHALL NOT INVALIDATE SUCH PROVISION IN ANY OTHER JURISDICTION.


SECTION 11.08.  RIGHT OF SETOFF.  IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING, EACH LENDER AND EACH OF ITS AFFILIATES IS HEREBY AUTHORIZED AT
ANY TIME AND FROM TIME TO TIME, TO THE FULLEST EXTENT PERMITTED BY LAW, TO SET
OFF AND APPLY ANY AND ALL DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND,
PROVISIONAL OR FINAL AND IN WHATEVER CURRENCY DENOMINATED) AT ANY TIME HELD AND
OTHER OBLIGATIONS AT ANY TIME OWING BY SUCH LENDER OR AFFILIATE TO OR FOR THE
CREDIT OR THE ACCOUNT OF ANY BORROWER AGAINST ANY OF AND ALL THE OBLIGATIONS OF
SUCH BORROWER NOW OR HEREAFTER EXISTING UNDER THIS AGREEMENT HELD BY SUCH
LENDER, IRRESPECTIVE OF WHETHER OR NOT SUCH LENDER SHALL HAVE MADE ANY DEMAND
UNDER THIS AGREEMENT AND ALTHOUGH SUCH OBLIGATIONS MAY BE UNMATURED.  THE RIGHTS
OF EACH LENDER UNDER THIS SECTION ARE IN ADDITION TO OTHER RIGHTS AND REMEDIES
(INCLUDING OTHER RIGHTS OF SETOFF) WHICH SUCH LENDER MAY HAVE.


SECTION 11.09.  GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS. 
(A)  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE STATE OF NEW YORK.


(B)  EACH BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH
OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AGAINST ANY BORROWER OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.


(C)  EACH BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.


(D)  EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 11.01.  NOTHING IN THIS AGREEMENT

75


--------------------------------------------------------------------------------





OR ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.


SECTION 11.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN  ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.


SECTION 11.11.  HEADINGS.  ARTICLE AND SECTION HEADINGS AND THE TABLE OF
CONTENTS USED HEREIN ARE FOR CONVENIENCE OF REFERENCE ONLY, ARE NOT PART OF THIS
AGREEMENT AND SHALL NOT AFFECT THE CONSTRUCTION OF, OR BE TAKEN INTO
CONSIDERATION IN INTERPRETING, THIS AGREEMENT.


SECTION 11.12.  CONFIDENTIALITY.  (A)  EACH AGENT, THE ISSUING BANK AND EACH
LENDER AGREES TO MAINTAIN THE CONFIDENTIALITY OF THE INFORMATION (AS DEFINED
BELOW), EXCEPT THAT INFORMATION MAY BE DISCLOSED (A) TO ITS AND ITS AFFILIATES’
DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS, INCLUDING ACCOUNTANTS, LEGAL COUNSEL
AND OTHER ADVISORS, TO RELATED FUNDS’ DIRECTORS AND OFFICERS AND TO ANY DIRECT
OR INDIRECT CONTRACTUAL COUNTERPARTY IN SWAP AGREEMENTS (IT BEING UNDERSTOOD
THAT EACH PERSON TO WHOM SUCH DISCLOSURE IS MADE WILL BE INFORMED OF THE
CONFIDENTIAL NATURE OF SUCH INFORMATION AND INSTRUCTED TO KEEP SUCH INFORMATION
CONFIDENTIAL), (B) TO THE EXTENT REQUESTED BY ANY REGULATORY AUTHORITY, (C) TO
THE EXTENT REQUIRED BY APPLICABLE LAWS OR REGULATIONS OR BY ANY SUBPOENA OR
SIMILAR LEGAL PROCESS, (D) TO ANY OTHER PARTY TO THIS AGREEMENT, (E) TO THE
EXTENT REQUIRED OR ADVISABLE IN THE JUDGMENT OF COUNSEL IN CONNECTION WITH ANY
SUIT, ACTION OR PROCEEDING RELATING TO THE ENFORCEMENT OF RIGHTS OF THE AGENTS
OR THE LENDERS AGAINST THE BORROWERS UNDER THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, (F) SUBJECT TO AN AGREEMENT CONTAINING PROVISIONS SUBSTANTIALLY THE
SAME AS THOSE OF THIS SECTION, TO (I) ANY ASSIGNEE OF OR PARTICIPANT IN, OR ANY
PROSPECTIVE ASSIGNEE OF OR PARTICIPANT IN, ANY OF ITS RIGHTS OR OBLIGATIONS
UNDER THIS AGREEMENT OR (II) ANY ACTUAL OR PROSPECTIVE COUNTERPARTY (OR ITS
ADVISORS) TO ANY SWAP OR DERIVATIVE TRANSACTION RELATING TO THE COMPANY AND ITS
OBLIGATIONS, (G) WITH THE CONSENT OF THE COMPANY OR (H) TO THE EXTENT SUCH
INFORMATION (I) BECOMES PUBLICLY AVAILABLE OTHER THAN AS A RESULT OF A BREACH OF
THIS SECTION OF WHICH SUCH AGENT OR LENDER IS AWARE OR (II) BECOMES AVAILABLE TO
THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER ON A NONCONFIDENTIAL
BASIS FROM A SOURCE OTHER THAN THE COMPANY OTHER THAN AS A RESULT OF A BREACH OF
THIS SECTION OF WHICH SUCH AGENT OR LENDER IS AWARE.  FOR THE PURPOSES OF THIS
SECTION, “INFORMATION” MEANS ALL INFORMATION RECEIVED FROM THE COMPANY RELATING
TO THE COMPANY OR ITS BUSINESS, OTHER THAN ANY SUCH

76


--------------------------------------------------------------------------------





INFORMATION THAT IS AVAILABLE TO THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR
ANY LENDER ON A NONCONFIDENTIAL BASIS PRIOR TO DISCLOSURE BY THE COMPANY OTHER
THAN AS A RESULT OF A BREACH OF THIS SECTION OF WHICH SUCH AGENT OR LENDER IS
AWARE.  ANY PERSON REQUIRED TO MAINTAIN THE CONFIDENTIALITY OF INFORMATION AS
PROVIDED IN THIS SECTION SHALL BE CONSIDERED TO HAVE COMPLIED WITH ITS
OBLIGATION TO DO SO IF SUCH PERSON HAS EXERCISED THE SAME DEGREE OF CARE TO
MAINTAIN THE CONFIDENTIALITY OF SUCH INFORMATION AS SUCH PERSON WOULD ACCORD TO
ITS OWN CONFIDENTIAL INFORMATION.


(B)  EACH LENDER ACKNOWLEDGES THAT INFORMATION FURNISHED TO IT PURSUANT TO THIS
AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING THE COMPANY AND
ITS RELATED PARTIES OR ITS OR THEIR SECURITIES, AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.


(C)  ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED
BY THE COMPANY OR THE AGENTS PURSUANT TO, OR IN THE COURSE OF ADMINISTERING,
THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION ABOUT THE COMPANY AND THE SUBSIDIARIES AND ITS AND THEIR
RELATED PARTIES OR SECURITIES.  ACCORDINGLY, EACH LENDER REPRESENTS TO THE
COMPANY AND EACH AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.


SECTION 11.13.  CONVERSION OF CURRENCIES.  (A)  IF, FOR THE PURPOSE OF OBTAINING
JUDGMENT IN ANY COURT, IT IS NECESSARY TO CONVERT A SUM OWING HEREUNDER IN ONE
CURRENCY INTO ANOTHER CURRENCY, EACH PARTY HERETO AGREES, TO THE FULLEST EXTENT
THAT IT MAY EFFECTIVELY DO SO, THAT THE RATE OF EXCHANGE USED SHALL BE THAT AT
WHICH IN ACCORDANCE WITH NORMAL BANKING PROCEDURES IN THE RELEVANT JURISDICTION
THE FIRST CURRENCY COULD BE PURCHASED WITH SUCH OTHER CURRENCY ON THE BUSINESS
DAY IMMEDIATELY PRECEDING THE DAY ON WHICH FINAL JUDGMENT IS GIVEN.


(B)  THE OBLIGATIONS OF EACH BORROWER IN RESPECT OF ANY SUM DUE TO ANY PARTY
HERETO OR ANY HOLDER OF THE OBLIGATIONS OWING HEREUNDER (THE “APPLICABLE
CREDITOR”) SHALL, NOTWITHSTANDING ANY JUDGMENT IN A CURRENCY (THE “JUDGMENT
CURRENCY”) OTHER THAN THE CURRENCY IN WHICH SUCH SUM IS STATED TO BE DUE
HEREUNDER (THE “AGREEMENT CURRENCY”), BE DISCHARGED ONLY TO THE EXTENT THAT, ON
THE BUSINESS DAY FOLLOWING RECEIPT BY THE APPLICABLE CREDITOR OF ANY SUM
ADJUDGED TO BE SO DUE IN THE JUDGMENT CURRENCY, THE APPLICABLE CREDITOR MAY IN
ACCORDANCE WITH NORMAL BANKING PROCEDURES IN THE RELEVANT JURISDICTION PURCHASE
THE AGREEMENT CURRENCY WITH THE JUDGMENT CURRENCY; IF THE AMOUNT OF THE
AGREEMENT CURRENCY SO PURCHASED IS LESS THAN THE SUM ORIGINALLY DUE TO THE
APPLICABLE CREDITOR IN THE AGREEMENT CURRENCY, SUCH BORROWER AGREES, AS A
SEPARATE OBLIGATION AND NOTWITHSTANDING ANY SUCH JUDGMENT, TO INDEMNIFY THE
APPLICABLE CREDITOR AGAINST SUCH LOSS.  THE OBLIGATIONS OF THE BORROWERS
CONTAINED IN THIS SECTION 11.13 SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT
AND THE PAYMENT OF ALL OTHER AMOUNTS OWING HEREUNDER.

77


--------------------------------------------------------------------------------





SECTION 11.14.  TERMINATION OF COVENANTS.  NOTWITHSTANDING ANY OTHER PROVISION
IN THIS AGREEMENT, AT ANY TIME WHEN THE COMMITMENTS SHALL HAVE TERMINATED AND NO
LOANS SHALL BE OUTSTANDING BUT LETTERS OF CREDIT ARE STILL OUTSTANDING, IF THE
BORROWERS SHALL POST CASH COLLATERAL IN AN AMOUNT EQUAL TO THE LC EXPOSURE, THE
BORROWERS SHALL NO LONGER BE REQUIRED TO COMPLY WITH THE COVENANTS SET FORTH IN
ARTICLE V OR ARTICLE VI OF THIS AGREEMENT.


SECTION 11.15.  RELEASE OF GUARANTORS.  A SUBSIDIARY GUARANTOR SHALL BE RELEASED
FROM EACH OF THE GUARANTEE AGREEMENT AND THE INDEMNITY, SUBROGATION AND
CONTRIBUTION AGREEMENT WITH RESPECT TO SUCH SUBSIDIARY GUARANTOR IF (I) ALL OF
THE CAPITAL STOCK OF SUCH SUBSIDIARY GUARANTOR OWNED BY THE COMPANY OR ANY
SUBSIDIARY SHALL BE SOLD IN A TRANSACTION PERMITTED UNDER THE TERMS OF THIS
AGREEMENT AND (II) AT THE TIME OF SUCH SALE NO DEFAULT HAS OCCURRED AND IS
CONTINUING.  THE ADMINISTRATIVE AGENT SHALL PROMPTLY (AND THE LENDERS HEREBY
AUTHORIZE AND INSTRUCT THE ADMINISTRATIVE AGENT TO) TAKE SUCH ACTION AND EXECUTE
ANY SUCH DOCUMENTS AS MAY BE REASONABLY REQUESTED BY THE BORROWER AND TO PROVIDE
WRITTEN EVIDENCE OF THE RELEASE OF ANY SUBSIDIARY GUARANTOR PURSUANT TO THIS
SECTION.


SECTION 11.16.  USA PATRIOT ACT.  EACH LENDER HEREBY NOTIFIES THE BORROWER THAT
PURSUANT TO THE REQUIREMENTS OF THE USA PATRIOT ACT (TITLE III OF PUB. L. 107-56
(SIGNED INTO LAW OCTOBER 26, 2001)) (THE “ACT”), IT IS REQUIRED TO OBTAIN,
VERIFY AND RECORD INFORMATION THAT IDENTIFIES THE BORROWER, WHICH INFORMATION
INCLUDES THE NAME AND ADDRESS OF THE BORROWER AND OTHER INFORMATION THAT WILL
ALLOW SUCH LENDER TO IDENTIFY THE BORROWER IN ACCORDANCE WITH THE ACT.


SECTION 11.17.  QUALIFYING BANK REPRESENTATION AND WARRANTY.  EACH SWISS TRANCHE
LENDER ON THE DATE OF THIS AGREEMENT HEREBY REPRESENTS AND WARRANTS TO THE SWISS
BORROWER THAT SUCH LENDER IS A QUALIFYING BANK.  IF, AT ANY TIME PRIOR TO THE
EXPIRATION OR TERMINATION OF THE SWISS TRANCHE COMMITMENTS AND THE REPAYMENT IN
FULL OF THE PRINCIPAL OF AND INTEREST ON EACH SWISS TRANCHE REVOLVING LOAN, ANY
SWISS TRANCHE LENDER THAT SHALL HAVE BEEN A QUALIFYING BANK AT THE TIME IT
BECAME A PARTY HERETO SHALL CEASE TO BE A QUALIFYING BANK, AND AT SUCH TIME
THERE ARE MORE THAN TEN SWISS TRANCHE LENDERS (INCLUDING SUCH SWISS TRANCHE
LENDER) THAT ARE NOT QUALIFYING BANKS, THEN SUCH SWISS TRANCHE LENDER SHALL
PROMPTLY TRANSFER ANY SWISS TRANCHE COMMITMENT AND ANY SWISS TRANCHE REVOLVING
LOAN TO A QUALIFYING BANK IN ACCORDANCE WITH SECTION 11.04(B).


SECTION 11.18.  NO FIDUCIARY DUTY.  EACH BORROWER, ON BEHALF OF ITSELF AND THE
SUBSIDIARIES, AGREES THAT IN CONNECTION WITH ALL ASPECTS OF THE TRANSACTIONS
CONTEMPLATED HEREBY AND ANY COMMUNICATIONS IN CONNECTION THEREWITH, THE
BORROWERS, THE SUBSIDIARIES AND THEIR AFFILIATES, ON THE ONE HAND, AND THE
AGENTS, THE ISSUING BANK, THE LENDERS AND THEIR AFFILIATES, ON THE OTHER HAND,
WILL HAVE A BUSINESS RELATIONSHIP THAT DOES NOT CREATE, BY IMPLICATION OR
OTHERWISE, ANY FIDUCIARY DUTY ON THE PART OF THE AGENTS, THE ISSUING BANK, THE
LENDERS OR THEIR AFFILIATES, AND NO SUCH DUTY WILL BE DEEMED TO HAVE ARISEN IN
CONNECTION WITH ANY SUCH TRANSACTIONS OR COMMUNICATIONS.

78


--------------------------------------------------------------------------------





IN WITNESS WHEREOF, THE PARTIES HERETO HAVE CAUSED THIS AGREEMENT TO BE DULY
EXECUTED BY THEIR RESPECTIVE AUTHORIZED OFFICERS AS OF THE DAY AND YEAR FIRST
ABOVE WRITTEN.

 

EDWARDS LIFESCIENCES
CORPORATION,

 

 

 

 

by

 

 

 

 

/s/ Thomas M. Abate

 

 

 

Name: Thomas M. Abate

 

 

 

Title:   Corporate Vice President,

 

 

 

Chief Financial Officer and
Treasurer

 

 

 

 

 

 

 

 

 

EDWARDS LIFESCIENCES WORLD
TRADE CORPORATION,

 

 

 

 

by

 

 

 

 

/s/ Thomas M. Abate

 

 

 

Name: Thomas M. Abate

 

 

 

Title:   Corporate Vice President,

 

 

 

Chief Financial Officer and
Treasurer

 

 

 

 

 

 

 

 

 

EDWARDS LIFESCIENCES LLC,

 

 

 

 

by

 

 

 

 

/s/ Thomas M. Abate

 

 

 

Name: Thomas M. Abate

 

 

 

Title:   Corporate Vice President,

 

 

 

Chief Financial Officer and
Treasurer

 

 

 

 

 

 

 

 

 

EDWARDS LIFESCIENCES (U.S.) INC.,

 

 

 

 

by

 

 

 

 

/s/ Thomas M. Abate

 

 

 

Name: Thomas M. Abate

 

 

 

Title:   Corporate Vice President,

 

 

 

Chief Financial Officer and
Treasurer

 

79


--------------------------------------------------------------------------------




 

EDWARDS LIFESCIENCES AG,

 

 

 

 

by

 

 

 

 

/s/ Michael Ferguson

 

 

 

Name: Michael Ferguson

 

 

 

Title:   Director

 

 

 

 

 

 

 

 

 

EDWARDS LIFESCIENCES (JAPAN)
LIMITED,

 

 

 

 

by

 

 

 

 

/s/ Huimin Wang, M.D.

 

 

 

Name: Huimin Wang, M.D.

 

 

 

Title: Representative Director

 

80


--------------------------------------------------------------------------------




 

JPMORGAN CHASE BANK, N.A.,
individually and as Administrative Agent
and Issuing Bank,

 

 

 

 

by

 

 

 

 

/s/ Dawn Lee Lum

 

 

 

Name: Dawn Lee Lum

 

 

 

Title:   Vice President

 

81


--------------------------------------------------------------------------------




 

BANK OF AMERICA, N.A.,

 

 

 

 

by

 

 

 

 

/s/ Kevin Wagley

 

 

 

Name: Kevin Wagley

 

 

 

Title:   Senior Vice President

 

82


--------------------------------------------------------------------------------


 

THE BANK OF TOKYO-MITSUBISHI

 

UFJ, LTD. (CHICAGO BRANCH)

 

 

 

 

by

 

 

/s/ Tsuguyuki Umene

 

 

 

Name:

Tsuguyuki Umene

 

 

Title:

Deputy General Manager

 

83


--------------------------------------------------------------------------------




 

MIZUHO CORPORATE BANK, LTD.

 

 

 

 

by

 

 

/s/ Raymond Ventura

 

 

 

Name:

Raymond Ventura

 

 

Title:

Deputy General Manager

 

84


--------------------------------------------------------------------------------




 

MIZUHO CORPORATE BANK, LTD.

 

as Tokyo Agent

 

 

 

 

by

 

 

/s/ Jun Okazaki

 

 

 

Name:

Jun Okazaki

 

 

Title:

General Manager,

 

 

 

Syndicated Finance

 

 

 

Coordination Division

 

85


--------------------------------------------------------------------------------




 

SUNTRUST BANK

 

 

 

 

by

 

 

/s/ Gregory M. Ratlifff

 

 

 

Name:

Gregory M. Ratliff

 

 

Title:

Vice President

 

86


--------------------------------------------------------------------------------




 

WACHOVIA BANK, NATIONAL

 

ASSOCIATION

 

 

 

 

by

 

 

/s/ James S. Conville

 

 

 

Name:

James S. Conville

 

 

Title:

Assistant Vice President

 

87


--------------------------------------------------------------------------------




 

BANCO BILBAO VIZCAYA

 

ARGENTARIA, S.A.

 

 

 

 

by

 

 

/s/ Hector O. Villegas

 

 

 

Name:

Hector O. Villegas

 

 

Title:

Vice President,

 

 

 

Global Corporate Banking

 

 

 

 

by

 

 

/s/ Maria T. Vizan

 

 

 

Name:

Maria T. Vizan

 

 

Title:

Vice President,

 

 

 

Global Corporate Banking

 

88


--------------------------------------------------------------------------------




 

MORGAN STANLEY BANK

 

 

 

 

by

 

 

/s/ Daniel Twenge

 

 

 

Name:

Daniel Twenge

 

 

Title:

Authorized Signatory

 

89


--------------------------------------------------------------------------------




 

THE BANK OF NOVA SCOTIA

 

 

 

 

by

 

 

/s/ Nadine Bell

 

 

 

Name:

Nadine Bell

 

 

Title:

Senior Manager Loan

 

 

 

Operations

 

90


--------------------------------------------------------------------------------




 

WELLS FARGO BANK, N.A.

 

 

 

 

by

 

 

/s/ Paul K. Stimpfl

 

 

 

Name:

Paul K. Stimpfl

 

 

Title:

Senior Vice President

 

91


--------------------------------------------------------------------------------




 

UNION BANK OF CALIFORNIA, N.A.

 

 

 

 

by

 

 

/s/ Stephen W. Dunne

 

 

 

Name:

Stephen W. Dunne

 

 

Title:

Vice President

 

92


--------------------------------------------------------------------------------


EXHIBIT A-1

[FORM OF]

BORROWING SUBSIDIARY AGREEMENT dated as of [          ], among EDWARDS
LIFESCIENCES CORPORATION, a Delaware corporation (the “Company”), [Name of
Borrowing Subsidiary], a [          ] corporation (the “New Borrowing
Subsidiary”), and JPMorgan Chase Bank, N.A., as Administrative Agent (the
“Administrative Agent”).

Reference is hereby made to the Amended and Restated Five Year Credit Agreement
dated as of September 29, 2006 (as amended, supplemented or otherwise modified
from time to time, the “Five Year Credit Agreement”), among the Company, the US
Borrowers, the Swiss Borrowers, the Japanese Borrowers, the Lenders from time to
time party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent and
Issuing Bank, J.P. Morgan Europe Limited, as London Agent, Mizuho Corporate
Bank, Ltd., as Tokyo Agent, Bank of America, N.A., as Syndication Agent and The
Bank of Tokyo – Mitsubishi UFJ, Ltd., Mizuho Corporate Bank, Ltd., Suntrust Bank
and Wachovia Bank, N.A., each as Documentation Agent.  Capitalized terms used
herein but not otherwise defined herein shall have the meanings assigned to such
terms in the Five Year Credit Agreement.  Under the Five Year Credit Agreement,
the Lenders have agreed, upon the terms and subject to the conditions therein
set forth, to make Loans to the US Borrowers, the Swiss Borrowers and the
Japanese Borrowers (collectively with the Company, the “Borrowers”), and the
Company and the New Borrowing Subsidiary desire that the New Borrowing
Subsidiary become a [US] [Swiss] [Japanese] Borrower.  The Company represents
that the New Borrowing Subsidiary is a Wholly Owned Subsidiary organized in [the
United States] [Switzerland] [Japan].  Each of the Company and the New Borrowing
Subsidiary represent and warrant that the representations and warranties of the
Company in the Five Year Credit Agreement relating to the New Borrowing
Subsidiary and this Agreement are true and correct on and as of the date hereof,
other than representations given as of a particular date, in which case they
shall be true and correct as of that date.  The Company agrees that the
Guarantee of the Company contained in the Five Year Credit Agreement will apply
to the Obligations of the New Borrowing Subsidiary.  Upon execution of this
Agreement by each of the Company, the New Borrowing Subsidiary and the
Administrative Agent the New Borrowing Subsidiary shall be a party to the Five
Year Credit Agreement and shall constitute a “[US] [Swiss] [Japanese] Borrower”
for all purposes thereof, and the New Borrowing Subsidiary hereby agrees to be
bound by all provisions of the Five Year Credit Agreement.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.

EDWARDS LIFESCIENCES
CORPORATION,

 

 

 

by

 

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

[NAME OF NEW BORROWING
SUBSIDIARY]

 

 

 

by

 

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Issuing
Bank,

 

 

 

by

 

 

 

 

 

 

 

Name:

 

 

Title:

 

2


--------------------------------------------------------------------------------


EXHIBIT A-2

[FORM OF]

BORROWING SUBSIDIARY TERMINATION

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below

c/o JPMorgan Chase Bank,

as Administrative Agent

270 Park Avenue

New York, NY 10017

[Date]

Ladies and Gentlemen:

The undersigned, Edwards Lifesciences Corporation (the “Company”), refers to the
Amended and Restated Five Year Credit Agreement dated as of September 29, 2006
(as amended, supplemented or otherwise modified from time to time, the “Five
Year Credit Agreement”), among the Company, the US Borrowers, the Swiss
Borrowers, the Japanese Borrowers, the Lenders from time to time party thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent and Issuing Bank, J.P. Morgan
Europe Limited, as London Agent, Mizuho Corporate Bank, Ltd., as Tokyo Agent,
Bank of America, N.A., as Syndication Agent and The Bank of Tokyo – Mitsubishi
UFJ, Ltd., Mizuho Corporate Bank, Ltd., Suntrust Bank and Wachovia Bank, N.A.,
each as Documentation Agent.  Capitalized terms used and not otherwise defined
herein shall have the meanings assigned to such terms in the Five Year Credit
Agreement.

The Company hereby terminates the status of [  ] (the “Terminated Borrowing
Subsidiary”) as a [US] [Swiss] [Japanese] Borrower under the Five Year Credit
Agreement.  [The Company represents and warrants that no Loans made to the
Terminated Borrowing Subsidiary are outstanding as of the date hereof and that
all amounts payable by the Terminated Borrowing Subsidiary in respect of
interest and/or fees (and, to the extent notified by the Administrative Agent or
any Lender, any other amounts payable under the Five Year Credit Agreement)
pursuant to the Five Year Credit Agreement have been paid in full on or prior to
the date hereof.]  [The Company acknowledges that the Terminated Borrowing
Subsidiary shall continue to be a Borrower until such time as all Loans made to
the Terminated Borrowing Subsidiary shall have been prepaid and all amounts
payable by the Terminated Borrowing Subsidiary in respect of interest and/or
fees (and, to the extent notified by the Administrative Agent or any Lender, any
other amounts payable under the Five Year Credit Agreement) pursuant to the Five
Year Credit Agreement shall have been paid in full, provided that the Terminated
Borrowing Subsidiary shall not have the right to make further Borrowings, under
the Five Year Credit Agreement.]


--------------------------------------------------------------------------------


 

This instrument shall be construed in accordance with and governed by the laws
of the State of New York.

Very truly yours,

 

 

 

EDWARDS LIFESCIENCES
CORPORATION,

 

 

 

by

 

 

 

 

 

 

 

Name:

 

 

Title:

2


--------------------------------------------------------------------------------


EXHIBIT B

[FORM OF]

ASSIGNMENT AND ACCEPTANCE

Reference is made to the Amended and Restated Five Year Credit Agreement dated
as of September 29, 2006 (as amended, modified, supplemented or waived, the
“Five Year Credit Agreement”), among Edwards Lifesciences Corporation, the US
Borrowers, the Swiss Borrowers, the Japanese Borrowers, the Lenders from time to
time party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent and
Issuing Bank, J.P. Morgan Europe Limited, as London Agent, Mizuho Corporate
Bank, Ltd., as Tokyo Agent, Bank of America, N.A., as Syndication Agent and The
Bank of Tokyo – Mitsubishi UFJ, Ltd., Mizuho Corporate Bank, Ltd., Suntrust Bank
and Wachovia Bank, N.A., each as Documentation Agent.  Capitalized terms used
but not defined herein shall have the meanings specified in the Five Year Credit
Agreement.

1.  The Assignor named below hereby sells and assigns, without recourse to the
Assignor, to the Assignee named below and the Assignee hereby purchases and
assumes, without recourse to the Assignor, from the Assignor, effective as of
the Assignment Date set forth below, the interests set forth below (the
“Assigned Interest”) in the Assignor’s rights and obligations under the Five
Year Credit Agreement, including, without limitation, the interests set forth
below in the Commitments of the Assignor on the Assignment Date and the Loans
owing to the Assignor which are outstanding on the Assignment Date.  The
Assignor represents and warrants that it is the legal and beneficial owner of
the interest being assigned by it hereunder and that such interest is free and
clear of any Lien.  The Assignee hereby acknowledges receipt of a copy of the
Five Year Credit Agreement.  From and after the Assignment Date (i) the Assignee
shall be a party to and be bound by the provisions of the Five Year Credit
Agreement and, to the extent of the interests assigned by this Assignment and
Acceptance, have the rights and obligations of a Lender thereunder and (ii) the
Assignor shall, to the extent of the interests assigned by this Assignment and
Acceptance, relinquish its rights and be released from its obligations under the
Five Year Credit Agreement.

2.  This Assignment and Acceptance is being delivered to the Administrative
Agent together with (i) to the extent required, any documentation required to be
delivered by the Assignee pursuant to Section 2.16 of the Five Year Credit
Agreement, (ii) if the Assignee is not already a Lender under the Agreement, an
Administrative Questionnaire in the form provided by the Administrative Agent
and (iii) a processing and recordation fee in the amount of $3,500.


--------------------------------------------------------------------------------


3.  This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York.

Date of Assignment:

Legal Name of Assignor:

Legal Name of Assignee:

Assignee’s Address for Notices:

Effective Date of Assignment (“Assignment Date”):

2


--------------------------------------------------------------------------------




 

Facility

 

Principal Amount
Assigned

 

Percentage Assigned of
Commitment
(set forth, to at least 8
decimals, as a percentage of
the facility and the aggregate
Commitments of all Lenders
thereunder)

 

 

 

 

 

 

 

US Tranche Commitment Assigned:

 

$

 

 

%

 

 

 

 

 

 

 

Swiss Tranche Commitment Assigned:

 

$

 

 

%

 

 

 

 

 

 

 

Japanese Tranche Commitment Assigned:

 

$

 

 

%

 

US Tranche Revolving Loans:

 

$

 

 

%

 

Swiss Tranche Revolving Loans:

 

$

 

 

%

 

Japanese Tranche Revolving Loans:

 

$

 

 

%

 

 

The terms set forth herein are hereby agreed to:

 

Consented (if required):

 

 

 

                                , as

 

Assignor,

 

 

 

by

 

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

EDWARDS LIFESCIENCES

 

CORPORATION,

 

 

 

by

 

 

 

 

 

 

 

Name:

 

 

Title:

 

3


--------------------------------------------------------------------------------




 

 

, as

 

Assignee,

 

 

 

by

 

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Consented (if required):

 

 

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,

 

 

 

by

 

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

JPMORGAN CHASE BANK, N.A.,
as Issuing Bank,

 

 

 

by

 

 

 

 

 

 

 

Name:

 

 

Title:

4


--------------------------------------------------------------------------------


EXHIBIT C

FIVE YEAR SUBSIDIARY GUARANTEE AGREEMENT dated as of September 29, 2006, among
each of the subsidiaries of EDWARDS LIFESCIENCES CORPORATION, a Delaware
corporation (the “Company”), listed on Schedule I hereto or becoming a party
hereto as provided in Section 15 (the “Subsidiary Guarantors”), and JPMORGAN
CHASE BANK, N.A., as administrative agent (the “Administrative Agent”) for the
Lenders (as defined in the Credit Agreement referred to below).

Reference is made to the Amended and Restated Five Year Credit Agreement dated
as of September 29, 2006 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Company, the other Borrowers
party thereto, the lenders from time to time party thereto (the “Lenders”),
JPMorgan Chase Bank, N.A., as Administrative Agent, J.P. Morgan Europe Limited,
as London Agent, Mizuho Corporate Bank, Ltd., as Tokyo Agent, Bank of America,
N.A., as Syndication Agent and The Bank of Tokyo – Mitsubishi UFJ, Ltd., Mizuho
Corporate Bank, Ltd., Suntrust Bank and Wachovia Bank, N.A., each as
Documentation Agent.  Capitalized terms used herein and not defined herein shall
have the meanings assigned to such terms in the Credit Agreement.

The Lenders have agreed to make Loans to the Borrowers pursuant to, and upon the
terms and subject to the conditions specified in, the Credit Agreement.  Each of
the Subsidiary Guarantors acknowledges that it will derive substantial benefit
from the making of the Loans by the Lenders.  The obligations of the Lenders to
make Loans are conditioned on, among other things, the execution and delivery by
the Subsidiary Guarantors of this Subsidiary Guarantee Agreement.  In order to
induce the Lenders to make Loans, the Subsidiary Guarantors are willing to
execute this Agreement.

Accordingly, the parties hereto agree as follows:

SECTION 1.  Guarantee.  Each Subsidiary Guarantor unconditionally guarantees,
jointly with the other Subsidiary Guarantors and severally, as a primary obligor
and not merely as a surety, (a) the due and punctual payment of (i) the
principal of and premium, if any, and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans made to any Borrower, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise, and (ii)
all other monetary obligations, including fees, costs, expenses and indemnities,
whether primary, secondary, direct, contingent, fixed or otherwise (including
monetary obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Loan Parties under the Credit Agreement
and the other Loan Documents, and (b) unless otherwise agreed upon in writing by
the applicable Lender party thereto, the due and punctual payment and


--------------------------------------------------------------------------------


performance of all obligations of the Company or any Subsidiary, monetary or
otherwise, under each interest rate hedging Agreement relating to Obligations
referred to in the preceding clause (a) entered into with any counterparty that
was a Lender (or an Affiliate thereof) at the time such hedging agreement was
entered into (all the obligations referred to in the preceding clauses (a) and
(b) being collectively called the “Obligations”).  Each Subsidiary Guarantor
agrees that the Obligations may be extended or renewed, in whole or in part,
without notice to or further assent from it, and that it will remain bound upon
its guarantee notwithstanding any extension or renewal of any Obligation.

Each Subsidiary Guarantor further agrees that the due and punctual payment of
such Obligations may be extended or renewed, in whole or in part, without notice
to or further assent from it, and that it will remain bound upon its guarantee
hereunder notwithstanding any such extension or renewal of any such Obligation.

Each Subsidiary Guarantor waives presentment to, demand of payment from and
protest to any Borrower of any of the Obligations, and also waives notice of
acceptance of its obligations and notice of protest for nonpayment.  The
obligations of the Subsidiary Guarantors hereunder shall not be affected by
(a) the failure of any Agent or Lender to assert any claim or demand or to
enforce any right or remedy against any Loan Party under the provisions of the
Credit Agreement, any other Loan Document or otherwise; (b) any extension or
renewal of any of the Obligations; (c) any rescission, waiver, amendment or
modification of, or release from, any of the terms or provisions of the Credit
Agreement, or any other Loan Document or agreement; (d) any default, failure or
delay, wilful or otherwise, in the performance of any of the Obligations; or
(e) any other act, omission or delay to do any other act which may or might in
any manner or to any extent vary the risk of any Subsidiary Guarantor or
otherwise operate as a discharge of a guarantor as a matter of law or equity or
which would impair or eliminate any right of any Subsidiary Guarantor to
subrogation.

Each Subsidiary Guarantor further agrees that its agreement hereunder
constitutes a guarantee of payment when due (whether or not any bankruptcy or
similar proceeding shall have stayed the accrual or collection of any of the
Obligations or operated as a discharge thereof) and not merely of collection,
and waives any right to require that any resort be had by any Agent or Lender to
any balance of any deposit account or credit on the books of any Agent or Lender
in favor of any Borrower or any other Person.

The obligations of the Subsidiary Guarantors hereunder shall not be subject to
any reduction, limitation, impairment or termination for any reason, including
any claim of waiver, release, surrender, alteration or compromise of any of the
Obligations, and shall not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever, by reason of the invalidity, illegality or
unenforceability of any of the Obligations (including lack of due authorization
or execution of the Credit Agreement, any Loan Document or any other instrument
or agreement), any impossibility in the performance of any of the Obligations or
otherwise.  Without limiting the generality of the foregoing, the obligations of
each Subsidiary Guarantor hereunder shall not be discharged or impaired or
otherwise affected by the failure of the Administrative

2


--------------------------------------------------------------------------------




Agent, the Issuing Bank or any Lender to assert any claim or demand or to
enforce any remedy under the Credit Agreement, any other Loan Document or any
other instrument or agreement, by any waiver or modification of any provision of
any thereof, by any default, failure or delay, wilful or otherwise, in the
performance of the Obligations, or by any other act or omission that may or
might in any manner or to any extent vary the risk of any Subsidiary Guarantor
or that would otherwise operate as a discharge of each Subsidiary Guarantor as a
matter of law or equity (other than the payment in full in cash of all the
Obligations).

Each Subsidiary Guarantor further agrees that its obligations hereunder shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any Obligation is rescinded or must otherwise
be restored by any Agent or Lender upon the bankruptcy or reorganization of any
Borrower or otherwise.

In furtherance of the foregoing and not in limitation of any other right which
any Agent or Lender may have at law or in equity against any Subsidiary
Guarantor by virtue hereof, upon the failure of any other Borrower to pay any
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Subsidiary Guarantor
hereby promises to and will, upon receipt of written demand by any Agent or
Lender, forthwith pay, or cause to be paid, to the applicable Agent or Lender in
cash an amount equal to the unpaid principal amount of such Obligations then
due, together with accrued and unpaid interest thereon. Each Subsidiary
Guarantor further agrees that if payment in respect of any Obligation shall be
due in a currency other than US Dollars and/or at a place of payment other than
New York and if, by reason of any Change in Law, disruption of currency or
foreign exchange markets, war or civil disturbance or other event, payment of
such Obligation in such currency or at such place of payment shall be impossible
or, in the reasonable judgment of any Agent or Lender, not consistent with the
protection of its rights or interests, then, at the election of the
Administrative Agent, such Subsidiary Guarantor shall make payment of such
Obligation in US Dollars (based upon the applicable Exchange Rate in effect on
the date of payment) and/or in New York, and shall indemnify each Agent and
Lender against any losses or reasonable out-of-pocket expenses that it shall
sustain as a result of such alternative payment.

Upon payment by any Subsidiary Guarantor of any sums as provided above, all
rights of such Subsidiary Guarantor against any Borrower arising as a result
thereof by way of right of subrogation or otherwise shall in all respects be
subordinated and junior in right of payment to the prior indefeasible payment in
full of all the Obligations owed by such Borrower to the Agents and the Lenders.

Each Subsidiary Guarantor hereby consents and agrees to the CAM Exchange
referred to in the Credit Agreement.

Nothing shall discharge or satisfy the liability of any Subsidiary Guarantor
hereunder except the full performance and payment of the Obligations.

3


--------------------------------------------------------------------------------




SECTION 2.  Defenses of Company Waived.  To the fullest extent permitted by
applicable law, each of the Subsidiary Guarantors waives any defense based on or
arising out of any defense of the Company or any other Subsidiary Guarantor or
the unenforceability of the Obligations or any part thereof from any cause, or
the cessation from any cause of the liability of the Company or any other
Subsidiary Guarantor, other than the final and payment in full in cash of the
Obligations.  The Administrative Agent, the Issuing Bank and the Lenders may, at
their election, foreclose on any security held by one or more of them by one or
more judicial or nonjudicial sales, accept an assignment of any such security in
lieu of foreclosure, compromise or adjust any part of the Obligations, make any
other accommodation with the Company, any Subsidiary Guarantor or any other
guarantor or exercise any other right or remedy available to them against the
Company, any Subsidiary Guarantor or any other guarantor, without affecting or
impairing in any way the liability of any Subsidiary Guarantor hereunder except
to the extent the Obligations have been fully, finally and indefeasibly paid in
cash.  Pursuant to applicable law, each of the Subsidiary Guarantors waives any
defense arising out of any such election even though such election operates,
pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Subsidiary
Guarantor against the Company or any other Subsidiary Guarantor or guarantor, as
the case may be, or any security.

SECTION 3.   Information.  Each of the Subsidiary Guarantors assumes all
responsibility for being and keeping itself informed of the Borrowers’ and the
other Subsidiary Guarantors’ financial condition and assets, and of all other
circumstances bearing upon the risk of nonpayment of the Obligations and the
nature, scope and extent of the risks that such Subsidiary Guarantor assumes and
incurs hereunder, and agrees that none of the Administrative Agent or the
Lenders will have any duty to advise any of the Subsidiary Guarantors of
information known to it or any of them regarding such circumstances or risks.

SECTION 4.  Representations and Warranties; Agreements.  Each of the Subsidiary
Guarantors represents and warrants as to itself that all representations and
warranties relating to it contained in any Loan Document to which it is a party
are true and correct in all material respects.  Each of the Subsidiary
Guarantors agrees that the provisions of Section 2.16 of the Credit Agreement
shall apply equally to each Guarantor with respect to payments made by it
hereunder.

SECTION 5.  Termination.  The Guarantees made hereunder (a) shall, subject to
clause (b) below, terminate when all the Obligations have been paid in full and
the Lenders have no further commitment to lend under the Credit Agreement and
(b) shall continue to be effective or be reinstated, as the case may be, if at
any time payment, or any part thereof, of any Obligation is rescinded or must
otherwise be restored by the Administrative Agent or any Lender or any
Subsidiary Guarantor upon the bankruptcy or reorganization of any Borrower, any
Subsidiary Guarantor or otherwise.  The Guarantee of any Subsidiary Guarantor
shall be automatically released if (i) all the capital stock of such Subsidiary
Guarantor owned by the Company or any Subsidiary shall be sold in a transaction
permitted under the terms of the Credit Agreement and (ii) at the time of such
sale, no Default has occurred and is continuing.

4


--------------------------------------------------------------------------------




SECTION 6.  Binding Agreement; Assignments.  Whenever in this Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of the Subsidiary Guarantors that are contained in this
Agreement shall bind and inure to the benefit of each party hereto and their
respective successors and assigns.  This Agreement shall become effective as to
any Subsidiary Guarantor when a counterpart hereof executed on behalf of such
Subsidiary Guarantor shall have been delivered to the Administrative Agent, and
a counterpart hereof shall have been executed on behalf of the Administrative
Agent, and thereafter shall be binding upon such Subsidiary Guarantor and the
Administrative Agent and their respective successors and assigns, and shall
inure to the benefit of such Subsidiary Guarantor, the Administrative Agent and
the Lenders, and their respective successors and assigns, except that no
Subsidiary Guarantor shall have the right to assign its rights or obligations
hereunder or any interest herein, and any such attempted assignment shall be
void.  This Agreement shall be construed as a separate agreement with respect to
each Subsidiary Guarantor and may be amended, modified, supplemented, waived or
released with respect to any Subsidiary Guarantor without the approval of any
other Subsidiary Guarantor and without affecting the obligations of any other
Subsidiary Guarantor hereunder.

SECTION 7.  Waivers; Amendment.  (a)  No failure or delay of the Administrative
Agent or any Lender in exercising any power or right hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power.  The rights and remedies of the Administrative Agent or
any Lender hereunder or under the Credit Agreement or any other Loan Document
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by any Subsidiary Guarantor therefrom shall
in any event be effective unless the same shall be permitted by paragraph (b)
below, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.  No notice or demand on any
Subsidiary Guarantor in any case shall entitle such Subsidiary Guarantor to any
other or further notice or demand in similar or other circumstances.

(b)  Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to a written agreement entered into between the
Subsidiary Guarantors to which such waiver, amendment or modification relates
and the Administrative Agent (with the prior written consent of the Lenders or
the Required Lenders if required under the Credit Agreement).

SECTION 8.  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 9.  Notices.  All communications and notices hereunder shall be in
writing and given as provided in Section 11.01 of the Credit Agreement.  All

5


--------------------------------------------------------------------------------




communications and notices hereunder to each Subsidiary Guarantor shall be given
to it in care of the Company.

SECTION 10.  Survival of Agreement; Severability.  (a)  All covenants,
agreements, representations and warranties made by the Subsidiary Guarantors
herein and in the certificates or other instruments prepared or delivered in
connection with or pursuant to this Agreement shall be considered to have been
relied upon by the Administrative Agent and the Lenders and shall survive the
making by the Lenders of the Loans, regardless of any investigation made by any
of them or on their behalf, and shall continue in full force and effect as long
as the principal of or any accrued interest on any Loan or any other fee or
amount payable under this Agreement or any other Loan Document is outstanding
and unpaid and as long as the Commitments have not been terminated.

(b)  In the event any one or more of the provisions contained in this Agreement
should be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction). 
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 11.  Counterparts.  This Agreement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract, and shall become effective as provided in
Section 6.  Delivery of an executed signature page to this Agreement by
facsimile transmission shall be as effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 12.  Rules of Interpretation.  The rules of interpretation specified in
Sections 1.03, 1.04 and 1.05 of the Credit Agreement shall be applicable to this
Agreement.

SECTION 13.  Jurisdiction; Consent to Service of Process.  (a) Each Subsidiary
Guarantor hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court.  Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement shall affect any right that the Administrative Agent,
the

6


--------------------------------------------------------------------------------




Issuing Bank or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement against any Subsidiary Guarantor or its properties in
the courts of any jurisdiction.

(b)  Each Subsidiary Guarantor hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any New York State or
Federal court.  Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(c)  Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.  Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 14.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT.  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 15.  Additional Subsidiary Guarantors.  Pursuant to Section 5.09 of the
Credit Agreement, certain additional Subsidiaries may be required under the
terms of the Credit Agreement from time to time to enter into this Agreement as
Subsidiary Guarantors.  Upon execution and delivery by the Administrative Agent
and a Subsidiary of an instrument in the form of Annex 1, such Subsidiary shall
become a Subsidiary Guarantor hereunder with the same force and effect as if
originally named as a Subsidiary Guarantor herein.  The execution and delivery
of such instrument shall not require the consent of any Subsidiary Guarantor
hereunder.  The rights and obligations of each Subsidiary Guarantor hereunder
shall remain in full force and effect notwithstanding the addition of any new
Subsidiary Guarantor as a party to this Agreement.

SECTION 16.  Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each of the Administrative Agent and the Lenders is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other Indebtedness at any
time owing by such Person to or for the credit or

7


--------------------------------------------------------------------------------




the account of any Subsidiary Guarantor against any or all the obligations of
such Subsidiary Guarantor now or hereafter existing under this Agreement held by
such Person, irrespective of whether or not such Person shall have made any
demand under this Agreement and although such obligations may be unmatured.  The
rights of each Person under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Person may have.

SECTION 17.  Conversion of Currencies.  (a)  If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.

(b)  The obligations of each Subsidiary Guarantor in respect of any sum due to
any party hereto or any holder of the obligations owing hereunder (the
“Applicable Creditor”) shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than the currency in which such sum is stated to be
due hereunder (the “Agreement Currency”), be discharged only to the extent that,
on the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such Subsidiary Guarantor agrees,
as a separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss.  The obligations of the Subsidiary
Guarantors contained in this Section 17 shall survive the termination of this
Agreement and the payment of all other amounts owing hereunder.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

[SUBSIDIARY GUARANTORS],

 

 

 

by

 

 

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,

 

 

 

by

 

 

 

 

 

 

 

 

Name:

 

 

Title:

8


--------------------------------------------------------------------------------


SCHEDULE I TO THE

SUBSIDIARY GUARANTEE AGREEMENT

Subsidiary Guarantors


--------------------------------------------------------------------------------


ANNEX 1 to the

Guarantee Agreement

SUPPLEMENT NO. [   ] dated as of [                      ], to the FIVE YEAR
SUBSIDIARY GUARANTEE AGREEMENT dated as of September 29, 2006, among each of the
subsidiaries of EDWARDS LIFESCIENCES CORPORATION, a Delaware corporation (the
“Company”), listed on Schedule I hereto or becoming a party hereto as provided
in Section 15 (the “Subsidiary Guarantors”), and JPMORGAN CHASE BANK, N.A., as
administrative agent (the “Administrative Agent”) for the Lenders (as defined in
the Credit Agreement referred to below).

A. Reference is made to the Amended and Restated Five Year Credit Agreement
dated as of September 29, 2006 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among the Company, the other
Borrowers party thereto, the lenders from time to time party thereto (the
“Lenders”), JPMorgan Chase Bank, N.A., as Administrative Agent, J.P. Morgan
Europe Limited, as London Agent, Mizuho Corporate Bank, Ltd., as Tokyo Agent,
Bank of America, N.A., as Syndication Agent and The Bank of Tokyo – Mitsubishi
UFJ, Ltd., Mizuho Corporate Bank, Ltd., Suntrust Bank and Wachovia Bank, N.A.,
each as Documentation Agent.

B. Capitalized terms used and not otherwise defined herein shall have the
meanings assigned to such terms in the Guarantee Agreement and the Credit
Agreement.

C. The Subsidiary Guarantors have entered into the Guarantee Agreement in order
to induce the Lenders to make Loans.  The undersigned Subsidiary of the Company
(the “New Subsidiary Guarantor”) is executing this Supplement in accordance with
the requirements of the Credit Agreement to become a Subsidiary Guarantor under
the Guarantee Agreement in order to induce the Lenders to make additional Loans
and as consideration for Loans previously made.

Accordingly, the Administrative Agent and the New Subsidiary Guarantor agree as
follows:

SECTION 1.  In accordance with Section 15 of the Guarantee Agreement, the New
Subsidiary Guarantor by its signature below becomes a Subsidiary Guarantor under
the Guarantee Agreement with the same force and effect as if originally named
therein as a Subsidiary Guarantor and the New Subsidiary Guarantor hereby
(a) agrees to all the terms and provisions of the Guarantee Agreement applicable
to it as a Subsidiary Guarantor thereunder and (b) represents and warrants that
the representations and warranties made by it as a Subsidiary Guarantor
thereunder are true and correct on and as of the date hereof, other than
representations given as of a particular date, in which case such representation
shall be true and correct as of such date.  Each reference to a “Subsidiary
Guarantor” in the Guarantee Agreement shall be deemed to include the New


--------------------------------------------------------------------------------


Subsidiary Guarantor.  The Guarantee Agreement is hereby incorporated herein by
reference.

SECTION 2.  The New Subsidiary Guarantor represents and warrants to the
Administrative Agent and the Lenders that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

SECTION 3.  This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  This Supplement shall become effective when the Administrative
Agent shall have received counterparts of this Supplement that, when taken
together, bear the signatures of the New Subsidiary Guarantor and the
Administrative Agent.  Delivery of an executed signature page to this Supplement
by facsimile transmission shall be as effective as delivery of a manually
executed counterpart of this Supplement.

SECTION 4.  Except as expressly supplemented hereby, the Guarantee Agreement
shall remain in full force and effect.

SECTION 5.  THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6.  In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision hereof in a particular jurisdiction shall not in and of itself affect
the validity of such provision in any other jurisdiction).  The parties hereto
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 7.  All communications and notices hereunder shall be in writing and
given as provided in Section 9 of the Guarantee Agreement.

SECTION 8.  The New Subsidiary Guarantor agrees to reimburse the Administrative
Agent for its reasonable out-of-pocket expenses in connection with this
Supplement, including the reasonable fees, disbursements and other charges of
counsel for the Administrative Agent.

2


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the New Subsidiary Guarantor and the Administrative Agent
have duly executed this Supplement to the Guarantee Agreement as of the day and
year first above written.

 

[Name Of New Subsidiary

 

Guarantor],

 

 

 

by

 

 

 

 

 

 

 

Name:

 

 

Title:

 

 

Address:

 

 

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,

 

 

 

by

 

 

 

 

 

 

 

Name:

 

 

Title:

3


--------------------------------------------------------------------------------


EXHIBIT D

INDEMNITY, SUBROGATION and CONTRIBUTION AGREEMENT dated as of September 29,
2006, among EDWARDS LIFESCIENCES CORPORATION, a Delaware corporation (the
“Company”), each Subsidiary of the Company listed on Schedule I hereto or
becoming a party hereto as provided in Section 12 hereto (the “Subsidiary
Guarantors”) and JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders (as defined in the Five
Year Credit Agreement referred to below).

Reference is made to (a) the Amended and Restated Five Year Credit Agreement
dated as of September 29, 2006 (as amended, supplemented or otherwise modified
from time to time, the “Five Year Credit Agreement”), among the Company, the US
Borrowers, the Swiss Borrowers, the Japanese Borrowers, the lenders from time to
time party thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as Administrative
Agent and Issuing Bank, J.P. Morgan Europe Limited, as London Agent, Mizuho
Corporate Bank, Ltd., as Tokyo Agent, Bank of America, N.A., as Syndication
Agent and The Bank of Tokyo – Mitsubishi UFJ, Ltd., Mizuho Corporate Bank, Ltd.,
Suntrust Bank and Wachovia Bank, N.A., each as Documentation Agent, and (b) the
Subsidiary Guarantee Agreement dated as of September 29, 2006, among the
Subsidiary Guarantors and the Administrative Agent (as amended, supplemented or
otherwise modified from time to time, the “Subsidiary Guarantee Agreement”). 
Capitalized terms used herein and not defined herein shall have the meanings
assigned to such terms in the Five Year Credit Agreement.

The Lenders have agreed to make Loans to the Borrowers and the Issuing Bank has
agreed to issue Letters of Credit pursuant to, and upon the terms and subject to
the conditions specified in, the Five Year Credit Agreement.  The Subsidiary
Guarantors have guaranteed the Loans made to the Borrowers and the other
Obligations (as defined in the Subsidiary Guarantee Agreement) under the Five
Year Credit Agreement or any other Loan Document pursuant to the Subsidiary
Guarantee Agreement.  The obligations of the Lenders to make Loans are
conditioned on, among other things, the execution and delivery by the Borrowers
and the Subsidiary Guarantors of an agreement in the form hereof.

Accordingly, each Borrower, each Subsidiary Guarantor and the Administrative
Agent agree as follows:

SECTION 1.  Indemnity and Subrogation.  (a)  In addition to all such rights of
indemnity and subrogation as the Subsidiary Guarantors may have under applicable
law (but subject to Section 3), the Company agrees that in the event a payment
shall be made by any Subsidiary Guarantor under the Subsidiary Guarantee
Agreement, the Company shall indemnify such Subsidiary Guarantor for the full
amount of such


--------------------------------------------------------------------------------


payment, and the Company shall be subrogated to the rights of the Subsidiary
Guarantor to whom such payment shall have been made to the extent of such
payment.

(b)  In addition to all such rights of indemnity and subrogation as the
Subsidiary Guarantors may have under applicable law (but subject to Section 3),
each US Borrower, Swiss Borrower and Japanese Borrower agrees that in the event
a payment shall be made by any Subsidiary Guarantor under the Subsidiary
Guarantee Agreement with respect to an Obligation of such Borrower, such
Borrower shall indemnify such Subsidiary Guarantor for the full amount of such
payment, and such Subsidiary Guarantor shall be subrogated to the rights of the
Person to whom such payment shall have been made to the extent of such payment.

SECTION 2.  Contribution and Subrogation.  Each Subsidiary Guarantor (a
“Contributing Subsidiary Guarantor”) agrees (subject to Section 3) that, in the
event a payment shall be made by any other Subsidiary Guarantor under the
Subsidiary Guarantee Agreement and such other Subsidiary Guarantor (the
“Claiming Subsidiary Guarantor”) shall not have been fully indemnified by the
Borrowers as provided in Section 1, each Contributing Subsidiary Guarantor shall
indemnify the Claiming Subsidiary Guarantor in an amount equal to the amount of
such payment multiplied by a fraction of which the numerator shall be the net
worth of the Contributing Subsidiary Guarantor on the date hereof or on the date
on which enforcement is being sought, whichever is greater, and the denominator
shall be the aggregate of the respective net worths of all the Subsidiary
Guarantors on the date hereof (or, in the case of any Subsidiary Guarantor
becoming a party hereto pursuant to Section 12, the date of the Supplement
hereto executed and delivered by such Subsidiary Guarantor) or the date on which
enforcement is being sought, whichever is greater.  Any Contributing Subsidiary
Guarantor making any payment to a Claiming Subsidiary Guarantor pursuant to this
Section 2 shall be subrogated to the rights of such Claiming Subsidiary
Guarantor under Section 1 to the extent of such payment.

SECTION 3.  Subordination.  Notwithstanding any provision of this Agreement to
the contrary, all rights of the Subsidiary Guarantors under Sections 1 and 2 and
all other rights of indemnity, contribution or subrogation under applicable law
or otherwise shall be fully subordinated to the indefeasible payment in full in
cash of the Obligations.  No failure on the part of any Borrower or any
Subsidiary Guarantor to make the payments required by Sections 1 and 2 (or any
other payments required under applicable law or otherwise) shall in any respect
limit the obligations and liabilities of any Subsidiary Guarantor with respect
to its obligations hereunder, and each Subsidiary Guarantor shall remain liable
for the full amount of the obligations of such Subsidiary Guarantor hereunder. 
The subordination effected by this Section 3 shall prohibit (i) any exercise of
a set-off in respect of the subordinated obligations, (ii) the commencement of
any action seeking to enforce the subordinated obligations and (iii) the
assignment of subordinated obligations.  Any Subsidiary Guarantor receiving any
payment in respect of a subordinated obligation in violation of this Section 3
shall be deemed to have received such payment in trust for the benefit of the
Administrative Agent and immediately turn over such amount to the Administrative
Agent for application in respect of the Obligations.

2


--------------------------------------------------------------------------------


SECTION 4.  Termination.  This Agreement shall survive and be in full force and
effect so long as any Obligation is outstanding and has not been indefeasibly
paid in full in cash or the Commitments under the Five Year Credit Agreement
have not been terminated, and shall continue to be effective or be reinstated,
as the case may be, if at any time payment, or any part thereof, of any
Obligation is rescinded or must otherwise be restored by the Administrative
Agent, the Issuing Bank or any Lender or any Subsidiary Guarantor upon the
bankruptcy or reorganization of any Borrower, any Subsidiary Guarantor or
otherwise.

SECTION 5.  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6.  No Waiver; Amendment.  (a) No failure on the part of the
Administrative Agent, the Issuing Bank or any Subsidiary Guarantor to exercise,
and no delay in exercising, any right, power or remedy hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy by the Administrative Agent, the Issuing Bank or any Subsidiary
Guarantor preclude any other or further exercise thereof or the exercise of any
other right, power or remedy.  All remedies hereunder are cumulative and are not
exclusive of any other remedies provided by law.  None of the Administrative
Agent, the Issuing Bank and the Subsidiary Guarantors shall be deemed to have
waived any rights hereunder unless such waiver shall be in writing and signed by
such parties.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to a written agreement entered into between the
Borrowers, the Subsidiary Guarantors and the Administrative Agent (with the
prior written consent of the Lenders or the Required Lenders if required under
the Five Year Credit Agreement).

SECTION 7.  Notices.  All communications and notices hereunder shall be in
writing and given as provided in the Subsidiary Guarantee Agreement and
addressed as specified therein.

SECTION 8.  Binding Agreement; Assignments.  Whenever in this Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of the parties that are contained in this Agreement shall bind
and inure to the benefit of their respective successors and assigns.  Neither
any Borrower nor any Subsidiary Guarantor may assign or transfer any of its
rights or obligations hereunder (and any such attempted assignment or transfer
shall be void) without the prior written consent of the Required Lenders, except
in connection with any transaction permitted by Section 6.04 of the Five Year
Credit Agreement.  Notwithstanding the foregoing, at the time any Subsidiary
Guarantor is released from its obligations under the Subsidiary Guarantee
Agreement in accordance with such Subsidiary Guarantee Agreement and the Five
Year Credit Agreement, such Subsidiary Guarantor will cease to have any rights
or obligations under this Agreement.

3


--------------------------------------------------------------------------------


SECTION 9.  Survival of Agreement; Severability.  (a) All covenants and
agreements made by each Borrower and Subsidiary Guarantor herein and in the
certificates or other instruments prepared or delivered in connection with this
Agreement shall be considered to have been relied upon by the Administrative
Agent, the Issuing Bank, the Lenders and each other Subsidiary Guarantor and
shall survive the making by the Lenders of the Loans and the issuance of Letters
of Credit by the Issuing Bank and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loans or any other fee
or amount payable under the Five Year Credit Agreement, this Agreement or any
other Loan Document is outstanding and unpaid and as long as the Commitments
have not been terminated.

(b) In the event that any one or more of the provisions contained in this
Agreement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby (it being understood
that the invalidity of a particular provision in a particular jurisdiction shall
not in and of itself affect the validity of such provision in any other
jurisdiction).  The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 10.  Counterparts.  This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  This Agreement shall be effective with respect to any
Subsidiary Guarantor when a counterpart bearing the signature of such Subsidiary
Guarantor shall have been delivered to the Administrative Agent.  Delivery of an
executed signature page to this Agreement by facsimile transmission shall be as
effective as delivery of a manually signed counterpart of this Agreement.

SECTION 11.  Rules of Interpretation.  The rules of interpretation specified in
Sections 1.03, 1.04 and 1.05 of the Five Year Credit Agreement shall be
applicable to this Agreement.

SECTION 12.  Additional Subsidiary Guarantors.  Pursuant to Section 5.09 of the
Five Year Credit Agreement, each applicable Subsidiary of the Company that was
not in existence or not such a Subsidiary on the date of the Five Year Credit
Agreement is required to enter into this Agreement as a Subsidiary Guarantor
upon becoming such a Subsidiary.  Upon execution and delivery, after the date
hereof, by the Administrative Agent and such a Subsidiary of an instrument in
the form of Annex 1 hereto, such Subsidiary shall become a Subsidiary Guarantor
hereunder with the same force and effect as if originally named as a Subsidiary
Guarantor hereunder.  The execution and delivery of any instrument adding an
additional Subsidiary Guarantor as a party to this Agreement shall not require
the consent of any Subsidiary Guarantor hereunder.  The rights and obligations
of each Subsidiary Guarantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Subsidiary Guarantor as a party to this
Agreement.

4


--------------------------------------------------------------------------------


SECTION 13.  Jurisdiction; Consent to Service of Process.  (a) Each Subsidiary
Guarantor hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court.  Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement shall affect any right that the Administrative Agent,
the Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against any Subsidiary Guarantor or its
properties in the courts of any jurisdiction.

(b)  Each Subsidiary Guarantor hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any New York State or
Federal court.  Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(c)  Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 7.  Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 14.  Waiver of Jury Trial.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT.  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

5


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the date first appearing above.

 

EDWARDS LIFESCIENCES
CORPORATION,

 

 

 

by

 

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

[US, Swiss and Japanese Borrowers]

 

 

 

 

 

[SUBSIDIARY GUARANTORS]

 

 

 

by

 

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Issuing
Bank,

 

 

 

by

 

 

 

 

 

 

 

Name:

 

 

Title:

6


--------------------------------------------------------------------------------


SCHEDULE I

to the Indemnity, Subrogation

and Contribution Agreement

SUBSIDIARY GUARANTORS


--------------------------------------------------------------------------------


ANNEX 1 to

the Indemnity, Subrogation and

Contribution Agreement

SUPPLEMENT NO. [   ] dated as of [               ], to the Indemnity,
Subrogation and Contribution Agreement dated as of September 29, 2006 (as the
same may be amended, supplemented or otherwise modified from time to time, the
“Indemnity, Subrogation and Contribution Agreement”), among EDWARDS LIFESCIENCES
CORPORATION, a Delaware corporation (the “Company”), each Subsidiary of the
Company listed on Schedule I thereto (the “Subsidiary Guarantors”), and JPMORGAN
CHASE BANK, N.A., as administrative agent (the “Administrative Agent”) for the
Lenders (as defined in the Five Year Credit Agreement referred to below).

A.  Reference is made to (a) the Amended and Restated Five Year Credit Agreement
dated as of September 29, 2006 (as amended, supplemented or otherwise modified
from time to time, the “Five Year Credit Agreement”), among the Company, the
Swiss Borrowers, the Japanese Borrowers, the lenders from time to time party
thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as Administrative Agent and
Issuing Bank, J.P. Morgan Europe Limited, as London Agent, Mizuho Corporate
Bank, Ltd., as Tokyo Agent, Bank of America, N.A., as Syndication Agent and The
Bank of Tokyo – Mitsubishi UFJ, Ltd., Mizuho Corporate Bank, Ltd., Suntrust Bank
and Wachovia Bank, N.A., each as Documentation Agent, and (b) the Subsidiary
Guarantee Agreement dated as of September 29, 2006, among the Subsidiary
Guarantors and the Administrative Agent (as amended, supplemented or otherwise
modified from time to time, the “Subsidiary Guarantee Agreement”).

B.  Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Indemnity, Subrogation and
Contribution Agreement and the Five Year Credit Agreement.

C.  The Borrowers, the Subsidiary Guarantors and the Administrative Agent have
entered into the Indemnity, Subrogation and Contribution Agreement in order to
induce the Lenders to make Loans and the Issuing Bank to issue Letters of
Credit.  Pursuant to Section 5.09 of the Five Year Credit Agreement, each
Material Subsidiary of the Company that is not a Foreign Subsidiary and that was
not in existence or not such a Subsidiary on the date of the Five Year Credit
Agreement is required to enter into the Indemnity, Subrogation and Contribution
Agreement as a Subsidiary Guarantor upon becoming a Material Subsidiary. 
Section 12 of the Indemnity, Subrogation and Contribution Agreement provides
that additional Subsidiaries of the Company may become Subsidiary Guarantors
under the Indemnity, Subrogation and Contribution Agreement by execution and
delivery of an instrument in the form of this Supplement.  The undersigned
Subsidiary of the Company (the “New Subsidiary Guarantor”) is executing this
Supplement in accordance with the requirements of the Five Year Credit


--------------------------------------------------------------------------------


Agreement to become a Subsidiary Guarantor under the Indemnity, Subrogation and
Contribution Agreement in order to induce the Lenders to make additional Loans
and the Issuing Bank to issue Letters of Credit and as consideration for Loans
previously made and Letters of Credit previously issued.

Accordingly, the Administrative Agent and the New Subsidiary Guarantor agree as
follows:

SECTION 1.  In accordance with Section 12 of the Indemnity, Subrogation and
Contribution Agreement, the New Subsidiary Guarantor by its signature below
becomes a Subsidiary Guarantor under the Indemnity, Subrogation and Contribution
Agreement with the same force and effect as if originally named therein as a
Subsidiary Guarantor and the New Subsidiary Guarantor hereby agrees to all the
terms and provisions of the Indemnity, Subrogation and Contribution Agreement
applicable to it as a Subsidiary Guarantor thereunder.  Each reference to a
“Subsidiary Guarantor” in the Indemnity, Subrogation and Contribution Agreement
shall be deemed to include the New Subsidiary Guarantor.  The Indemnity,
Subrogation and Contribution Agreement is hereby incorporated herein by
reference.

SECTION 2.  The New Subsidiary Guarantor represents and warrants to the
Administrative Agent, the Issuing Bank and the Lenders that this Supplement has
been duly authorized, executed and delivered by it and constitutes its legal,
valid and binding obligation, enforceable against it in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

SECTION 3.  This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Supplement shall become effective when the Administrative Agent
shall have received counterparts of this Supplement that, when taken together,
bear the signatures of the New Subsidiary Guarantor and the Administrative
Agent.  Delivery of an executed signature page to this Supplement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Supplement.

SECTION 4.  Except as expressly supplemented hereby, the Indemnity, Subrogation
and Contribution Agreement shall remain in full force and effect.

SECTION 5.  THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6.  In the event that any one or more of the provisions contained in
this Supplement should be held invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein and in the Indemnity, Subrogation and Contribution Agreement shall not in
any

2


--------------------------------------------------------------------------------


way be affected or impaired thereby (it being understood that the invalidity of
a particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction).  The parties
hereto shall endeavor in goodfaith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 7.  All communications and notices hereunder shall be in writing and
given as provided in Section 7 of the Indemnity, Subrogation and Contribution
Agreement.  All communications and notices hereunder to the New Subsidiary
Guarantor shall be given to it at the address set forth under its signature.

SECTION 8.  The New Subsidiary Guarantor agrees to reimburse the Administrative
Agent for its out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Administrative Agent.

3


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the New Subsidiary Guarantor and the Administrative Agent
have duly executed this Supplement to the Indemnity, Subrogation and
Contribution Agreement as of the day and year first above written.

 

[Name Of New Subsidiary
Guarantor],

 

 

 

by

 

 

 

 

 

 

 

Name:

 

 

Title:

 

 

Address:

 

 

 

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Issuing
Bank,

 

 

 

by

 

 

 

 

 

 

 

Name:

 

 

Title:

4


--------------------------------------------------------------------------------


SCHEDULE I

to Supplement No.      to the Indemnity,

Subrogation and Contribution Agreement

SUBSIDIARY GUARANTORS

Name

 

Address

 

          

 

 

 

 

 

 

 

          

 

 

 

 


--------------------------------------------------------------------------------


 

[g200431kg25i001.jpg]

SIDLEY AUSTIN LLP

BEIJING

GENEVA

SAN FRANCISCO

787 SEVENTH AVENUE

BRUSSELS

HONG KONG

SHANGHAI

NEW YORK, NY  10019

CHICAGO

LONDON

SINGAPORE

(212) 839 5300

DALLAS

LOS ANGELES

TOKYO

(212) 839 5599 FAX

FRANKFURT

NEW YORK

WASHINGTON, DC

 

 

 

 

 

 

 

 

 

 

 

 

FOUNDED 1866

 

 

 

EXHIBIT E-1

September 29, 2006

To each Agent and each Lender
party to the Credit Agreement
(each as described below) on the date hereof

Re:                               Amended and Restated Five Year Credit
Agreement dated as of the date hereof

Ladies and Gentlemen:

We have acted as special counsel to Edwards Lifesciences Corporation, a Delaware
corporation (“ELC”), Edwards Lifesciences (U.S.) Inc., a Delaware corporation
(“ELUS”), Edwards Lifesciences LLC, a Delaware limited liability company
(“Edwards LLC”), Edwards Lifesciences World Trade Corporation, a Delaware
corporation (“ELWT”), Edwards Lifesciences AG, a Swiss company (“ELAG”), Edwards
Lifesciences (Japan) Limited, a Japanese company (“ELJ,” and, together with ELC,
ELUS, Edwards LLC, ELWT and ELAG, the “Borrowers”), Edwards Lifesciences
Research Medical, Inc., a Utah corporation, Edwards Lifesciences Corporation of
Puerto Rico, a Delaware corporation, and Edwards Lifesciences Sales Corporation,
a Delaware corporation, (collectively, excluding ELC, ELAG and ELJ, the
“Subsidiary Guarantors,” and, together with ELC, ELAG and ELJ, the “Companies”)
in connection with the preparation, execution and delivery of the Amended and
Restated Five Year Credit Agreement dated as of the date hereof (the “Credit
Agreement”) by and among the Borrowers, the lenders parties thereto (the
“Lenders”), JPMorgan Chase Bank, N.A., as Administrative Agent (the
“Administrative Agent”), J.P. Morgan Europe Limited, as London Agent (the
“London Agent”), Mizuho Corporate Bank, Ltd., as the Tokyo Agent (the “Tokyo
Agent”), Bank of America, N.A., as Syndication Agent (“Syndication Agent”), and
The Bank of Tokyo-Mitsubishi UFJ, Ltd., Mizuho Corporate Bank, Ltd., SunTrust
Bank, and Wachovia Bank, N.A., as Documentation Agents (the “Documentation
Agents,” and, together with the Administrative Agent, the London Agent, the
Tokyo Agent and the Syndication Agent, the “Agents”).  All capitalized terms
used in this opinion shall have the meanings attributed to them in the Credit
Agreement.

In that connection we have examined the following documents (each of which is
dated as of the date hereof):

(i)            Counterparts of the Credit Agreement, executed by each party
thereto;

(ii)           Counterparts of the Indemnity, Subrogation and Contribution
Agreement, executed by the Companies;

(iii)          Counterparts of the Subsidiary Guarantee, executed by each
Subsidiary Guarantor;

 


--------------------------------------------------------------------------------




(iv)          The opinion of Jay P. Wertheim, Vice President, Associate General
Counsel and Secretary of ELC; and

(v)           The officer’s certificates attached hereto as Exhibit A.

The documents described in items (i) through (iii) above are collectively
referred to herein as the “Loan Documents”.

For purposes of this opinion, we have made, with your consent, and without
further inquiry as to their accuracy or completeness, the following assumptions:

A.            We have assumed that the Loan Documents were duly and properly
authorized, executed and delivered by the parties thereto.

B.            We have assumed the genuineness of all signatures, the legal
capacity of all natural persons executing documents, the authenticity of all
documents submitted to us as originals and the conformity with the authentic
originals of all documents submitted to us as copies, including, without
limitation, the contents of exhibits and schedules to such documents.

C.            We have assumed that the Loan Documents (i) constitute the entire
agreement of the parties as to the subject matter thereof, (ii) have not been
amended, modified, terminated or revoked in any respect, and (iii) remain in
full force and effect as of the date hereof.

D.            We have assumed that all of the parties to the Loan Documents are
duly organized, validly existing and in good standing under the laws of their
respective jurisdictions of organization and have the requisite power to enter
into the Loan Documents.

E.             We have assumed that the execution, delivery and performance of
the Loan Documents by each party thereto do not and will not conflict with,
result in a breach of, or constitute a default under, any of the terms,
conditions, or provisions of:  (a) any present statute, rule, or regulation
applicable to such Person; (b) the charter, code of regulations, operating
agreement, or bylaws (or similar documents) of such Person; (c) any term of any
agreement, contract, undertaking, indenture, or instrument by which such Person
or the properties or assets of such Person is bound; or (d) any order, judgment,
or decree of any court or other agency of government that is binding on such
Person.

F.             We have assumed that each Lender and each Agent have the
requisite power and authority, have obtained all necessary consents, licenses
and permits, taken all necessary action and complied with any and all applicable
laws with which each is required to comply, in each case relating to or
affecting the matters and actions contemplated by the Loan Documents.

2


--------------------------------------------------------------------------------




To the extent that our opinions expressed below involve conclusions as to the
matters set forth in the opinion of counsel referred to in item (iv) above, we
have assumed without independent investigation the correctness of the opinions
set forth therein.

Based upon the foregoing examination of documents and the assumptions set forth
herein and upon such investigation as we have deemed necessary, we are of the
opinion that:

1.             Each Loan Document is the legal, valid and binding obligation of
each Company that is a party thereto, enforceable against it in accordance with
its respective terms.

2.             None of the Companies is an “investment company” within the
meaning of and required to be registered under the Investment Company Act of
1940, as amended.

3.             The making of the Loans and the other extensions of credit to the
Borrowers under the Credit Agreement and, to our knowledge, the application of
the proceeds of the Loans thereunder in accordance with the terms thereof do not
violate Regulations U, or X of the Board of Governors of the Federal Reserve
System.

This opinion is further subject to the following limitations, qualifications and
exceptions:

A.            This opinion is limited solely to matters of law of the State of
New York and the federal laws of the United States, as those laws are in effect
as of the date hereof, and we express no opinion as to the laws of any other
jurisdiction, including but not limited to, ordinances, regulations or practices
of any county, city or other government agency or body within any state.

B.            This opinion is subject to the following qualifications:

1.             The effect of applicable bankruptcy, reorganization, insolvency,
receivership, moratorium, fraudulent conveyance, fraudulent transfer and similar
laws relating to or affecting the rights and remedies of creditors or secured
parties;

2.             Limitations which may arise under general principles of equity
including concepts of materiality, reasonableness, good faith and fair dealing
(regardless of whether considered in a proceeding at law or in equity);

3.             Limitations upon the availability of any one or more specific
remedies (such as injunctive relief or the remedy of specific performance) which
may arise under general principles of equity;

4.             The enforceability of Section 11.03 of the Credit Agreement (and
any other similar provisions contained in the Loan Documents) may be limited by
(a) laws, rules and regulations (including any U.S. federal or state securities
law, rule or regulation) rendering

3


--------------------------------------------------------------------------------




unenforceable indemnification contrary to any such laws, rules or regulations
and the public policy underlying such laws, rules or regulations, (b) laws
limiting the enforceability of provisions exculpating or exempting a party from,
or requiring indemnification of a party against or contribution to a party for,
liability for its own negligence, misconduct or bad faith or the negligence,
misconduct or bad faith of its agents and (c) laws requiring collection and
enforcement costs (including fees and disbursements of counsel) to be
reasonable;

5.             No opinion is expressed herein as to the enforceability of
provisions in any Loan Documents to the effect that terms may not be waived or
modified except in writing; and

6.             No opinion is expressed herein as to (a) the effect of the laws
of any jurisdiction in which any Lender is located (other than the State of New
York) that limit the interest, fees or other charges such Lender may impose, (b)
Section 11.09 of the Credit Agreement (and any similar provisions in any other
Loan Document) insofar as such Section relates to the subject matter
jurisdiction of the United States District Court for the Southern District of
New York to adjudicate any controversy related to the Loan Documents, (c)
Section 11.13 of the Credit Agreement (and in each case any similar provision
contained in any other Loan Document) and the first sentence of
Section 11.09(d), or (d) any provision of the Loan Documents governing rights to
set off to be made other than in accordance with applicable law.  In connection
with the provisions of the Loan Documents which relate to forum selection
(including any waiver of any objection to venue in any court or of any objection
that a court is an inconvenient forum), we note that, under Section 510 of the
New York Civil Practice Law and Rules, a New York state court may have
discretion to transfer the place of trial and a United States District Court has
discretion to transfer an action to another United States District Court
pursuant to 28 U.S.C. §1404(a) and to dismiss a cause of action on the grounds
of forum non conveniens, and can exercise such discretion sua sponte.

This opinion is limited to the matters expressly set forth herein, and no
opinion is implied or may be inferred beyond the matters expressly set forth
herein.  The opinions expressed herein are being delivered to you as of the date
hereof in connection with the transactions described hereinabove and are solely
for your benefit in connection with the transactions described hereinabove and
may not be relied on in any manner or for any purpose by any other person, nor
any copies published, communicated or otherwise made available in whole or in
part to any other person or entity without our specific prior written consent,
except that you may furnish copies thereof (i) to any of your permitted
successors and assigns in respect of the Loan Documents, although any such
assignee may rely on this opinion only to the extent it would have been able to
rely hereon if it were a party to such Loan Documents on the date hereof,
(ii) to your independent auditors and attorneys, (iii) upon the request of any
state or federal authority or official having regulatory jurisdiction over you,
and (iv) pursuant to order or legal process of any court or governmental agency.

4


--------------------------------------------------------------------------------




This opinion speaks solely as of the date hereof and we disclaim any obligation
or undertaking to advise you of any changes which may occur after the date
hereof.

Very truly yours,

5


--------------------------------------------------------------------------------




EXHIBIT A

OFFICER’S CERTIFICATES

See attached.

6


--------------------------------------------------------------------------------


EXHIBIT E-2

September 29, 2006

To each Agent and each Lender
party to the Credit Agreement
(each as described below) on the date hereof

Re:          Amended and Restated Five Year Credit Agreement dated as of the
date hereof

Ladies and Gentlemen:

This opinion is furnished in connection with Section 4.01(b)(ii) of the Amended
and Restated Five Year Credit Agreement dated as of the date hereof (the “Credit
Agreement”) by and among Edwards Lifesciences Corporation, a Delaware
corporation (“ELC”), Edwards Lifesciences (U.S.) Inc., a Delaware corporation
(“ELUS”), Edwards Lifesciences LLC, a Delaware limited liability company
(“Edwards LLC”), Edwards Lifesciences World Trade Corporation, a Delaware
corporation (“ELWT”), Edwards Lifesciences AG, a Swiss company (“ELAG”), Edwards
Lifesciences (Japan) Limited, a Japanese company (“ELJ” and, together with ELC;
ELUS, Edwards LLC, ELWT and ELAG, the “Borrowers”), the lenders parties thereto
(the “Lenders”), JPMorgan Chase Bank, N.A., as Administrative Agent (the
“Administrative Agent”), J.P. Morgan Europe Limited, as London Agent (the
“London Agent”), Mizuho Corporate Bank, Ltd., as the Tokyo Agent (the “Tokyo
Agent”), Bank of America, N.A., as Syndication Agent (“Syndication Agent”), and
The Bank of Tokyo-Mitsubishi UFJ, Ltd., Mizuho Corporate Bank, Ltd., SunTrust
Bank, and Wachovia Bank, N.A., as Documentation Agents (the “Documentation
Agents,” and, together with the Administrative Agent, the London Agent, the
Tokyo Agent and the Syndication Agent, the “Agents”).  All capitalized terms
used in this opinion shall have the meanings attributed to them in the Credit
Agreement.

I am Vice President, Associate General Counsel and Secretary of ELC, which is
the direct or indirect parent of the following subsidiaries: ELUS; Edwards LLC;
ELWT; Edwards Lifesciences Research Medical, Inc., a Utah corporation; Edwards
Lifesciences Corporation of Puerto Rico, a Delaware corporation, and Edwards
Lifesciences Sales Corporation, a Delaware corporation (collectively, excluding
ELC, the “Subsidiary Guarantors,” and, together with ELC, the “Companies”).  I
have acted as counsel for the Companies in connection with the preparation,
execution and delivery of the Credit Agreement and the other Loan Documents (as
defined below).

In that connection I have examined:

(i)            The Credit Agreement, executed by each party thereto;

 


--------------------------------------------------------------------------------




(ii)           The Indemnity, Subrogation and Contribution Agreement, dated as
of the date hereof, executed by the Companies;

(iii)          The Subsidiary Guarantee Agreement, dated as of the date hereof,
executed by the Subsidiary Guarantors;

(iv)          The Certificates of Incorporation of ELC and (with the exception
of Edwards LLC) each Subsidiary Guarantor, and all amendments thereto and
restatements thereof in effect on the date hereof (the “Charters”);

(v)           The bylaws of ELC and (with the exception of Edwards LLC) each
Subsidiary Guarantor, and all amendments thereto and restatements thereof in
effect on the date hereof (the “Bylaws”);

(vi)          The Certificate of Formation of Edwards LLC;

(vii)         The Restated Operating Agreement of Edwards LLC;

(viii)        The Certificates of Status and Good Standing Letters for the
Companies, as described on Exhibit A attached hereto and made a part hereof; and

(ix)           All of the other documents furnished by the Companies pursuant to
Section 4.01 of the Credit Agreement.

The documents described in items (i) through (iii) above are collectively
referred to herein as the “Loan Documents.”  I am also relying on certificates
of the chief financial officers of the Companies, dated the date hereof and
attached hereto as Exhibit B.  In addition, l have examined the originals, or
copies certified to my satisfaction, of such other corporate records of the
Companies, certificates of public officials and of other officers of the
Companies, and agreements, instruments and documents, as l have deemed necessary
as a basis for the opinions hereinafter expressed.  As to questions of fact
material to such opinions, I have, when relevant facts were not independently
established by me, relied upon certificates of other officers of the Companies
or of public officials.

For purposes of this opinion, I have made, with your consent, and without
further inquiry as to their accuracy or completeness, the following assumptions:

A.            I have assumed that, except with respect to the Companies, where
required, the Loan Documents were duly and properly authorized, executed and
delivered by the parties thereto.

B.            I have assumed the genuineness of all signatures, other than
signatures of officers of the Companies, the legal capacity of all natural

2


--------------------------------------------------------------------------------




persons executing documents, the authenticity of all documents submitted to me
as originals and the conformity with the authentic originals of all documents
submitted to me as copies, including, without limitation, the contents of
exhibits and schedules to such documents.

C.            I have assumed that the Loan Documents (i) constitute the entire
agreement of the parties as to the subject matter thereof, (ii) have not been
amended, modified, terminated or revoked in any respect, and (iii) remain in
full force and effect as of the date hereof.

D.            I have assumed that, except with respect to the Companies, all of
the parties to the Loan Documents are duly organized, validly existing and in
good standing under the laws of their respective jurisdictions of organization
and have the requisite corporate power to enter into the Loan Documents.

E.             I have assumed that, except with respect to the Companies, the
execution, delivery and performance of the Loan Documents by each party thereto
do not and will not conflict with, result in a breach of, or constitute a
default under, any of the terms, conditions, or provisions of: (a) any present
statute, rule, or regulation applicable to such Person; (b) the charter; code of
regulations, operating agreement, or bylaws (or similar documents) of such
Person; (c) any term of any agreement, contract, undertaking, indenture, or
instrument by which such Person or the properties or assets of such Person is
bound; or (d) any order, judgment, or decree of any court or other agency of
government that is binding on any Person.

F.             I have assumed that each Lender and each Agent have the requisite
power and authority, have obtained all necessary consents, licenses and permits,
taken all necessary action and complied with any and all applicable laws with
which each is required to comply, in each case relating to or affecting the
matters and actions contemplated by the Loan Documents.

Based upon the foregoing, I am of the opinion that:

1.             Each of the Companies (other than Edwards LLC) is a corporation
duly incorporated, validly existing and in good standing under the laws of its
jurisdiction of incorporation and has all requisite authority to conduct its
business in each jurisdiction in which the failure so to qualify would have a
material adverse effect on the business, properties, assets, operations or
condition (financial or otherwise) of such Company. Edwards LLC is a limited
liability company duly formed, validly existing and in good standing under the
laws of Delaware and has all requisite authority to conduct its business in each
jurisdiction in which the failure so to qualify would have a material adverse
effect on the business, properties, assets, operations or condition (financial
or otherwise) of such Company.

3


--------------------------------------------------------------------------------




2.             The execution, delivery and performance as of the date hereof by
each of the Companies of the Loan Documents to which it is a party, and the
performance as of the date hereof of the transactions contemplated by the Loan
Documents to which it is a party: (i) are within its corporate or limited
liability company (as applicable) powers; (ii) have been duly authorized by all
necessary corporate or limited liability company (as applicable) action; (iii)
do not, as of the date hereof, contravene (a) with respect to all the Companies
other than Edwards LLC, the Charter or the Bylaws of such Company, (b) with
respect to Edwards LLC, the Restated Operating Agreement or the Certificate of
Formation, or (c) any law, rule or regulation applicable to any Company; (iv) do
not, as of the date hereof, violate any material contractual or legal
restriction binding on or affecting any Company contained in any document,
order, writ, judgment, award, injunction or decree applicable to such Company. 
The Loan Documents have been duly executed and delivered on behalf of each
Company that is a party thereto.

3.             No authorization, approval or other action by, and no notice to
or filing with, any Governmental Authority or regulatory body is required for
the due execution, delivery and performance by any Company of any Loan Document
to which it is a party.

4.             There is no pending or, to the best of my knowledge, threatened
action or proceeding against any Company before any court, governmental agency
or arbitrator which is likely to have a materially adverse effect upon the
financial condition or operations of the Companies, taken as whole, or that
purports to affect the legality, validity or enforceability of any Loan
Document.

This opinion is limited solely to matters of law of the Delaware Limited
Liability Company Act, the General Corporation Law of the State of Delaware and
the General Corporation Law of the State of Utah, as those laws are in effect as
of the date hereof, and I express no opinion as to the laws of any other
jurisdiction, including but not limited to, ordinances, regulations or practices
of any county, city or other government agency or body within any state.

I am aware that Sidley Austin LLP will rely upon the statements in paragraphs 1,
2, 3 and 4 of this opinion in rendering their opinion furnished pursuant to
Section 4.01(b)(i) of the Credit Agreement.

This opinion is limited to the matters expressly set forth herein, and no
opinion is implied or may be inferred beyond the matters expressly set forth
herein.  The opinions expressed herein are being delivered to you as of the date
hereof in connection with the transactions described hereinabove and are solely
for your benefit in connection with the transactions described hereinabove and
may not be relied on in any manner or for any purpose by any other person, nor
any copies published, communicated or otherwise made available in whole or in

4


--------------------------------------------------------------------------------




part to any other person or entity without my specific prior written consent,
except that you may furnish copies thereof (i) to any of your permitted
successors and assigns in respect of the Loan Documents, although any such
assignee may rely on this opinion only to the extent it would have been able to
rely hereon if it were a party to such Loan Documents on the date hereof, (ii)
to your independent auditors and attorneys, (iii) upon the request of any state
or federal authority or official having regulatory jurisdiction over you, and
(iv) pursuant to order or legal process of any court or governmental agency.

This opinion speaks solely as of the date hereof and I disclaim any obligation
or undertaking to advise you of any changes which may occur after the date
hereof.

Very truly yours,

 

 

Jay P. Wertheim

Vice President, Associate

General Counsel and Secretary

 

5


--------------------------------------------------------------------------------